Exhibit 10.34


CUSIP Numbers:
Deal: 31682RAL4
Revolving Facility: 31682RAM2
  






CREDIT AGREEMENT


Dated as of January 15, 2016


among


FIG LLC
as Borrower,


CERTAIN SUBSIDIARIES AND AFFILIATES OF THE BORROWER
as Guarantors,


BANK OF AMERICA, N.A.,
as Administrative Agent and L/C Issuer,


and


THE OTHER LENDERS PARTY HERETO




CITIBANK, N.A.,
as Syndication Agent


INDUSTRIAL AND COMMERCIAL BANK OF CHINA LTD, NEW YORK BRANCH
as Documentation Agent






Arranged By:


MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
and
CITIGROUP GLOBAL MARKETS INC.
as Joint Lead Arrangers and Joint Bookrunners












--------------------------------------------------------------------------------


TABLE OF CONTENTS
 
 
Page
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
1


1.01


Defined Terms.    
1


1.02


Other Interpretive Provisions
27


1.03


Accounting Terms
28


1.04


Rounding
28


1.05


Times of Day
28


1.06


Letter of Credit Amounts
29


1.07


Exchange Rates; Currency Equivalents
29


 
 
 
ARTICLE II THE REVOLVING COMMITMENTS AND CREDIT EXTENSIONS
29


2.01


Revolving Loans
29


2.02


Borrowings, Conversions and Continuations of Loans
29


2.03


Letters of Credit.
31


2.04


Prepayments
37


2.05


Termination or Reduction of Revolving Commitments
38


2.06


Repayment of Loans
39


2.07


Interest
39


2.08


Fees
39


2.09


Computation of Interest and Fees
39


2.10


Evidence of Debt
40


2.11


Payments Generally; Administrative Agent’s Clawback
40


2.12


Sharing of Payments by Lenders
42


2.13


Increase in Revolving Commitments
42


2.14


Cash Collateral
43


2.15


Defaulting Lenders
44


 
 
 
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY
46


3.01


Taxes
46


3.02


Illegality
49


3.03


Inability to Determine Rates
50


3.04


Increased Costs
50


3.05


Compensation for Losses
52


3.06


Mitigation Obligations; Replacement of Lenders
52


3.07


Survival
53


 
 
 
ARTICLE IV GUARANTY
53


4.01


The Guaranty
53


4.02


Obligations Unconditional
54


4.03


Reinstatement
54


4.04


Certain Additional Waivers
55


4.05


Remedies
55


4.06


Rights of Contribution
55


4.07


Guarantee of Payment; Continuing Guarantee
55







--------------------------------------------------------------------------------


 
 
Page
ARTICLE V CONDITIONS PRECEDENT
55


5.01


Conditions of Closing
55


5.02


Conditions to all Credit Extensions
57


 
 
 
ARTICLE VI REPRESENTATIONS AND WARRANTIES
57


6.01


Existence, Qualification and Power
57


6.02


Authorization; No Contravention
57


6.03


Governmental Authorization
58


6.04


Binding Effect
58


6.05


Financial Statements; No Material Adverse Effect
58


6.06


Litigation
58


6.07


No Default
59


6.08


Ownership of Property; Liens
59


6.09


Insurance
59


6.10


Taxes
59


6.11


ERISA Compliance
59


6.12


Subsidiaries
59


6.13


Use of Proceeds; Margin Regulations; Investment Company Act    
60


6.14


Disclosure
60


6.15


Compliance with Laws
60


6.16


OFAC
60


6.17


Anti-Corruption Laws
60


 
 
 
ARTICLE VII AFFIRMATIVE COVENANTS
61


7.01


Financial Statements
61


7.02


Certificates; Other Information
61


7.03


Notices
63


7.04


Payment of Tax Obligations
63


7.05


Preservation of Existence, Etc
63


7.06


Maintenance of Properties
63


7.07


Maintenance of Insurance
64


7.08


Compliance with Laws
64


7.09


Books and Records
64


7.10


Inspection Rights
64


7.11


Use of Proceeds
64


7.12


Subsidiary Guarantors
64


7.13


ERISA Compliance
65


7.14


Debt Ratings.
65


7.15


Unrestricted Subsidiaries.
65


7.16


Anti-Corruption Laws.
65


 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------


 
 
Page
ARTICLE VIII NEGATIVE COVENANTS
66


8.01


Liens
66


8.02


Indebtedness
68


8.03


Fundamental Changes
69


8.04


Dispositions
69


8.05


Restricted Payments
70


8.06


Change in Nature of Business
70


8.07


[Reserved]
70


8.08


Burdensome Agreements
70


8.09


Financial Covenants
71


8.10


Organization Documents; Fiscal Year
71


8.11


Investments in Fortress Funds
72


8.12


Excluded Entities
72


8.13


Sanctions
72


8.14


Anti-Corruption Laws
72


 
 
 
ARTICLE IX EVENTS OF DEFAULT AND REMEDIES
72


9.01


Events of Default
72


9.02


Remedies Upon Event of Default
74


9.03


Application of Funds
75


 
 
 
ARTICLE X ADMINISTRATIVE AGENT
75


10.01


Appointment and Authority
75


10.02


Rights as a Lender
76


10.03


Exculpatory Provisions
76


10.04


Reliance by Administrative Agent
77


10.05


Delegation of Duties
77


10.06


Resignation of Administrative Agent
77


10.07


Non-Reliance on Administrative Agent and Other Lenders
78


10.08


No Other Duties; Etc
78


10.09


Administrative Agent May File Proofs of Claim
79


10.10


Guaranty Matters/Ineligible Assignees Letter Agreement
79


10.11


Credit Facility Swap Contracts and Treasury Management Agreements
80


 
 
 
ARTICLE XI MISCELLANEOUS
80


11.01


Amendments, Etc
80


11.02


Notices and Other Communications; Facsimile Copies
83


11.03


No Waiver; Cumulative Remedies
84


11.04


Expenses; Indemnity; and Damage Waiver
85


11.05


Payments Set Aside
87


11.06


Successors and Assigns
87


11.07


Treatment of Certain Information; Confidentiality
90


11.08


Set-off
91







--------------------------------------------------------------------------------


 
 
Page
11.09


Interest Rate Limitation
92


11.10


Counterparts; Integration
92


11.11


Survival of Representations and Warranties
92


11.12


Severability
92


11.13


Replacement of Lenders
92


11.14


Governing Law; Jurisdiction; Etc
93


11.15


Waiver of Right to Trial by Jury
94


11.16


USA PATRIOT Act Notice
94


11.17


Judgment Currency
94


11.18


No Advisory or Fiduciary Responsibility
95


11.19


Electronic Execution of Assignments and Certain Other Documents
95


11.20


Acknowledgement and Consent to Bail-In of EEA Financial Institutions
96


 
 
 
SCHEDULES
 
2.01


Revolving Commitments and Applicable Percentages
 
2.03


Existing Letters of Credit
 
6.12(a)


Loan Parties and Material Subsidiaries
 
6.12(b)


Unrestricted Subsidiaries
 
8.01


Liens
 
8.02


Indebtedness
 
11.02


Certain Addresses for Notices
 
 
 
 
EXHIBITS
 
2.02


Form of Loan Notice
 
2.10(a)


Form of Revolving Note
 
3.01(e)


Form of U.S. Tax Compliance Certificates
 
7.02(a)


Form of Financial Compliance Certificate
 
7.02(b)


Form of Non-Financial Compliance Certificate
 
7.12


Form of Joinder Agreement
 
11.06


Form of Assignment and Assumption
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







--------------------------------------------------------------------------------




CREDIT AGREEMENT




This CREDIT AGREEMENT is entered into as of January 15, 2016 among FIG LLC, a
Delaware limited liability company (the “Borrower”), the Guarantors (as defined
herein), the Lenders (as defined herein) and BANK OF AMERICA, N.A., as
Administrative Agent and L/C Issuer.


The Borrower has requested that the Lenders provide a senior unsecured revolving
credit facility in the aggregate amount of $275,000,000, as such amount may be
increased on the terms and subject to the conditions set forth herein. The
Lenders have indicated their willingness to provide such credit facility and the
L/C Issuer has indicated its willingness to issue letters of credit, in each
case, on the terms and subject to the conditions set forth herein.


In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:




ARTICLE I


DEFINITIONS AND ACCOUNTING TERMS


1.01    Defined Terms.


As used in this Agreement, the following terms shall have the meanings set forth
below:
“Accepting Lenders” has the meaning specified in Section 11.01.
“Acquisition”, by any Person, means the acquisition by such Person, in a single
transaction or in a series of related transactions, of all or substantially all
of the Property of another Person or at least a majority of the Voting Stock of
another Person, in each case whether or not involving a merger or consolidation
with such other Person and whether for cash, property, services, assumption of
Indebtedness, securities or otherwise.


“Act” has the meaning specified in Section 11.16.


“Additional Lender” has the meaning specified in Section 2.13(b).


“Additional Permanent Capital Vehicle” means any Person that (a) is not a
Private Equity Fund or a Hedge Fund, and (b) is required to pay Management Fees,
directly or indirectly, to a Loan Party or any Subsidiary.


“Adjusted Net Funded Indebtedness” means, as of any date of determination, with
respect to the Loan Parties and their Subsidiaries on a consolidated basis, an
amount equal to (a) Funded Indebtedness (other than Funded Indebtedness incurred
pursuant to clause (i) of such definition) minus (b) so long as there are no
Revolving Loans outstanding hereunder as of the date of such determination,
unrestricted cash and Cash Equivalents of the Loan Parties and their
Subsidiaries in an amount not to exceed, for purposes of this definition,
$50,000,000, in each case as determined by the most recent combined balance
sheet of the Loan Parties and their Subsidiaries delivered pursuant to Section
7.01(a) or (b).


“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.


“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02 or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.


“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.



1

--------------------------------------------------------------------------------




“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.


“Affiliated Alternative Asset Business” means a business that generates annual
Management Fees but with respect to which the Loan Parties and their
Subsidiaries hold less than a majority of the total issued and outstanding
Equity Interest of the Person directly or indirectly managing such business.
“Agent Parties” has the meaning specified in Section 11.02(c).


“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders. The amount of Aggregate Revolving Commitments in effect as of the
Closing Date is TWO HUNDRED SEVENTY-FIVE MILLION DOLLARS ($275,000,000).


“Agreement” means this Credit Agreement, as amended or modified from time to
time.


“Agreement Currency” has the meaning specified in Section 11.17.


“Alternative Asset Business” means a business that generates annual Management
Fees (including Management Fees generated on a co-managed basis) greater than
0.95% of total assets subject to a Management Agreement; provided that it is
understood that, notwithstanding the above, the Fortress Value Recovery Fund
shall be deemed to be an Alternative Asset Business.


“Alternative Currency” means Canadian Dollars, British Pounds Sterling, Euros,
Yen, Singapore Dollars, Australian Dollars and each other currency (other than
Dollars) that is approved by the Administrative Agent and the L/C Issuer in
their sole discretion.


“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as applicable, at such time on the basis of the Spot Rate (determined as
of the most recent Revaluation Date) for the purchase of such Alternative
Currency with Dollars.


“Alternative Currency Letter of Credit Sublimit” means an amount equal to
FIFTEEN MILLION DOLLARS ($15,000,000). The Alternative Currency Letter of Credit
Sublimit is part of, and not in addition to, the Letter of Credit Sublimit.


“Applicable Percentage” means, with respect to each Lender, the percentage
(carried out to the ninth decimal place) of the Aggregate Revolving Commitments
represented by such Lender’s Revolving Commitment at such time, subject to
adjustments as provided in Section 2.15; provided that if the commitment of each
Lender to make Revolving Loans and the obligation of the L/C Issuer to make L/C
Credit Extensions has been terminated pursuant to Section 9.02 or if the
Aggregate Revolving Commitments have expired, then the Applicable Percentage of
each Lender shall be determined based on the Applicable Percentage of such
Lender most recently in effect, giving effect to any subsequent assignments. The
Applicable Percentage of each Lender on the Closing Date, after giving effect to
this Agreement, is set forth opposite the name of such Lender on Schedule 2.01,
as it may change from time to time in accordance with the terms hereof.



2

--------------------------------------------------------------------------------




“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Debt Rating as set forth below:
Applicable Rate
Pricing Level
Debt Ratings
Commitment Fee
Eurodollar Rate Loans and
Letter of Credit Fees
Base Rate Loans
I
greater than or equal to
A- from S&P/
greater than or equal to A- from Fitch
0.15%
1.25%
0.25%
II
BBB+ from S&P/
BBB+ from Fitch
0.20%
1.50%
0.50%
III
BBB from S&P/
BBB from Fitch
0.25%
1.75%
0.75%
IV
BBB- from S&P/
BBB- from Fitch
0.30%
2.00%
1.00%
V
less than BBB- from S&P/
less than BBB- from Fitch/
unrated by S&P and Fitch
0.40%
2.50%
1.50%



If the Borrower is split-rated, the applicable Pricing Level shall be based on
(a) if the two ratings are one Pricing Level apart, the higher of the two
ratings (the lower pricing); and (b) if the two ratings are two or more Pricing
Levels apart, the applicable Pricing Level shall be determined by reference to
the Pricing Level one rating higher than the lower of the two ratings. If the
Borrower shall maintain ratings from only one (1) of S&P and Fitch, the
applicable Pricing Level shall be based on such rating.


Initially, the Applicable Rate shall be determined based upon Pricing Level III.
Thereafter, if the Debt Rating established by Fitch and/or S&P shall change
(other than as a result of a change in the rating system of Fitch or S&P), such
change shall be effective as of the date on which it is first announced by the
applicable rating agency. Each change in the Pricing Level shall apply during
the period commencing on the effective date of such change and ending on the
date immediately preceding the effective date of the next such change. If the
rating system of Fitch or S&P shall change, or if either such rating agency
shall cease to be in the business of rating corporate debt obligations, the
Borrower and the Lenders shall negotiate in good faith to amend this definition
to reflect such changed rating system or the unavailability of ratings from such
rating agency.


“Applicable Time” means, with respect to any borrowings and payments in
Alternative Currency, the local time in the place of settlement for Alternative
Currency as may be determined by the L/C Issuer to be necessary for timely
settlement on the relevant date in accordance with normal banking procedures in
the place of payment.


“Approved Bank” has the meaning specified in definition of “Cash Equivalents”.


“Approved Fund Lender” means any Fund Lender that is administered or managed by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers or manages a Lender.


“Arrangers” means MLPFS and Citigroup Global Markets Inc., in their capacities
as joint lead arrangers and joint bookrunners.


“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit 11.06 or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.

3

--------------------------------------------------------------------------------






“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
(b) in respect of any Synthetic Lease, the capitalized amount of the remaining
lease payments under the relevant lease that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease were
accounted for as a Capital Lease, (c) in respect of any Securitization
Transaction of any Person, the outstanding principal amount of such financing,
after taking into account reserve accounts and making appropriate adjustments,
determined by the Administrative Agent in its reasonable judgment and (d) in the
case of any Sale and Leaseback Transaction, the present value (discounted in
accordance with GAAP at the debt rate implied in the applicable lease) of the
obligations of the lessee for rental payments during the term of such lease.


“Audited Financial Statements” means the audited consolidated balance sheet of
Public FIG and its consolidated subsidiaries for the fiscal year ended
December 31, 2014, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal year, including
the notes thereto.


“Auto-Extension Letter of Credit” has the meaning specified in Section
2.03(b)(iii).


“Availability Period” means, with respect to the Revolving Commitments, the
period from and including the Closing Date to the earliest of (a) the Maturity
Date, (b) the date of termination of the Aggregate Revolving Commitments
pursuant to Section 2.05(a), and (c) the date of termination of the commitment
of each Lender to make Revolving Loans and of the obligation of the L/C Issuer
to make L/C Credit Extensions pursuant to Section 9.02.


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


“Bank of America” means Bank of America, N.A. and its successors.


“Bank of America Fee Letter” means the letter agreement, dated as of October 19,
2015, among the Borrower, MLPFS and the Administrative Agent.


“Barred Claim” has the meaning specified in Section 11.04(b).


“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the one‑month Eurodollar Rate plus 1.00%; provided that if
the Base Rate is less than zero, such rate shall be deemed to be zero for
purposes of this Agreement. The “prime rate” is a rate set by Bank of America
based upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such prime rate announced by Bank of America shall take
effect at the opening of business on the day specified in the public
announcement of such change.


“Base Rate Loan” means a Revolving Loan that bears interest based on the Base
Rate.


“Borrower” has the meaning specified in the initial paragraph hereto.


“Borrower Materials” has the meaning specified in Section 7.02.


“Borrowing” means a borrowing consisting of simultaneous Revolving Loans of the
same Type and, in the case of Eurodollar Rate Loans, having the same Interest
Period made by each of the applicable Lenders pursuant to Section 2.01.



4

--------------------------------------------------------------------------------




“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York City or the state in the United States where the
Administrative Agent’s Office is located and, if such day relates to any
Eurodollar Rate Loan, means any such day that is also a London Banking Day.


“Capital Lease” means, as applied to any Person, any lease of any Property by
that Person as lessee which, in accordance with GAAP (as in effect on the
Closing Date), is required to be accounted for as a capital lease on the balance
sheet of that Person. It is understood that with respect to the accounting for
leases as either operating leases or capital leases and the impact of such
accounting on the definitions and covenants herein, GAAP as in effect on the
Closing Date shall be applied.


“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent or L/C Issuer
(as applicable) and the Lenders, as collateral for L/C Obligations or
obligations of Lenders to fund participations in respect thereof (as the context
may require), cash or deposit account balances or, if the Administrative Agent
and the L/C Issuer benefiting from such collateral shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance reasonably satisfactory to (a) the Administrative Agent and (b)
the L/C Issuer. “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.


“Cash Equivalents” means, as at any date, (a) securities issued or directly and
fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than twelve
months from the date of acquisition, (b) Dollar denominated time deposits,
certificates of deposit or bankers’ acceptances of (i) any Lender, (ii) any
commercial bank that is organized under the laws of the United States, any state
thereof or the District of Columbia or that is the principal banking subsidiary
of a bank holding company organized under the laws of the United States having
capital and surplus in excess of $500,000,000 or (iii) any bank whose short‑term
commercial paper rating, at the time of the acquisition of such investment, from
S&P is at least A‑1 or the equivalent thereof or from Moody’s is at least P‑1 or
the equivalent thereof (any such bank being an “Approved Bank”), in each case
with maturities of not more than twelve months from the date of acquisition,
(c) commercial paper and variable or fixed rate notes issued by any Approved
Bank (or by the parent company thereof) or any variable rate notes issued by, or
guaranteed by, any Person organized under the laws of the United States, any
state thereof or the District of Columbia rated, at the time of acquisition
thereof, A‑1 (or the equivalent thereof) or better by S&P or P‑1 (or the
equivalent thereof) or better by Moody’s and maturing within six months of the
date of acquisition, (d) repurchase agreements entered into by any Person with a
bank or trust company (including any of the Lenders) or recognized securities
dealer having capital and surplus in excess of $500,000,000 for direct
obligations issued by or fully guaranteed by the United States and having, on
the date of purchase thereof, a fair market value of at least 100% of the amount
of the repurchase obligations, (e) investments, classified in accordance with
GAAP as current assets, in money market investment programs registered under the
Investment Company Act of 1940 which are administered by financial institutions
having capital of at least $500,000,000 and substantially all of whose assets
are invested in investments of the character described in the foregoing clauses
(a) through (d) and (f) such other investments as may be agreed to from time to
time between the Borrower and the Administrative Agent.


“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.



5

--------------------------------------------------------------------------------




“Change of Control” means any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but excluding
(i) any employee benefit plan of such person or its subsidiaries, and any person
or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan or (ii) the Principals or any group which,
directly or indirectly, is controlled by them) becomes the “beneficial owner”
(as defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934),
directly or indirectly, of 35% or more of the combined voting power of all
Voting Stock of Public FIG on a fully diluted basis.


“Citi Fee Letter” means the letter agreement, dated as of October 19, 2015,
between the Borrower and Citigroup Global Markets Inc.


“Closing Date” means the date on which the conditions precedent set forth in
Section 5.01 shall have been satisfied or waived, which date is the date hereof.


“Commitment Fees” means the fees set forth in Section 2.08(a).


“Compliance Certificates” means the Financial Compliance Certificates and the
Non-Financial Compliance Certificates.


“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
 
“Consolidated EBITDA” means, for any period, an amount equal to the EBITDA of
the Loan Parties and their Subsidiaries.


“Consolidated Fortress Funds” means a Fortress Fund that is required to be
consolidated by a Loan Party or a Subsidiary under GAAP by virtue of such Loan
Party’s or such Subsidiary’s deemed control of such Fortress Fund as a result of
either (a) a Management Agreement with such Fortress Fund or (b) ownership of
Equity Interests in such Fortress Fund by one or more Affiliates of a Loan Party
or a Subsidiary (which Affiliate or Affiliates are not themselves Loan Parties
or Subsidiaries).


“Consolidated Interest Charges” means, for any period, an amount equal to the
Interest Charges of the Loan Parties and their Subsidiaries. For the avoidance
of doubt, Consolidated Interest Charges shall exclude Interest Charges of a
Consolidated Fortress Fund to the extent that neither any Loan Party nor any
Subsidiary has any liability for the Indebtedness of the Consolidated Fortress
Fund to which such Interest Charges relate.


“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA to (b) Consolidated Interest Charges, in
each case for the four fiscal quarter period most recently ended for which the
Reported Financial Information has been delivered.


“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Adjusted Net Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the four fiscal quarter period most recently ended for which the
Reported Financial Information has been delivered.


“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound,
including, without limitation, any Management Agreement.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.


“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.



6

--------------------------------------------------------------------------------




“Credit Facility Swap Contract” means any Swap Contract entered into by a Loan
Party with a Swap Contract Provider.


“Debt Rating” means, as of any date of determination, the rating (public or
private) as determined by either S&P or Fitch of the Borrower’s non-credit
enhanced, senior unsecured long-term debt.


“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.


“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.


“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, in each case to the
fullest extent permitted by applicable Laws and (b) when used with respect to
Letter of Credit Fees, a rate equal to the Applicable Rate plus 2% per annum.


“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s reasonable determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer,
or any other Lender any other amount required to be paid by it hereunder
(including in respect of its participation in Letters of Credit) within two
Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent or the L/C Issuer in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s reasonable determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing in a manner
reasonably satisfactory to the Administrative Agent and the Borrower that it
will comply with its prospective funding obligations hereunder (provided that
such Lender shall cease to be a Defaulting Lender pursuant to this clause (c)
upon receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity or (iii) become the subject of a Bail-in Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Equity Interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and of the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.15(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower, the L/C
Issuer, and each other Lender promptly following such determination.



7

--------------------------------------------------------------------------------




“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any comprehensive Sanctions
program.


“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any Property by a
Loan Party (including the Equity Interests of any Subsidiary), excluding any
Involuntary Disposition; it being understood that (a) an Equity Issuance and (b)
the granting of a Lien permitted by Section 8.01 shall not be deemed to be a
Disposition.


“Distribution” means any dividend or distribution (whether in cash, securities
or other Property) with respect to the Equity Interests of a Loan Party or any
Subsidiary.


“Dollar” and “$” mean lawful money of the United States.


“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount and (b) (i) with respect to any amount
denominated in any Alternative Currency in connection with Letters of Credit,
the equivalent amount thereof in Dollars as determined by the L/C Issuer at such
time on the basis of the Spot Rate (determined as of the most recent Revaluation
Date) for the purchase of Dollars with such Alternative Currency and (ii) with
respect to cash denominated in Alternative Currency, the equivalent amount
thereof in Dollars as determined by the Administrative Agent on the basis of the
Spot Rate for the purchase of Dollars with such Alternative Currency.


“Domestic Subsidiary” means a Subsidiary organized under the laws of any
jurisdiction within the United States; provided that any Subsidiary that would
otherwise constitute a Domestic Subsidiary and that is a holding company that
owns Equity Interests in one or more Foreign Subsidiaries (without giving effect
to the last sentence in the definition of “Subsidiary”) but owns no other
material assets and does not engage in any material trade or business (other
than acting as a holding company for such Equity Interests in Foreign
Subsidiaries (without giving effect to the last sentence in the definition of
“Subsidiary”)), shall not constitute a Domestic Subsidiary hereunder and shall
instead be deemed to be a Foreign Subsidiary hereunder.


“Earnout Obligation” means an obligation to pay the seller in an acquisition a
future payment that is contingent upon the financial performance of the business
acquired in such acquisition exceeding a specified benchmark level and that
becomes payable when such excess financial performance is achieved.


“EBITDA” means with respect to any Person (or any asset of any Person) for any
period, without duplication an amount equal to the sum of:


(a)    the Net Income of such Person (or attributable to such asset) for such
period; plus


(b)    depreciation and amortization, interest expense, income taxes and
impairment of goodwill deducted in calculating such Net Income; plus


(c)    any extraordinary or non-recurring losses deducted in calculating such
Net Income; plus


(d)    the Incentive Income Adjustment; plus


(e)    the Other Income Adjustment; plus


(f)    compensation expenses recorded in connection with the assignment of the
Permanent Capital Vehicle Options and Stock Based Compensation, in each case
deducted in calculating such Net Income; plus


(g)    any changes in the fair value of contingent consideration payable with
respect to the acquisition of a business, to the extent deducted in calculating
such Net Income and, to the extent management intends to pay such consideration
in equity and such payment is recorded on the Borrower’s consolidated statement
of operations under GAAP; minus    



8

--------------------------------------------------------------------------------




(h)    any earnings on deferred fee arrangements net of employees’ share added
in calculating such Net Income; minus


(i)    any extraordinary or other non-recurring gains included in calculating
such Net Income; plus


(j)    with respect to any Affiliated Alternative Asset Business of such Person,
the EBITDA (if positive) of such Person with respect to its owned profit
percentage of such Affiliated Alternative Asset Business (calculated in the same
manner as set forth in this definition of EBITDA, except that neither
depreciation nor interest expense shall be included in such calculation);
provided that (i) cash related to such EBITDA is contractually obligated to be
distributed to such Person and such annual cash distribution in respect thereof
is not past due more than 45 days (it being agreed that the determination of
whether any such annual cash distribution is overdue shall be made on the date
of delivery of the applicable Financial Compliance Certificate pursuant to
Section 7.02(a) and without giving effect to any waiver or modification of such
due date) and (ii) the amount of EBITDA from all Affiliated Alternative Asset
Businesses pursuant to this clause (j) cannot exceed 20% of aggregate
Consolidated EBITDA (such aggregate Consolidated EBITDA to be calculated
including the EBITDA from Affiliated Alternative Asset Businesses and without
giving effect to any adjustment pursuant to this subclause (ii)) during any
period.


Notwithstanding the above, (A) it is understood that EBITDA shall not include
any amounts to be distributed as Promote Fees to equity holders of any Person
other than a Loan Party, (B) upon the occurrence of a Permitted Management
Function Transfer, EBITDA (as calculated for any present or past quarter) shall
no longer include any income or expenses related to the applicable Fortress Fund
(or any gains or losses related thereto), (C) if accrued management fees related
to any Fortress Fund have been uncollected in their entirety for a period of six
months or more after the due date with respect thereto, then any subsequent
accrual of management fees associated with that Fortress Fund will be excluded
from the calculation of EBITDA; provided that upon the collection of the total
accrued management fees associated with such Fortress Fund, any previously
excluded accruals within the test period will be reversed and (D) for purposes
of calculating EBITDA of a Loan Party or any Subsidiary, a Consolidated Fortress
Fund shall be treated as though it were unconsolidated under GAAP.


“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
 
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 11.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 11.06(b)(iii)).


“Environmental Laws” means any and all federal, state, local, foreign and other
applicable statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.


“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Loan Party or any of their respective
Subsidiaries or any Affiliate directly or indirectly resulting from or based
upon (a) violation of any Environmental

9

--------------------------------------------------------------------------------




Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.


“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities (other than debt securities) convertible into
or exchangeable for shares of capital stock of (or other ownership or profit
interests in) such Person or warrants, rights or options (whether or not
presently convertible, exchangeable or exercisable) for the purchase or
acquisition from such Person of such shares (or such other interests), and all
of the other ownership or profit interests in such Person (including
partnership, member or trust interests therein), whether voting or nonvoting.


“Equity Issuance” means any issuance by any Loan Party to any Person other than
a Loan Party or a Subsidiary of its Equity Interests. The term “Equity Issuance”
shall not be deemed to include any Disposition.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.


“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Internal Revenue Code (or within the meaning of Section 414(m) or (o)
of the Internal Revenue Code for purposes of provisions relating to Section 412
of the Internal Revenue Code).


“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan; (d) the filing of a notice of intent to
terminate a Pension Plan, or the treatment of a Pension Plan amendment as a
termination, under Section 4041 of ERISA; (e) the institution by the PBGC of
proceedings to terminate a Pension Plan; (f) any event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan; (g) the determination
that any Pension Plan is considered an at-risk plan within the meaning of
Section 430 of the Internal Revenue Code or Section 303 of ERISA; or (h) the
determination that any Multiemployer Plan is in endangered or critical status
within the meaning of Section 432 of the Internal Revenue Code or Section 305 of
ERISA.


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.


“Eurocastle” means Eurocastle Investment Limited, a Guernsey Company.


“Eurocastle Options” means the options with respect to Eurocastle stock owned,
directly or indirectly, by any Loan Party.


“Eurodollar Rate” means:


(a)     for any Interest Period with respect to a Eurodollar Rate Loan, the rate
per annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable
or successor rate, which rate is approved by the Administrative Agent, as
published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period;



10

--------------------------------------------------------------------------------




(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day; and


(c)     if the Eurodollar Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement;


provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.
  
“Eurodollar Rate Loan” means a Revolving Loan that bears interest at a rate
based on clause (a) of the definition of “Eurodollar Rate”.


“Event of Default” has the meaning specified in Section 9.01.


“Excluded Entities” means, collectively, (a) FOE II and its Subsidiaries, (b)
any other Subsidiary or Affiliate of Public FIG the majority of whose shares of
Voting Stock is not beneficially owned by FOE I, Principal Holdings or any other
Top Tier Guarantor and (c) the Unrestricted Subsidiaries. Notwithstanding
anything to the contrary in any Loan Document, Excluded Entities shall not
include any of the foregoing Persons that become a Guarantor.


“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Revolving Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Revolving Commitment (other than pursuant to an
assignment request by the Borrower under Section 11.13) or (ii) such Lender
changes its Lending Office, except in each case to the extent that, pursuant to
Section 3.01(a)(ii), (a)(iii) or (c), amounts with respect to such Taxes were
payable either to such Lender’s assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its Lending Office,
(c) Taxes attributable to such Recipient’s failure to comply with Section
3.01(e) and (d) any U.S. federal withholding Taxes imposed pursuant to FATCA.


“Existing Credit Agreement” means that certain Credit Agreement, dated as of
February 26, 2013 (as amended by that certain First Amendment to Credit
Agreement, Consent and Waiver dated as of January 29, 2014 and as otherwise
amended and modified), by and among FIG LLC, as borrower, certain subsidiaries
and affiliates of FIG LLC, as guarantors, the lenders from time to time party
thereto and Bank of America, as administrative agent and issuing bank.


“Existing Letters of Credit” means the Letters of Credit set forth on
Schedule 2.03.


“Extension Amendments” has the meaning specified in Section 11.01.


“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.


“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day;

11

--------------------------------------------------------------------------------




provided that (a) if such day is not a Business Day, the Federal Funds Rate for
such day shall be such rate on such transactions on the next preceding Business
Day as so published on the next succeeding Business Day, and (b) if no such rate
is so published on such next succeeding Business Day, the Federal Funds Rate for
such day shall be the average rate (rounded upward, if necessary, to a whole
multiple of 1/100 of 1%) charged to Bank of America on such day on such
transactions as determined by the Administrative Agent.


“Fee Letters” means, collectively, (a) the Bank of America Fee Letter and (b)
the Citi Fee Letter.


“FIG Promote Entities” means any entity created with respect to a Private Equity
Fund to hold Promote Fees for Persons other than Loan Parties.


“Financial Compliance Certificate” means a certificate substantially in the form
of Exhibit 7.02(a) or otherwise in form and substance consistent with Section
7.01 and reasonably acceptable to the Administrative Agent.


“Fitch” means Fitch, Inc.


“FOE I” means Fortress Operating Entity I LP, a Delaware limited partnership.


“FOE II” means FOE II (New) LP, a Delaware limited partnership.


“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes. For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.


“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.


“Fortress Funds” means (a) any Private Equity Fund, Hedge Fund, TK Entity,
Permanent Capital Vehicle or any other public or private investment fund or
vehicle managed, directly or indirectly, by a Loan Party or one of its
Subsidiaries or Affiliates or any of its investment advisors and (b) any entity
that is both (i) a direct or indirect Subsidiary of a Loan Party (without giving
effect to the last sentence in the definition of “Subsidiary”) and (ii) the
general partner or managing member of (x) a Private Equity Fund, a Hedge Fund or
any other public or private investment fund or vehicle or (y) any entity that
directly or indirectly Controls any fund or vehicle referred to in subclause (x)
above; provided that none of the following shall be deemed to be a Fortress
Fund: (A) portfolio companies of a Fortress Fund and (B) so long as any Loan
Party or one of its Subsidiaries (without giving effect to the last sentence in
the definition of “Subsidiary”), Affiliates or investment advisors does not
serve as general partner or managing member thereof, any Private Equity Fund,
Hedge Fund, other public or private investment fund or vehicle or managed
account that is formed or that any Loan Party or one of its Subsidiaries
(without giving effect to the last sentence in the definition of “Subsidiary”),
Affiliates or investment advisors serves solely in its capacity as a manager or
advisor (and such role began or begins after June 1, 2009).


“FRB” means the Board of Governors of the Federal Reserve System of the United
States.


“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof.


“Fund Lender” means any Person (other than a natural person) that is engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its activities.



12

--------------------------------------------------------------------------------




“Funded Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:


(a)    all obligations for borrowed money, whether current or long-term
(including the Obligations that constitute obligations for borrowed money) and
all obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;


(b)    all purchase money indebtedness;


(c)    the principal portion of all obligations under conditional sale or other
title retention agreements relating to Property purchased by such Person (other
than customary reservations or retentions of title under agreements with
suppliers entered into in the ordinary course of business);


(d)    all obligations arising under letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments for the account of such Person (but only to the extent of amounts
drawn thereunder and not reimbursed);


(e)    all obligations in respect of the deferred purchase price of property or
services (other than (i) trade accounts payable in the ordinary course of
business and, in each case, not past due for more than 90 days after the date on
which such trade account payable was created, (ii) Earnout Obligations to be
paid in Equity Interests, (iii) Earnout Obligations (other than Earnout
Obligations covered in subclause (ii) above) and purchase price adjustments that
are not included as Indebtedness on the balance sheet of such Person unless such
Earnout Obligations and purchase price adjustments have been quantified and (iv)
obligations with respect to deferred compensation);


(f)    the Attributable Indebtedness of Capital Leases, Sale and Leaseback
Transactions, Synthetic Leases and Securitization Transactions;


(g)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment on or prior to the Maturity Date (other than any such
obligations contingent on prior payment in full of the Obligations) in respect
of any Equity Interests in such Person, valued, in the case of a redeemable
preferred interest, at the greater of its voluntary or involuntary liquidation
preference plus accrued and unpaid dividends;


(h)    all Funded Indebtedness of others secured by any Lien on Property owned
or acquired by such Person, whether or not the obligations secured thereby have
been assumed; provided that the amount of any such Funded Indebtedness of such
Person shall be calculated to be the lower of (i) the amount of Funded
Indebtedness of others secured by such Lien and (ii) the value of the assets
subject to such Lien at the time such Lien is granted (in the case of any Lien
on any Equity Interests of any Person, such value to be calculated as the amount
of the cash investment made, directly or indirectly, in exchange for ownership
of such Equity Interests);


(i)    all Guarantees with respect to Funded Indebtedness of the types specified
in clauses (a) through (h) above of another Person; and


(j)    all Funded Indebtedness of the types referred to in clauses (a) through
(i) above of any partnership or joint venture (other than a joint venture that
is itself a corporation or limited liability company) in which such Person is a
general partner or joint venturer, except to the extent that (i) such Funded
Indebtedness is recourse to such Person solely as a result of such Person being
a general partner of another Person and such Funded Indebtedness is non‑recourse
to any Loan Party or any other Subsidiary or (ii) such Funded Indebtedness is
expressly made non-recourse to such Person; provided that the amount of any such
Funded Indebtedness for which recourse is limited either to a specified amount
or to an identified asset of such Person shall be deemed to be equal to the
lesser of (x) such specified amount and (y) the value of such identified asset
at the time such Funded Indebtedness is incurred (if such identified asset is
Equity Interests of any Person,

13

--------------------------------------------------------------------------------




such value to be calculated as the amount of the cash investment made, directly
or indirectly, in exchange for ownership of such Equity Interests).


For purposes of calculating Funded Indebtedness of a Loan Party or any
Subsidiary, Indebtedness of a Consolidated Fortress Fund shall be excluded.


“GAAP” means (a) generally accepted accounting principles in the United States
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, consistently applied
(except, solely with respect to the requirement that GAAP be consistently
applied, for changes in accordance with GAAP required by the accounting
profession or concurred in by the accountants reporting on the financial
statements required to be delivered pursuant to this Agreement subject to
Section 1.03(b)) and as in effect from time to time or (b) with respect to a
Person organized outside of the United States, the generally accepted accounting
principles of the applicable country or the International Financial Reporting
Standards issued and/or adopted by the International Accounting Standards Board,
as applicable, in any such case, as in effect from time to time.


“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).


“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of another Person (the “primary obligor”) in any
manner, whether directly or indirectly, and including any obligation of such
Person, direct or indirect, (i) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness or other obligation of the payment of such
Indebtedness, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such
Indebtedness, or (iv) entered into for the purpose of assuring in any other
manner the obligee in respect of such Indebtedness or other obligation of the
payment thereof or to protect such obligee against loss in respect thereof (in
whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness of any other Person, whether or not such Indebtedness is assumed by
such Person. The amount of any Guarantee shall be deemed to be an amount equal
to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made (including pursuant
to any limitations on liability set forth in such Guarantee) or, if not stated
or determinable, the maximum reasonably anticipated liability in respect thereof
as determined by the guaranteeing Person in good faith; provided that, in the
case of any Guarantee (as defined under clause (b) above) by such Person of
Indebtedness of any primary obligor secured by a Lien, the amount of the
Guarantee shall be limited to the lower of (i) the value of the assets subject
to such Lien at the time such Lien is granted (in the case of any Lien on any
Equity Interests of any Person, such value to be calculated as the amount of the
cash investment made, directly or indirectly, in exchange for ownership of such
Equity Interests) and (ii) the amount of the Indebtedness so secured. The term
“Guarantee” as a verb has a corresponding meaning.


“Guarantors” means (a) FOE I, (b) Principal Holdings, (c) the direct and
indirect Material Subsidiaries of FOE I and Principal Holdings to the extent
required to be a Guarantor pursuant to Section 7.12 and (d) each such other
Person that becomes a Guarantor from time to time in accordance with the terms
hereof, and, in each case, their successors and assigns.


“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent and the Lenders pursuant to Article IV.


“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing

14

--------------------------------------------------------------------------------




materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.


“Hedge Funds” means all hedge funds and related managed accounts whether or not
existing or created or acquired after the Closing Date, in each case managed,
directly or indirectly, by a Loan Party or one of its Subsidiaries or Affiliates
or any of the investment advisors of the foregoing.


“Honor Date” has the meaning specified in Section 2.03(c)(i).


“Incentive Income Adjustment” means:


(i) for Private Equity Funds, (a) incentive income paid (or declared as a
distribution) to such Person minus clawbacks actually paid minus (b) incentive
income recorded in accordance with GAAP; plus


(ii) for all Fortress Funds (other than Private Equity Funds) and for Affiliated
Alternative Asset Businesses, (x) incentive income on an accrual basis as if
such incentive income from such funds and businesses were payable on a quarterly
basis minus (y) incentive income recorded in accordance with GAAP.
“Increase Effective Date” has the meaning specified in Section 2.13(c).


“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:


(a)    all Funded Indebtedness;


(b)    the Swap Termination Value of any Swap Contract;


(c)    all obligations arising under letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments for the account of such Person;


(d)    all Guarantees with respect to outstanding Indebtedness of the types
specified in clauses (a) through (c) above of any other Person; and


(e)    all Indebtedness of the types referred to in clauses (a) through (d)
above of any partnership or joint venture (other than a joint venture that is
itself a corporation or limited liability company or substantially similar
entity incorporated or formed, as applicable, under the laws of a jurisdiction
outside the United States) in which such Person is a general partner or joint
venturer, except to the extent that (i) such Funded Indebtedness is recourse to
such Person solely as a result of such Person being a general partner of another
Person and such Funded Indebtedness is non‑recourse to any Loan Party or any
other Subsidiary or (ii) such Indebtedness is expressly made non-recourse to
such Person; provided that the amount of any such Indebtedness for which
recourse is limited either to a specified amount or to an identified asset of
such Person shall be deemed to be equal to the lesser of (x) such specified
amount and (y) the value of such identified asset at the time such Funded
Indebtedness is incurred (if such identified asset is Equity Interests of any
Person, such value to be calculated as the amount of the cash investment made,
directly or indirectly, in exchange for ownership of such Equity Interests).


For purposes of this definition, the amount of any direct obligation arising
under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments shall be the
maximum amount available to be drawn thereunder. For purposes of calculating
Indebtedness of a Loan Party or any Subsidiary, Indebtedness of a Consolidated
Fortress Fund shall be excluded.


“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.



15

--------------------------------------------------------------------------------




“Indemnitees” has the meaning specified in Section 11.04(b).


“Ineligible Assignees” means (a) those certain Persons set forth in the
Ineligible Assignees Letter Agreement, (b) all Affiliates thereof that are
readily identifiable by name and (c) any Affiliate of each such Person referred
to in clause (a) or (b) that is identified in writing to the Administrative
Agent from time to time.


“Ineligible Assignees Letter Agreement” means that certain letter agreement,
dated as of the Closing Date, between the Borrower and the Administrative Agent,
as such letter agreement may be amended or modified from time to time with the
consent of the Borrower and, in accordance with Section 10.10, the
Administrative Agent.


“Information” has the meaning specified in Section 11.07.


“Interest Charges” means, with respect to any Person (or any asset of any
Person) for any period an amount equal to the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses in connection with
borrowed money (including capitalized interest) of such Person or in connection
with the deferred purchase price of assets of such Person for such period, in
each case to the extent treated as interest in accordance with GAAP, plus (b)
the portion of rent expense with respect to such period under Capital Leases of
such Person that is treated as interest in accordance with GAAP plus (c) the
implied interest component of Synthetic Leases of such Person with respect to
such period.


“Interest Payment Date” means (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the applicable Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the last Business Day of each March, June,
September and December and the applicable Maturity Date.


“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
(or, subject to the consent of all applicable Lenders, such other period)
thereafter, as selected by the Borrower in its Loan Notice; provided that:


(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;


(b)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and


(c)    no Interest Period shall extend beyond the applicable Maturity Date.


“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.


“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person and any arrangement pursuant to which the investor Guarantees
Indebtedness of such other Person, or (c) an Acquisition.


“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any Property of a Loan Party or
any of its Subsidiaries.


“IRS” means the United States Internal Revenue Service.



16

--------------------------------------------------------------------------------




“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).


“Issuer Documents” means, with respect to any Letter of Credit, the Letter of
Credit Application and any other document, agreement and instrument entered into
by the Borrower (or any Affiliate) with or in favor of the L/C Issuer and
relating to any such Letter of Credit.


“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit 7.12 (or otherwise in form and substance reasonably acceptable to the
Administrative Agent) executed and delivered by a Person in accordance with the
provisions of Section 7.12.


“Judgment Currency” has the meaning specified in Section 11.17.


“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.


“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.
All L/C Advances shall be denominated in Dollars.


“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing of Revolving Loans. All L/C Borrowings shall be
denominated in Dollars.


“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.


“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder or any successor issuer of Letters of Credit hereunder.


“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.


“Lenders” means each of the Persons identified as a “Lender” on the signature
pages hereto, each Lender who becomes a Lender in accordance with Section 11.06
and each Additional Lender and their respective successors and permitted
assigns.


“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. To the extent
the context requires, each reference to a Lender shall include its applicable
Lending Office.


“Letter of Credit” means any standby letters of credit issued hereunder and
shall include the Existing Letters of Credit. Letters of Credit may be issued in
Dollars or in Alternative Currency (subject to the Alternative Currency Letter
of Credit Sublimit).

17

--------------------------------------------------------------------------------






“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.


“Letter of Credit Expiration Date” means the date 30 days prior to the Maturity
Date then in effect (or, if such day is not a Business Day, the next preceding
Business Day).


“Letter of Credit Fee” has the meaning specified in Section 2.03(h).


“Letter of Credit Sublimit” means an amount equal to the lesser of (a) the
Aggregate Revolving Commitments and (b) FIFTEEN MILLION DOLLARS ($15,000,000);
provided that the Letter of Credit Sublimit may be increased with the consent of
the Borrower and the L/C Issuer but not to exceed the Aggregate Revolving
Commitments. The Letter of Credit Sublimit is part of, and not in addition to,
the Aggregate Revolving Commitments.


“LIBOR” has the meaning specified in the definition of “Eurodollar Rate.”


“Lien” means any mortgage, pledge, hypothecation, collateral assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any Capital Lease).


“Loan” means an extension of credit by the Lenders to the Borrower, as
referenced in Article II, in the form of a Revolving Loan.


“Loan Amendment” has the meaning specified in Section 11.01.


“Loan Documents” means this Agreement, each Revolving Note, each Issuer
Document, any agreement creating or perfecting rights in Cash Collateral
pursuant to the provisions of Section 2.14, each Joinder Agreement, the Fee
Letters and the Ineligible Assignees Letter Agreement.


“Loan Modification Offer” has the meaning specified in Section 11.01.


“Loan Notice” means a notice of (a) a Borrowing of Revolving Loans, (b) a
conversion of Revolving Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Loans, in each case pursuant to Section 2.02(a), which shall
be substantially in the form of Exhibit 2.02 or such other form as may be
approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.


“Loan Parties” means, collectively, the Borrower and the Guarantors.


“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.


“Managed Account” means any investment vehicle on behalf of a third party for
which (i) investment decisions regarding some or all of the capital in the
investment vehicle are made by a Loan Party, one of its Subsidiaries or
Affiliates or any of its investment advisers and (ii) one investor or sponsor
has the contractual right either to (A) terminate, dissolve, liquidate or wind
up the investment vehicle (or begin the process of same) or (B) terminate the
ability of such Loan Party, Subsidiary, Affiliate or investment advisor to make
investment decisions on behalf of the investment vehicle.


“Management Agreements” means all agreements and Organization Documents that set
forth Management Fees therein to which a Loan Party or a Subsidiary is a party
(including any such agreements with or Organization Documents of any Affiliated
Alternative Assets Business).
“Management Fees” means any management fees paid pursuant to a Management
Agreement; provided that,

18

--------------------------------------------------------------------------------




with respect to any Affiliated Alternative Assets Business, "Management Fees"
shall refer to any profit share paid pursuant to a Management Agreement to the
holders of a minority interest in such Affiliated Alternative Asset Business (it
being understood that any such profit share is based solely on the equity
ownership by the holders of a minority interest in such Affiliated Alternative
Asset Business).


“Management Fee Earning Assets” means the sum of (a) in connection with a
Traditional Asset Business, 33% of all assets subject to a Management Agreement
in which a Loan Party, directly or indirectly, earns Management Fees, (b) in
connection with an Alternative Asset Business, 100% of all assets subject to a
Management Agreement in which a Loan Party, directly or indirectly, earns
Management Fees and (c) in connection with Investments in an Affiliated
Alternative Asset Business, a percentage of all assets subject to a Management
Agreement in which a Loan Party, directly or indirectly, earns Management Fees,
such percentage to be based on the lowest profit share to be earned, directly or
indirectly, by such Loan Party during the next twelve months; provided that
assets of a Fortress Fund shall not be considered to be Management Fee Earning
Assets if an event occurs that causes such Fortress Fund to (or a public
announcement is made that such Fortress Fund will) terminate, dissolve,
liquidate or wind up, or begin process of same, other than (x) a scheduled
orderly unwinding of a Private Equity Fund or (y) a Permitted Fund Termination.
“Margin Stock” has the meaning specified in Regulation U issued by the FRB.


“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties or financial condition
of the Loan Parties and their Subsidiaries taken as a whole; (b) a material
impairment of the ability of the Loan Parties, taken as a whole, to perform
their material obligations under any Loan Document to which they are a party; or
(c) a material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party; provided that nothing disclosed in the reports and other documents
furnished to or filed with the SEC by the Borrower or Public FIG and that are
publicly available at least five (5) Business Days prior to the Closing Date
shall constitute a Material Adverse Effect.


“Material Subsidiary” means (a) any Subsidiary of a Loan Party that either
directly or indirectly through another Subsidiary (i) generated any revenues or
cash flow of $10,000,000 or more in the most recently ended fiscal year for
which the Reported Financial Information has been delivered (or with respect to
any newly acquired or newly formed Subsidiary, the most recently ended fiscal
year for which financial statements of such new Subsidiary are available) or
(ii) owned assets with an aggregate value greater than or equal to $40,000,000
(excluding the value of leasehold improvements) as of the end of the most
recently ended fiscal year for which the Reported Financial Information has been
delivered (or with respect to any newly acquired or newly formed Subsidiary, the
most recently ended fiscal year for which financial statements of such new
Subsidiary are available) and (b) any other Subsidiary of a Loan Party
designated by the Borrower from time to time; provided that the aggregate value
of all assets owned by Subsidiaries of Loan Parties that are not Material
Subsidiaries under this definition shall not exceed $150,000,000 (excluding the
value of leasehold improvements) as of the end of the most recently ended fiscal
year for which the Reported Financial Information has been delivered (after
giving effect to any Subsidiary being designated as a Material Subsidiary by the
Borrower in connection with the delivery of the Reported Financial Information
for such fiscal year).


“Maturity Date” means January 15, 2021, as it may be extended in accordance with
the terms hereof.


“Maximum Rate” has the meaning specified in Section 11.09.


“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 102% of the Fronting Exposure of the L/C Issuer with respect to
Letters of Credit issued and outstanding at such time, (ii) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.14(a)(i), (a)(ii) or (a)(iii), an amount equal
to 102% of the Outstanding Amount of all L/C Obligations, and (iii) otherwise,
an amount determined by the Administrative Agent and the L/C Issuer in their
reasonable credit judgment.


“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, in its
capacity as an Arranger.



19

--------------------------------------------------------------------------------




“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.


“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.


“Net Income” means, with respect to any Person (or any asset of any Person) for
any period, the net income of such Person (or attributable to such asset) for
that period, as determined in accordance with GAAP.


“Newcastle” means Newcastle Investment Corp., a Maryland corporation.


“Newcastle Options” means the options with respect to Newcastle stock owned,
directly or indirectly, by any Loan Party.


“Non-Consenting Lender” means any Lender that (a) does not approve any proposed
change, consent, waiver, discharge, termination or amendment with respect to any
Loan Document that (i) requires the approval of all Lenders or all affected
Lenders, as applicable, in accordance with the terms of Section 11.01 and (ii)
has been approved by the Required Lenders, (b) is not an Accepting Lender in
connection with an Extension Amendment, or (c) does not agree to Refinanced
Revolving Loans or Replacement Revolving Loans, as applicable, pursuant to
clause (vii) of the proviso set forth at the end of Section 11.01.


“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.


“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).


“Non-Financial Compliance Certificate” means a certificate substantially in the
form of Exhibit 7.02(b), or otherwise in form and substance reasonably
acceptable to the Administrative Agent.


“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding. The foregoing shall also include (a)
all obligations under any Credit Facility Swap Contract that is permitted to be
incurred pursuant to Section 8.02(d) and (b) all obligations under any Treasury
Management Agreement.


“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.


“Offshore Hedge Funds” means any Hedge Fund organized outside of the United
States.


“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.


“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received

20

--------------------------------------------------------------------------------




payments under, received or perfected a security interest under, engaged in any
other transaction pursuant to or enforced any Loan Document, or sold or assigned
an interest in any Loan or Loan Document).


“Other Income Adjustment” means:


(a)    (i) realized or unrealized losses (including impairments) from all
Investments minus (ii) realized and unrealized gains with respect to all
Investments minus (iii) equity method earnings (losses) recorded with respect to
all Investments accounted for under the equity method in accordance with GAAP
(including, as applicable, all equity method Investments in Private Equity Funds
and Hedge Funds), minus


(b)    unrealized gains (unrealized losses) on the Permanent Capital Vehicle
Options, plus


(c)    (i) proceeds from the sale of shares received pursuant to the exercise of
Permanent Capital Vehicle Options, in excess of their strike price minus (ii)
management fee income recorded in accordance with GAAP in connection with the
receipt of such Permanent Capital Vehicle Options.


“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).


“Outstanding Amount” means (a) with respect to any Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of any Loans occurring on such date;
and (b) with respect to any L/C Obligations on any date, the Dollar Equivalent
of the aggregate outstanding amount of such L/C Obligations on such date after
giving effect to any L/C Credit Extension occurring on such date and any other
changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements by or on behalf of the Borrower of
Unreimbursed Amounts or any refinancings thereof.


“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the Federal Funds Rate and (b) with respect to any amount
denominated in an Alternative Currency, the rate of interest per annum at which
overnight deposits in such Alternative Currency, in an amount approximately
equal to the amount with respect to which such rate is being determined, would
be offered for such day by a branch or Affiliate of Bank of America in the
applicable offshore interbank market for such currency to major banks in such
interbank market.


“Participant” has the meaning specified in Section 11.06(d).


“Participant Register” has the meaning specified in Section 11.06(d).


“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.


“Pension Funding Rules” means the rules of the Internal Revenue Code and ERISA
regarding minimum required contributions (including any installment payment
thereof) to Pension Plans and set forth in Sections 412, 430 and 436 of the
Internal Revenue Code and Sections 302 and 303 of ERISA.


“Pension Plan” means any employee pension benefit plan within the meaning of
Section 3(2) of ERISA (exclusive of any Multiemployer Plan) that is maintained
or is contributed to by the Borrower and any ERISA Affiliate and is either
covered by Title IV or ERISA or is subject to the minimum funding standards
under Section 412 of the Internal Revenue Code.


“Permanent Capital Vehicle” means Eurocastle, Newcastle, New Residential
Investment Corp., New Media Investment Group Inc., New Senior Investment Group
Inc. and any Additional Permanent Capital Vehicle.


“Permanent Capital Vehicle Options” means the Eurocastle Options, the Newcastle
Options and any other options with respect to the Equity Interests of any other
Permanent Capital Vehicle that are owned, directly or indirectly,

21

--------------------------------------------------------------------------------




by any Loan Party.


“Permitted Fund Termination” means the termination, dissolution, liquidation or
wind up of a Fortress Fund either (a) after the last asset or Investment in such
Fortress Fund is sold in the ordinary course of business or (b) after the term
or the date of dissolution as stated in the applicable Fortress Fund agreement.


“Permitted Liens” means, at any time, Liens in respect of Property of a Loan
Party or any of its Subsidiaries permitted to exist at such time pursuant to the
terms of Section 8.01.


“Permitted Management Function Transfer” means the transfer of the management
functions of a Fortress Fund from a Loan Party to such Fortress Fund itself for
consideration at least equal to the greater of (i) fair market value (whether in
cash or equity), determined by the Borrower in a commercially reasonable manner,
and (ii) the aggregate amount of net Management Fees and net Promote Fees
expected to be earned over the period from the consummation of such transfer to
the Maturity Date; provided that (a) no Event of Default exists or would be
caused by such transfer and (b) immediately after giving effect thereto, the
Loan Parties shall be in compliance with the financial covenants in Section 8.09
(as of the last day of the most recently ended fiscal quarter for which the
Reported Financial Information has been delivered) on a Pro Forma Basis as if
such transfer had occurred as of the first day of the most recent four fiscal
quarter period preceding such date of determination for which the Reported
Financial Information has been delivered.


“Permitted Tax Distribution” means all Tax Distributions (as such term is
defined, on the Closing Date, in a Top Tier Guarantor’s partnership agreement
(as amended) or with respect to Top Tier Guarantors created after the Closing
Date, in a manner consistent with such existing Top Tier Guarantor’s partnership
agreements (as amended)).
“Permitted Transfers” means (a) Dispositions of assets or properties in the
ordinary course of business; (b) Dispositions of Property to a Loan Party or any
Subsidiary, including any such Disposition of Investments in Material
Subsidiaries; provided, that if the transferor of such Property is a Loan Party
then the transferee thereof must be a Loan Party; (c) Dispositions of
Investments other than Investments in Material Subsidiaries; (d) Dispositions of
accounts receivable in connection with the collection, settlement or compromise
thereof; (e) licenses, sublicenses, leases or subleases granted to others not
interfering in any material respect with the business of the Loan Parties and
their Subsidiaries, taken as a whole; (f) to the extent constituting a
Disposition, any merger, consolidation, liquidation or dissolution otherwise
permitted by Section 8.03; (g) Dispositions of property to the extent that (i)
such property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are promptly
applied to the purchase price of such replacement property; and (h) to the
extent constituting a Disposition, Restricted Payments otherwise permitted by
Section 8.05.


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan but not including a Multiemployer Plan),
maintained for employees of the Borrower or any ERISA Affiliate or any such Plan
to which the Borrower or any ERISA Affiliate is required to contribute on behalf
of any of its employees.


“Platform” has the meaning specified in Section 7.02.


“Principal Holdings” means Principal Holdings I LP, a Delaware limited
partnership.


“Principals” means Wesley R. Edens, Peter L. Briger, Jr. and Randal A. Nardone.


“Private Equity Fund” means all private equity funds and related managed
accounts whether now existing or created or acquired after the Closing Date, in
each case managed by a Loan Party or any one of its other Subsidiaries or
Affiliates or any investment advisor of the foregoing.



22

--------------------------------------------------------------------------------




“Pro Forma Basis” means, for purposes of calculating the financial covenants set
forth in Section 8.09, that any Disposition (other than Permitted Transfers),
Acquisition, incurrence of Indebtedness (and the application of the proceeds
thereof) pursuant to Section 8.02(k) or repayment of Indebtedness that was
incurred pursuant to Section 8.02(k) shall be deemed to have occurred as of the
first day of the most recent four fiscal quarter period preceding the date of
such transaction for which the Reported Financial Information has been
delivered. In connection with the foregoing, income statement and cash flow
statement items (whether positive or negative) attributable to the Property
disposed of shall be excluded to the extent relating to any period occurring
prior to the date of such transaction.


“Promote Fees” means distributions paid as “incentive fees,” “incentive
allocations” or “promote fees” pursuant to any Management Agreement or any
Organization Document of a Fortress Fund.


“Property” means any interest of any kind in any property or asset, whether
real, personal or mixed, or tangible or intangible.


“Public FIG” means Fortress Investment Group LLC, a Delaware limited liability
company, a public company listed on the New York Stock Exchange.


“Public Lender” has the meaning specified in Section 7.02.


“Qualified ECP Guarantor” has the meaning specified in Section 4.01(c).


“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.    


“Refinanced Revolving Loans” has the meaning specified in Section 11.01.


“Register” has the meaning specified in Section 11.06(c).


“Registered Public Accounting Firm” means an independent certified public
accountant.


“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.


“Removal Effective Date” has the meaning specified in Section 10.06(b).


“Replacement Revolving Loans” has the meaning specified in Section 11.01.


“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.


“Reported Financial Information” means the financial statements delivered
pursuant to Section 7.01(a) or (b) or, if earlier, the Financial Compliance
Certificate delivered pursuant to Section 7.02(a).


“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice and (b) with respect to an L/C Credit
Extension, a Letter of Credit Application.


“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders. The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time; provided that, the amount of any
participation in any Unreimbursed Amounts that such Defaulting Lender has failed
to fund that have not been reallocated to and funded by another Lender shall be
deemed to be held by the Lender that is the L/C Issuer, in making such
determination.


“Resignation Effective Date” has the meaning specified in Section 10.06(a).



23

--------------------------------------------------------------------------------




“Responsible Officer” means (i) the chief executive officer, principal
accounting officer, controller, president or chief financial officer or any vice
president, secretary or assistant secretary of a Loan Party (or, as applicable,
its general partner or managing member), (ii) any of the foregoing officers of
Public FIG, to the extent such officer is an authorized signatory of the
applicable Loan Party and (iii) solely for purposes of notices given pursuant to
Article II, any other officer or employee of the applicable Loan Party so
designated by any of the foregoing officers or authorized signatories in a
notice to the Administrative Agent, or any other officer, authorized signatory
or employee of the applicable Loan Party (or, as applicable, its general partner
or managing member) designated in writing in or pursuant to an agreement between
the applicable Loan Party and the Administrative Agent.


“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests of a Loan
Party or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests or on account of any return of capital to a Loan
Party’s stockholders, partners or members (or the equivalent Person thereof).


“Revaluation Date” means, with respect to any Letter of Credit, each of the
following: (a) each date of issuance of any Letter of Credit denominated in an
Alternative Currency, (b) each date of an amendment of any such Letter of Credit
having the effect of increasing the amount thereof (solely with respect to the
increased amount), (c) each date of any payment by the L/C Issuer of any Letter
of Credit denominated in an Alternative Currency, (d) the last Business Day of
each calendar month and (e) such additional dates as the Administrative Agent or
the L/C Issuer shall require.


“Revolving Commitment” means, as to each Lender, its obligation to (a) make
Revolving Loans to the Borrower pursuant to Section 2.01 and (b) purchase
participations in L/C Obligations, in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01 or in the Assignment and Assumption or other documentation
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement
(including pursuant to Section 2.13).


“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Loans and such Lender’s
participation in L/C Obligations at such time.


“Revolving Loan” has the meaning specified in Section 2.01.


“Revolving Note” has the meaning specified in Section 2.10(a).


“S&P” means Standard & Poor’s Ratings Services, a division of McGraw‑Hill
Financial Inc. and any successor thereto.


“Sale and Leaseback Transaction” means, with respect to a Loan Party or any
Subsidiary, any arrangement, directly or indirectly, with any Person whereby a
Loan Party or such Subsidiary shall sell or transfer any Property used or useful
in its business, whether now owned or hereafter acquired, and thereafter rent or
lease such Property or other Property that it intends to use for substantially
the same purpose or purposes as the Property being sold or transferred.


“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the L/C Issuer, as applicable, to be
customary in the place of disbursement or payment for the settlement of
international banking transactions in the applicable Alternative Currency.


“Sanction(s)” means any international economic sanction administered or enforced
by the United States federal government (including, without limitation, OFAC),
the European Union or Her Majesty’s Treasury.


“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.



24

--------------------------------------------------------------------------------




“Securitization Transaction” means, with respect to any Person, any financing
transaction or series of financing transactions (including factoring
arrangements) pursuant to which such Person or any Subsidiary of such Person may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment to a special purpose subsidiary or affiliate of such Person.


“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or the L/C Issuer may obtain such spot rate from another financial
institution designated by the Administrative Agent or the L/C Issuer if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided further that the L/C Issuer
may use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Letter of Credit denominated in
Alternative Currency.


“SPV” means any Person whose Equity Interests are owned, directly or indirectly,
by a Loan Party that (a) is formed solely for the purpose of making an
Investment in a Fortress Fund and (b) borrows the money to make such Investments
from Persons other than the Loan Parties; provided, however, that the
Indebtedness of such SPV shall not be recourse to the Loan Parties, any of their
Subsidiaries or their assets.
    
“Stock Based Compensation” means “stock based compensation” (as defined in
Financial Accounting Standards Board Accounting Standards Codification Topic
718: Compensation - Stock Compensation) consisting of Equity Interests in Public
FIG and its consolidated subsidiaries (including, without limitation, the Loan
Parties).


“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is beneficially owned, or the management of which is
otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of a Loan Party; provided that, unless otherwise
specifically provided, none of (a) the Borrower, (b) a Fortress Fund or any of
its Subsidiaries, (c) any FIG Promote Entity, (d) any SPV, (e) Fortress VRF I
LLC or (f) any Excluded Entity, shall be deemed to be a Subsidiary of a Loan
Party.


“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other similar master agreement (any such
master agreement, together with any related schedules, a “Master Agreement”),
including any such obligations or liabilities under any Master Agreement.


“Swap Contract Provider” means (a) any Person that, at the time it enters into a
Swap Contract with a Loan Party, is a Lender or an Affiliate of a Lender (even
if such Person thereafter ceases to be a Lender or such Person’s Affiliate
ceases to be a Lender) and (b) any Lender on the Closing Date or Affiliate of
such Lender that is party to a Swap Contract with any Loan Party in existence on
the Closing Date, in each case to the extent permitted by Section 8.02(d).


“Swap Obligations” means with respect to any Credit Facility Swap Contract, the
Obligations of the Loan Party that is the party thereto under such Credit
Facility Swap Contract.



25

--------------------------------------------------------------------------------




“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) that the applicable Loan Party
or Subsidiary is required to pay and (b) for any date prior to the date
referenced in clause (a), the amount(s) determined as the mark-to-market
value(s) for such Swap Contracts that the applicable Loan Party or Subsidiary
would be required to pay, as determined based upon one or more mid-market or
other readily available quotations provided by any recognized dealer in such
Swap Contracts (which may include a Lender or any Affiliate of a Lender).


“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement
whereby the arrangement is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease or does not otherwise appear on
a balance sheet under GAAP.


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholdings), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


“Threshold Amount” means $25,000,000.


“TK Agreement” means a tokumei kumiai agreement governed by the Commercial Code
of Japan.


“TK Entity” means a Subsidiary of a Loan Party (without giving effect to the
last sentence in the definition of “Subsidiary”) all or substantially all of
whose assets are subject to a TK Agreement.
“TK Parent” means a Subsidiary of a Loan Party (without giving effect to the
last sentence in the definition of “Subsidiary”) who is the direct owner of a TK
Entity.
“Top Tier Guarantors” means, collectively, (a) FOE I, (b) Principal Holdings and
(c) any other Person that becomes a Guarantor and the Equity Interests of such
Person are held, at least in part, by FIG Asset Co. LLC, FIG Corp. and/or a
newly formed or acquired sister entity thereof and which are not held by a Loan
Party or a Subsidiary.


“Total Credit Exposure” means, as to any Lender at any time, the sum of the
unused Revolving Commitments and Revolving Credit Exposure of such Lender at
such time.


“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans and all L/C Obligations.


“Traditional Asset Business” means a business that generates annual Management
Fees (including any Management Fees generated on a co-managed basis) greater
than or equal to 0.10% of total assets of such business subject to Management
Agreements but less than or equal to 0.95% of total assets of such business
subject to Management Agreements.


“Treasury Management Agreement” means any agreement entered into between a Loan
Party and a Treasury Management Bank governing the provision of treasury or cash
management services, including deposit accounts, funds transfer, automated
clearinghouse, zero balance accounts, returned check concentration, controlled
disbursement, lockbox, account reconciliation and reporting and trade finance
services and other cash management services.


“Treasury Management Bank” means (a) any Person that, at the time it enters into
a Treasury Management Agreement, is a Lender or an Affiliate of a Lender (even
if such Person thereafter ceases to be a Lender or such Person’s Affiliate
ceases to be a Lender) and (b) any Lender on the Closing Date or Affiliate of
such Lender that is a party to a Treasury Management Agreement with any Loan
Party in existence on the Closing Date.


“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.


“United States” and “U.S.” mean the United States of America.

26

--------------------------------------------------------------------------------






“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).


“Unrestricted Subsidiary” means any Subsidiary identified by the Borrower as an
Unrestricted Subsidiary on Schedule 6.12(b), but subject to Section 7.15.


“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.


“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(III).


“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.


“Wholly Owned Subsidiary” means, as to any Person, any other Person all of the
Equity Interests of which (other than (a) directors’ qualifying shares and (b)
shares issued to foreign nationals to the extent required by applicable law) are
owned by such Person directly and/or through other Persons who constitute Wholly
Owned Subsidiaries.


“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


1.02    Other Interpretive Provisions.


With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:


(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
amended and restated, supplemented or otherwise modified (subject to any
restrictions on such amendments, amendment and restatements, supplements or
modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “herein,” “hereof” and “hereunder,” and
words of similar import when used in any Loan Document, shall be construed to
refer to such Loan Document in its entirety and not to any particular provision
thereof, (iv) all references in a Loan Document to Articles, Sections, Exhibits
and Schedules shall be construed to refer to Articles and Sections of, and
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.


(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”



27

--------------------------------------------------------------------------------




(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.


(d)    If any certificate, notice, report, document or other information is
required to be delivered by any Loan Party under any Loan Document on a day that
is not a Business Day, the date for delivery thereof shall be extended to the
next succeeding Business Day.


(e)    Any reference in any Loan Document to the “payment in full” of the
Obligations (or words of similar import) shall be a reference to the payment in
full of the Obligations (other than unasserted indemnification and expense
reimbursement obligations and obligations and liabilities under Credit Facility
Swap Contracts and Treasury Management Agreements that are not yet due and
payable), the expiration or termination of all Letters of Credit (other than
Letters of Credit that have been Cash Collateralized or as to which other
arrangements reasonably satisfactory to the Administrative Agent and the L/C
Issuer shall have been made) and the termination or expiration of the Aggregate
Revolving Commitments.


1.03    Accounting Terms.


(a)    Generally. Except as otherwise specifically prescribed herein, all
accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis (except, solely with respect to the requirement that GAAP be consistently
applied, for changes in accordance with GAAP required by the accounting
profession or concurred to by the accountants reporting on the financial
statements required to be delivered pursuant to this Agreement, subject to
Section 1.03(b)), as in effect from time to time; provided, however, that
calculations of Attributable Indebtedness under any Synthetic Lease or the
implied interest component of any Synthetic Lease shall be made by the Borrower
in accordance with accepted financial practice and consistent with the terms of
such Synthetic Lease.


(b)    Changes in GAAP. If at any time any change in GAAP or the application
thereof would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Borrower or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such ratio or requirement (including any
definition applicable thereto) to preserve the original intent thereof in light
of such change in GAAP (subject to the approval of the Borrower and the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change and
(ii) the Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP or application thereof.


(c)    Calculations. Notwithstanding the above, the parties hereto acknowledge
and agree that all calculations of, or compliance with, the financial covenants
in Section 8.09 (i) shall be made on a Pro Forma Basis and (ii) for the
avoidance of doubt, shall not include any assets, liabilities, revenues or
expenses of the Excluded Entities.


1.04    Rounding.


Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).


1.05    Times of Day.


Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).



28

--------------------------------------------------------------------------------




1.06    Letter of Credit Amounts.


Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the Dollar Equivalent of the stated amount of such Letter
of Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the Dollar
Equivalent of the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time (other than, solely with respect to this proviso, for
purposes of calculating (a) any fees applicable thereto pursuant to Section 2.08
or (b) the Consolidated Leverage Ratio).


1.07    Exchange Rates; Currency Equivalents.


(a)    The Administrative Agent or the L/C Issuer shall determine as of each
Revaluation Date the Spot Rates to be used for calculating Dollar Equivalent
amounts of Letters of Credit and Outstanding Amounts denominated in Alternative
Currency. Such Spot Rates shall be effective as of each such Revaluation Date
and shall be the Spot Rates employed in converting any amounts between Dollars
and Alternative Currency until the next Revaluation Date to occur. Except as
otherwise expressly provided herein, the applicable amount of Alternative
Currency for purposes of the Loan Documents shall be such Dollar Equivalent
amount as so determined by the Administrative Agent or the L/C Issuer, as
applicable.


(b)    Wherever in this Agreement in connection with the issuance, amendment or
extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Letter of Credit is
denominated in Alternative Currency, such amount shall be the relevant
Alternative Currency Equivalent of such Dollar amount (rounded to the nearest
unit of such Alternative Currency, with a rounding-up if there is no nearest
number), as determined by the Administrative Agent or the L/C Issuer, as
applicable.




ARTICLE II


THE REVOLVING COMMITMENTS AND CREDIT EXTENSIONS


2.01    Revolving Loans.


Subject to the terms and conditions set forth herein, each Lender severally
agrees to make loans (each such loan, a “Revolving Loan”) to the Borrower in
Dollars from time to time on any Business Day during the Availability Period in
an aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Revolving Commitment; provided, however, that after giving effect to
any Borrowing of Revolving Loans, (i) the Total Revolving Outstandings shall not
exceed the Aggregate Revolving Commitments and (ii) the Revolving Credit
Exposure of any Lender shall not exceed such Lender’s Revolving Commitment.
Within the limits of each Lender’s Revolving Commitment, and subject to the
other terms and conditions hereof, the Borrower may borrow under this Section
2.01, prepay under Section 2.04, and reborrow under this Section 2.01. All
Revolving Loans made on the Closing Date shall be Base Rate Loans unless the
Administrative Agent shall have received a funding indemnity letter (in form and
substance reasonably satisfactory to the Administrative Agent) at least three
(3) Business days prior to the Closing Date. Thereafter, Revolving Loans may be
Base Rate Loans or Eurodollar Rate Loans, as further provided herein.


2.02    Borrowings, Conversions and Continuations of Loans.


(a)    Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by (A)
telephone, or (B) a Loan Notice; provided that any telephonic notice must be
confirmed promptly by delivery to the Administrative Agent of a Loan Notice.
Each such Loan Notice must be received by the Administrative Agent not later
than 12:00 noon (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of, Eurodollar Rate Loans or of any
conversion of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the
requested date of any Borrowing of Base Rate Loans; provided, however, that if
the Borrower wishes to

29

--------------------------------------------------------------------------------




request Eurodollar Rate Loans having an Interest Period other than one, two,
three or six months in duration as provided in the definition of “Interest
Period,” the applicable notice must be received by the Administrative Agent not
later than 12:00 noon four Business Days prior to the requested date of such
Borrowing, conversion or continuation, whereupon the Administrative Agent shall
give prompt notice to the Lenders of such request and determine whether the
requested Interest Period is acceptable to all of them. Not later than 12:00
noon, three Business Days before the requested date of such Borrowing,
conversion or continuation, the Administrative Agent shall notify the Borrower
(which notice may be by telephone) whether or not the requested Interest Period
has been consented to by all the Lenders. Each Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in a principal amount of
$2,500,000 or a whole multiple of $500,000 in excess thereof. Except as provided
in Section 2.03(c), each Borrowing of or conversion to Base Rate Loans shall be
in a principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof. Each Loan Notice (whether telephonic or written) shall specify (i)
whether the Borrower is requesting a Borrowing, a conversion of Loans from one
Type to the other, or a continuation of Eurodollar Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of such Loans to be
borrowed, converted or continued, (iv) the Type of Loans to be borrowed or to
which existing Loans are to be converted, and (v) if applicable, the duration of
the Interest Period with respect thereto. If the Borrower fails to specify a
Type of a Loan in a Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Loans shall be made
as, or converted to, Base Rate Loans. Any such automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Rate Loans. If the Borrower
requests a Borrowing of, conversion to, or continuation of Eurodollar Rate Loans
in any Loan Notice, but fails to specify an Interest Period, it will be deemed
to have specified an Interest Period of one month.


(b)    Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each applicable Lender of the amount of its Applicable
Percentage of the applicable Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each applicable Lender of the details of any automatic conversion to Base Rate
Loans as described in the preceding Section 2.02(a). In the case of a Borrowing,
each applicable Lender shall make the amount of its Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 2:00 p.m. on the Business Day specified in the
applicable Loan Notice. Upon satisfaction of the applicable conditions set forth
in Section 5.02 (and, if such Borrowing is the initial Credit Extension, Section
5.01), the Administrative Agent shall make all funds so received available to
the Borrower in like funds as received by the Administrative Agent either by (i)
crediting the account of the Borrower on the books of the Administrative Agent
with the amount of such funds or (ii) wire transfer of such funds, in each case
in accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Borrower; provided, however, that if, on the date of
a Borrowing of Revolving Loans, there are L/C Borrowings outstanding, then the
proceeds of such Borrowing, first, shall be applied to the payment in full of
any such L/C Borrowings and second, shall be made available to the Borrower as
provided above.


(c)    Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of the Interest Period for such
Eurodollar Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders, and the Required Lenders may demand that any or
all of the then outstanding Eurodollar Rate Loans be converted immediately to
Base Rate Loans.


(d)    The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Borrower and
the Lenders of any change in Bank of America’s prime rate used in determining
the Base Rate promptly following the public announcement of such change.


(e)    After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than ten Interest Periods in effect with respect to all outstanding
Loans.



30

--------------------------------------------------------------------------------




2.03    Letters of Credit.


(a)    The Letter of Credit Commitment.


(i)    Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this Section
2.03, (1) from time to time on any Business Day during the period from the
Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit in Dollars or Alternative Currency for the account of any of the Loan
Parties or any of their respective Affiliates, and to amend or extend Letters of
Credit previously issued by it, in accordance with Section 2.03(b) and (2) to
honor drawings under the Letters of Credit; and (B) the Lenders severally agree
to participate in Letters of Credit issued for the account of the Loan Parties
or their Subsidiaries and any drawings thereunder; provided that after giving
effect to any L/C Credit Extension with respect to any Letter of Credit, (w) the
Total Revolving Outstandings shall not exceed the Aggregate Revolving
Commitments, (x) the Revolving Credit Exposure of any Lender shall not exceed
such Lender’s Revolving Commitment, (y) the Outstanding Amount of the L/C
Obligations shall not exceed the Letter of Credit Sublimit and (z) the
Outstanding Amount of L/C Obligations denominated in Alternative Currency shall
not exceed the Alternative Currency Letter of Credit Sublimit. Each request by
the Borrower for the issuance or amendment of a Letter of Credit shall be deemed
to be a representation by the Borrower that the L/C Credit Extension so
requested complies with the conditions set forth in the proviso to the preceding
sentence. Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed. All Existing Letters of Credit shall be deemed
to have been issued pursuant hereto, and from and after the Closing Date shall
be subject to and governed by the terms and conditions hereof. Existing Letters
of Credit may not be renewed or extended upon the current expiry date thereof
but may be replaced with new Letters of Credit pursuant to the terms of this
Section 2.03.


(ii)    The L/C Issuer shall not issue any Letter of Credit if:


(A)    the expiry date of such requested Letter of Credit would occur more than
twelve months after the date of issuance or last extension, unless the Required
Lenders have approved such expiry date; or


(B)    the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date; provided that if the expiration date of a Letter of Credit is
beyond the Maturity Date, then no later than the Letter of Credit Expiration
Date, the Borrower shall fully Cash Collateralize such Letter of Credit (and all
fees and expenses related thereto) in manner reasonably acceptable to the
Administrative Agent and the L/C Issuer.


(iii)    The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:


(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;


(B)    the issuance of such Letter of Credit would violate one or more policies
of the L/C Issuer;



31

--------------------------------------------------------------------------------




(C)    except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is in an initial stated amount less than $100,000.


(D)    such Letter of Credit is to be denominated in a currency other than
Dollars or Alternative Currency; or


(E)    any Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrower or
such Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.15(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion.


(iv)    The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.


(v)    The L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) the L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.


(vi)    The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article X with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article X
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.


(b)
Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letter of Credit



(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application may be sent by facsimile, by United States
mail, by overnight courier, by electronic transmission using the system provided
by the L/C Issuer, by personal delivery or by any other means acceptable to the
L/C Issuer. Such Letter of Credit Application must be received by the L/C Issuer
and the Administrative Agent not later than 12:00 noon at least five (5)
Business Days (or such later date and time as the Administrative Agent and the
L/C Issuer may agree in a particular instance in their sole discretion or such
later date as the L/C Issuer may determine in its sole discretion with respect
to any Letter of Credit denominated in Alternative Currency) prior to the
proposed issuance date or date of amendment, as the case may be. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail reasonably satisfactory to the L/C
Issuer: (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the L/C Issuer may reasonably require. In
the case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail reasonably
satisfactory to the L/C Issuer (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment; and (D) such other matters as the L/C Issuer
may reasonably require. Additionally, the Borrower shall furnish to the L/C
Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or

32

--------------------------------------------------------------------------------




amendment, including any Issuer Documents, as the L/C Issuer or the
Administrative Agent may reasonably require.


(ii)    Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Lender, the Administrative Agent or any Loan Party, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Section 5.02 shall not be satisfied, then, subject to the terms and
conditions hereof, the L/C Issuer shall, on the requested date, issue a Letter
of Credit for the account of the Borrower or the applicable Loan Party or
Subsidiary or enter into the applicable amendment, as the case may be, in each
case in accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the L/C Issuer a risk participation in such Letter of Credit in an amount equal
to the product of such Lender’s Applicable Percentage times the amount of such
Letter of Credit.


(iii)    If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto‑Extension Letter of Credit”); provided that any such Auto‑Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve‑month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non‑Extension Notice Date”) in each such twelve‑month period to be
agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the L/C Issuer, the Borrower shall not be required to make a
specific request to the L/C Issuer for any such extension. Once an
Auto‑Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the L/C Issuer to permit the extension of
such Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date; provided, however, that the L/C Issuer shall not permit
any such extension if (A) the L/C Issuer has determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of Section 2.03(a)(ii) or (iii) or otherwise), or (B) it has
received notice (which may be by telephone or in writing) on or before the day
that is seven Business Days before the Non‑Extension Notice Date (1) from the
Administrative Agent that the Required Lenders have elected not to permit such
extension or (2) from the Administrative Agent, any Lender or the Borrower that
one or more of the applicable conditions specified in Section 5.02 is not then
satisfied, and in each such case directing the L/C Issuer not to permit such
extension.


(iv)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.


(c)    Drawings and Reimbursements; Funding of Participations.


(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the L/C Issuer shall notify the
Borrower and the Administrative Agent thereof. Not later than 2:00 p.m. on the
date of any payment by the L/C Issuer under a Letter of Credit to be reimbursed
in Dollars or at the Applicable Time on the date of any payment by the L/C
Issuer under a Letter of Credit to be reimbursed in Alternative Currency (each
such date, an “Honor Date”) (if the Borrower has received notice of such drawing
prior to 10:00 a.m. on the Honor Date), the Borrower shall reimburse the L/C
Issuer through the Administrative Agent in an amount equal to the amount of such
drawing (which reimbursement may be made through a Borrowing of Revolving
Loans); provided, however, if such notice has not been received by the Borrower
prior to 10:00 a.m. on the Honor Date, the Borrower shall so reimburse the L/C
Issuer through the Administrative Agent not later than 2:00 p.m. on the Business
Day immediately following the day that the Borrower receives such notice. In the
case of a Letter of Credit denominated in Dollars, the Borrower shall reimburse
the L/C Issuer in Dollars. In the case of a Letter of Credit denominated in
Alternative Currency,

33

--------------------------------------------------------------------------------




the Borrower shall reimburse the L/C Issuer in Dollars unless the L/C Issuer (at
its option) shall specify in such notice that it will require payment in
Alternative Currency. In the case of any such reimbursement in Dollars of a
drawing under a Letter of Credit denominated in Alternative Currency, the L/C
Issuer shall notify the Borrower of the Dollar Equivalent of the amount of the
drawing promptly following the determination thereof. If the Borrower fails to
so reimburse the L/C Issuer by such time, the Administrative Agent shall
promptly notify each Lender of the Honor Date, the amount of the unreimbursed
drawing (the “Unreimbursed Amount”), and the amount of such Lender’s Applicable
Percentage thereof. In such event, the Borrower shall be deemed to have
requested a Borrowing of Base Rate Loans to be disbursed on the Honor Date in an
amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the Aggregate Revolving
Commitments and the conditions set forth in Section 5.02 (other than the
delivery of a Loan Notice) and that, after giving effect to such Borrowing, the
Total Revolving Outstandings shall not exceed the Aggregate Revolving
Commitments. Any notice given by the L/C Issuer or the Administrative Agent
pursuant to this Section 2.03(c)(i) may be given by telephone if immediately
confirmed in writing; provided, that the lack of such immediate written
confirmation shall not affect the conclusiveness or binding effect of such
notice.


(ii)    Each Lender shall upon any notice of an Unreimbursed Amount pursuant to
Section 2.03(c)(i) make funds available (and the Administrative Agent may apply
Cash Collateral for this purpose) for the account of the L/C Issuer at the
Administrative Agent’s Office in an amount equal to its Applicable Percentage of
the Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified
in such notice by the Administrative Agent, whereupon, subject to the provisions
of Section 2.03(c)(iii), each Lender that so makes funds available shall be
deemed to have made a Base Rate Loan to the Borrower in such amount. The
Administrative Agent shall remit the funds so received to the L/C Issuer in
Dollars, or if requested by the L/C Issuer pursuant to the provisions of Section
2.03(c)(i), the equivalent amount thereof in Alternative Currency as determined
by the Administrative Agent at such time on the basis of the Spot Rate
(determined as of such funding date) for the purchase of Alternative Currency
with Dollars.


(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Borrowing of Base Rate Loans because the conditions set forth in Section 5.02
cannot be satisfied or for any other reason, the Borrower shall be deemed to
have incurred from the L/C Issuer an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate. In such event, each Lender’s payment to the Administrative Agent
for the account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.


(iv)    Until each Lender funds its Revolving Loan or L/C Advance pursuant to
this Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Applicable Percentage of
such amount shall be solely for the account of the L/C Issuer.


(v)    Each Lender’s obligation to make Revolving Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Revolving Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 5.02 (other than delivery by the Borrower of a Loan Notice). No such
making of an L/C Advance shall relieve or otherwise impair the obligation of the
Borrower to reimburse the L/C Issuer for the amount of any payment made by the
L/C Issuer under any Letter of Credit, together with interest as provided
herein.


(vi)    If any Lender fails to make available to the Administrative Agent for
the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03

34

--------------------------------------------------------------------------------




(c) by the time specified in Section 2.03(c)(ii), the L/C Issuer shall be
entitled to recover from such Lender (acting through the Administrative Agent),
on demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the L/C Issuer at a rate per annum equal to the greater of the Overnight Rate
and a rate determined by the L/C Issuer in accordance with banking industry
rules on interbank compensation plus any administrative, processing or similar
fees customarily charged by the L/C Issuer in connection with the foregoing. A
certificate of the L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this Section
2.03(c)(vi) shall be conclusive absent manifest error.


(d)    Repayment of Participations.


(i)    At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of cash collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Applicable Percentage thereof (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s L/C
Advance was outstanding) in the same funds as those received by the
Administrative Agent.


(ii)    If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders under this Section 2.03(d)(ii) shall survive the
payment in full of the Obligations and the termination of this Agreement.


(e)    Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:


(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;


(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower, any Loan Party or any Subsidiary may have at any time against
any beneficiary or any transferee of such Letter of Credit (or any Person for
whom any such beneficiary or any such transferee may be acting), the L/C Issuer
or any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;


(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;


(iv)    waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of the Borrower or any waiver by the
L/C Issuer which does not in fact materially prejudice the Borrower;


(v)    honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;



35

--------------------------------------------------------------------------------




(vi)    any payment made by the L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC or the ISP, as applicable;


(vii)    any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;


(viii)    any adverse change in the relevant exchange rates or in the
availability of Alternative Currency to the Borrower, any Loan Party or any
Subsidiary or in the relevant currency markets generally; or


(ix)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Loan Party or any
Subsidiary.


The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the L/C Issuer. The Borrower shall be conclusively
deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.


(f)    Role of L/C Issuer. Each Lender and the Borrower agree that, in paying
any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by such Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable; (ii)
any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(ix) of Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit unless the L/C Issuer is prevented or
prohibited from so paying as a result of any order or directive of any court or
other Governmental Authority. In furtherance and not in limitation of the
foregoing, the L/C Issuer may accept documents that appear on their face to be
in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.


(g)    Applicability of ISP. Unless otherwise expressly agreed by the L/C Issuer
and the Borrower when a Letter of Credit is issued (including any such agreement
applicable to an Existing Letter of Credit), the rules of the ISP shall apply to
each Letter of Credit. Notwithstanding the foregoing, the L/C Issuer shall not
be responsible to the Borrower for, and the L/C Issuer’s rights and remedies
against the Borrower shall not be impaired by, any action or

36

--------------------------------------------------------------------------------




inaction of the L/C Issuer required or permitted under any law, order, or
practice that is required or permitted to be applied to any Letter of Credit or
this Agreement, including the Law or any order of a jurisdiction where the L/C
Issuer or the beneficiary is located, the practice stated in the ISP, or in the
decisions, opinions, practice statements, or official commentary of the ICC
Banking Commission, the Bankers Association for Finance and Trade -
International Financial Services Association (BAFT-IFSA), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.


(h)    Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Lender, subject to Section 2.15, in accordance with its
Applicable Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for
each Letter of Credit equal to the Applicable Rate times the Dollar Equivalent
of the daily maximum amount available to be drawn under such Letter of Credit.
For purposes of computing the daily amount available to be drawn under any
Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06. Letter of Credit Fees shall be (i) computed on a
quarterly basis in arrears and (ii) due and payable on the first Business Day
after the end of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. If there is any
change in the Applicable Rate during any quarter, the daily amount available to
be drawn under each Letter of Credit shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect. Notwithstanding anything to the contrary
contained herein, upon the request of the Required Lenders, while any Event of
Default under Section 9.01(a) exists with respect to the payment of principal,
interest and/or fees, all Letter of Credit Fees shall accrue at the Default
Rate.


(i)    Fronting Fee and Processing Charges Payable to L/C Issuer. The Borrower
shall pay directly to each L/C Issuer for its own account a fronting fee in
Dollars with respect to each Letter of Credit, at the rate per annum specified
in the Fee Letters (or such other amount as agreed to between the Borrower and
each L/C Issuer), computed on the Dollar Equivalent actual daily maximum amount
available to be drawn under such Letter of Credit (whether or not such maximum
amount is then in effect under such Letter of Credit) and on a quarterly basis
in arrears. Such fronting fee shall be due and payable on the tenth Business Day
after the end of each March, June, September and December in respect of the most
recently-ended quarterly period (or portion thereof, in the case of the first
payment), commencing with the first such date to occur after the issuance of
such Letter of Credit (or with respect to Existing Letters of Credit, the
Closing Date), on the Letter of Credit Expiration Date and thereafter on demand.
For purposes of computing the daily amount available to be drawn under any
Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06. In addition, the Borrower shall pay directly to
each L/C Issuer for its own account the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
such L/C Issuer relating to letters of credit as from time to time in effect.
Such customary fees and standard costs and charges are due and payable within
ten (10) days of demand and are nonrefundable.


(j)    Conflict with Issuer Documents. Notwithstanding anything else to the
contrary herein or in any Issuer Document, in the event of any conflict between
the terms hereof and the terms of any Issuer Document, the terms hereof shall
control.


(k)    Letters of Credit Issued for other Loan Parties or Affiliates.
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, another Loan Party or
any Affiliate of a Loan Party, the Borrower shall be obligated to reimburse the
L/C Issuer hereunder for any and all drawings under such Letter of Credit. The
Borrower hereby acknowledges that the issuance of Letters of Credit for the
account of any of the other Loan Parties or any of their respective Affiliates
inures to the benefit of the Borrower, and that the Borrower’s business derives
substantial benefits from the businesses of such Persons.


2.04    Prepayments.


(a)    Voluntary Prepayments of Loans. The Borrower may, upon notice from the
Borrower to the Administrative Agent, at any time or from time to time
voluntarily prepay Revolving Loans in whole or in part without premium or
penalty; provided that (A) such notice must be received by the Administrative
Agent not later than 12:00 noon (1) three Business Days prior to any date of
prepayment of Eurodollar Rate Loans and (2) on the date of prepayment of Base
Rate Loans; (B) any such prepayment of Eurodollar Rate Loans shall be in a
principal amount of $2,500,000

37

--------------------------------------------------------------------------------




or a whole multiple of $500,000 in excess thereof (or, if less, the entire
principal amount thereof then outstanding); and (C) any prepayment of Base Rate
Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$500,000 in excess thereof (or, if less, the entire principal amount thereof
then outstanding). Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid. The Administrative Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s Applicable Percentage of such prepayment. If such notice
is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment pursuant to this Section 2.04(a) shall be
applied as set forth in Section 2.04(c).


(b)    Mandatory Prepayments of Loans; Cash Collateral for Alternative Currency
Letters of Credit.


(i)    If for any reason the Total Revolving Outstandings at any time exceed the
Aggregate Revolving Commitments then in effect (other than with respect to
Letters of Credit to the extent Cash Collateralized), the Borrower shall
promptly, but in any case within two Business Days thereafter, prepay Revolving
Loans and/or Cash Collateralize the L/C Obligations in an aggregate amount equal
to such excess; provided, however, that the Borrower shall not be required to
Cash Collateralize the L/C Obligations pursuant to this Section 2.04(b) unless
after the prepayment in full of the Revolving Loans the Total Revolving
Outstandings exceed the Aggregate Revolving Commitments then in effect. Any
prepayment pursuant to this Section 2.04(b) shall be applied as set forth in
Section 2.04(c).


(ii)    If, at any time, the Administrative Agent notifies the Borrower that the
Outstanding Amount of all L/C Obligations in Alternative Currency at such time
exceeds 102% of the Alternative Currency Letter of Credit Sublimit then in
effect, then, within five Business Days after receipt of such notice, the
Borrower shall Cash Collateralize the L/C Obligations in an aggregate amount
equal to the amount by which the Outstanding Amount of all L/C Obligations in
Alternative Currency exceeds the Alternative Currency Letter of Credit Sublimit.


(c)     Application of Voluntary and Mandatory Prepayments. All amounts repaid
pursuant to this Section 2.04 shall be applied as follows, first, ratably to the
L/C Borrowings, second, to the outstanding Revolving Loans, and, third, to the
extent the Outstanding Amount of Letters of Credit exceeds the Letter of Credit
Sublimit, to Cash Collateralize the remaining L/C Obligations to such extent.
Within the parameters of the applications set forth above, prepayments shall be
applied first to Base Rate Loans and then to Eurodollar Rate Loans in direct
order of Interest Period maturities. Any prepayment of a Eurodollar Rate Loan
shall be accompanied by all accrued interest on the amount prepaid, together
with any additional amounts required pursuant to Section 3.05. Each such
prepayment shall be applied to the Loans of the Lenders in accordance with their
respective Applicable Percentages.


2.05    Termination or Reduction of Revolving Commitments.


(a)    The Borrower may, upon notice to the Administrative Agent, terminate the
Aggregate Revolving Commitments, or from time to time permanently reduce the
Aggregate Revolving Commitments to an amount not less than the Outstanding
Amount of Revolving Loans and L/C Obligations; provided that (a) any such notice
shall be received by the Administrative Agent not later than 12:00 noon three
Business Days prior to the date of termination or reduction (or such shorter
period agreed to by the Administrative Agent), (b) any such partial reduction
shall be in an aggregate amount of $5,000,000 or any whole multiple of
$1,000,000 in excess thereof and (c) if, after giving effect to any reduction of
the Aggregate Revolving Commitments, the Letter of Credit Sublimit or the
Alternative Currency Letter of Credit Sublimit exceeds the amount of the
Aggregate Revolving Commitments, such sublimit shall be automatically reduced by
the amount of such excess. The Administrative Agent will promptly notify the
Lenders of any such notice of termination or reduction of the Aggregate
Revolving Commitments. Any reduction of the Aggregate Revolving Commitments
shall be applied to the Revolving Commitment of each Lender according to its
Applicable Percentage. All fees accrued with respect thereto until the effective
date of any termination of the Aggregate Revolving Commitments shall be paid on
the effective date of such termination.


(b)    The Borrower may terminate the unused amount of the Revolving Commitment
of a Defaulting Lender upon not less than three Business Days’ prior notice to
such Defaulting Lender and the Administrative Agent (which

38

--------------------------------------------------------------------------------




will promptly notify the other Lenders thereof) and the Aggregate Revolving
Commitments shall be reduced by such amount; provided that such termination will
not be deemed to be a waiver or release of any claim the Loan Parties, the
Administrative Agent, the L/C Issuer or any Lender may have against such
Defaulting Lender.


2.06    Repayment of Loans.


The Borrower shall repay to the Lenders on the Maturity Date the aggregate
principal amount of all Revolving Loans outstanding on such date, together with
all accrued but unpaid interest and all other amounts owing with respect
thereto.


2.07    Interest.


(a)    Subject to the provisions of Section 2.07(b), (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period applicable thereto at a rate per annum equal to the sum of the
Eurodollar Rate for such Interest Period plus the Applicable Rate and (ii) each
Base Rate Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate.


(b)    (i)    While any Event of Default under Section 9.01(a) exists with
respect to the payment of principal, interest and/or fees, the Borrower shall
pay interest on all outstanding Obligations hereunder at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.


(ii)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.


(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.


2.08    Fees.


In addition to certain fees described in Sections 2.03(h) and (i):


(a)    Commitment Fees. The Borrower shall pay to the Administrative Agent, for
the account of each Lender in accordance with its Applicable Percentage, a
commitment fee equal to the product of (i) the Applicable Rate times (ii) the
actual daily amount by which the Aggregate Revolving Commitments then in effect
exceed the sum of (A) the Outstanding Amount of Revolving Loans plus (B) the
Outstanding Amount of L/C Obligations, subject to adjustment as provided in
Section 2.15. The Commitment Fees shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Section 5.02 is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December and
on the Maturity Date. The Commitment Fees shall be calculated quarterly in
arrears.


(b)    Fee Letters. The Borrower shall pay (i) to Bank of America and MLPFS, for
their own respective accounts fees, in the amounts and at the times specified in
the Bank of America Fee Letter and (ii) to Citigroup Global Markets Inc. in the
amounts and at the times specified in the Citi Fee Letter. Such fees shall be
fully earned when paid and shall be non-refundable for any reason whatsoever.


2.09    Computation of Interest and Fees.


All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Rate) shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed.

39

--------------------------------------------------------------------------------




All other computations of fees and interest shall be made on the basis of a
360-day year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid; provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.11(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.


2.10    Evidence of Debt.


(a)    The Credit Extensions made by each Lender and amounts of principal and
interest payable or paid to such Lender from time to time hereunder shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrower and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. At the
request of a Lender, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a promissory note, which shall evidence a
Lender’s Revolving Loans, in substantially the form of Exhibit 2.10(a) (each a
“Revolving Note”), in addition to such accounts or records. Each Lender may
attach schedules to its Revolving Note(s) and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.


(b)    In addition to the accounts and records referred to in Section 2.10(a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit. In the event of any conflict
between the accounts and records maintained by the Administrative Agent and the
accounts and records of any Lender in respect of such matters, the accounts and
records of the Administrative Agent shall control in the absence of manifest
error.


(c)    The Administrative Agent shall promptly provide copies of the accounts
and records maintained in accordance with this Section 2.10 to the Borrower at
its reasonable request.
 
2.11    Payments Generally; Administrative Agent’s Clawback.


(a)    General. All payments to be made by the Borrower shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in Same Day Funds not later than
2:00 p.m. on the date specified herein. The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office. All payments received by the Administrative
Agent (i) after 2:00 p.m. in the case of payment in Dollars or (ii) after the
Applicable Time specified by the Administrative Agent in the case of payments in
Alternative Currency shall, in each case, be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. Subject to the definition of “Interest Period”, if any payment to be
made by the Borrower shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.


(b)    (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 1:00 p.m. on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with Section
2.02 (or, in the case of any Borrowing of Base Rate Loans, that such Lender has
made such share

40

--------------------------------------------------------------------------------




available in accordance with and at the time required by Section 2.02) and may,
in reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in immediately available funds
with interest thereon, for each day from and including the date such amount is
made available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. In
the event the Borrower pays such amount to the Administrative Agent, then such
amount shall reduce the principal amount of such Borrowing. If such Lender pays
its share of the applicable Borrowing to the Administrative Agent, then the
amount so paid shall constitute such Lender’s Loan included in such Borrowing.
Any payment by the Borrower shall be without prejudice to any claim the Borrower
may have against a Lender that shall have failed to make such payment to the
Administrative Agent.


(ii)    Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if the Borrower has not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in Same Day Funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Overnight Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.


A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.11(b) shall be conclusive, absent
manifest error.


(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article V are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall promptly return such funds (in like funds as received from such
Lender) to such Lender, without interest.


(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Loans, to fund participations in Letters of Credit and to make payments
pursuant to Section 11.04(c) are several and not joint. The failure of any
Lender to make any Loan, to fund any such participation or to make any payment
under Section 11.04(c) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under Section
11.04(c).


(e)    Funding Source. Nothing herein shall be deemed to obligate (i) any Lender
to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner or (ii) any Lender
(other than the L/C Issuer with respect to Letters of Credit denominated in
Alternative Currency) to make any payments or Loans in any currency other than
Dollars.



41

--------------------------------------------------------------------------------




2.12    Sharing of Payments by Lenders.


If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, or the participations in L/C Obligations held by it
(excluding any amounts received by the L/C Issuer to secure the obligations of a
Defaulting Lender to fund risk participations hereunder) resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of such Loans
or participations and accrued interest thereon greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact and (b) purchase (for
cash at face value) participations in the Loans and subparticipations in L/C
Obligations of the other applicable Lenders, or make such other adjustments as
shall be equitable, so that the benefit of all such payments shall be shared by
the applicable Lenders ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Loans and other amounts
owing them; provided that:


(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and


(ii)    the provisions of this Section 2.12 shall not be construed to apply to
(x) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (y) the application
of Cash Collateral provided for in Section 2.14, or (z) any payment obtained by
a Lender as consideration for the assignment of or sale of a participation in
any of its Loans or subparticipations in L/C Obligations to any assignee or
participant, other than an assignment to the Borrower, any other Loan Party or
any Subsidiary thereof (as to which the provisions of this Section 2.12 shall
apply).


Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.


2.13    Increase in Revolving Commitments.


(a)Request for Increase. Subject to the terms and conditions of this Section
2.13, upon notice to the Administrative Agent (which shall promptly notify the
Lenders), the Borrower may from time to time, request an increase in the
Aggregate Revolving Commitments by an amount (for all such increases) not
exceeding $25,000,000; provided that any such request for an increase shall be
in a minimum amount of $5,000,000 and integral multiples of $1,000,000. No
consent of any Lender (other than Lenders participating in the increase) shall
be required for any increase in Commitments under this Section 2.13.


(b)Increase provided by Existing Lenders or Additional Lenders. To achieve the
full amount of a requested increase, the Borrower may (i) request one or more
existing Lenders to increase its Revolving Commitment (it being understood and
agreed that no existing Lender shall be required to provide an additional
Revolving Commitment) and/or (ii) subject to the approval of the Administrative
Agent and the L/C Issuer (such approval not to be unreasonably withheld or
delayed), invite one or more additional Eligible Assignees to provide a
Revolving Commitment and become a Lender pursuant to a lender joinder agreement
in form and substance reasonably satisfactory to the Administrative Agent (each
such Eligible Assignee that provides a Revolving Commitment, an “Additional
Lender”).


(c)Effective Date and Allocations. If the Aggregate Revolving Commitments are
increased in accordance with this Section 2.13, the Administrative Agent and the
Borrower shall determine the effective date (the “Increase Effective Date”) of
such increase and the Borrower, in consultation with the Administrative Agent,
shall determine the final allocation of such increase. The Borrower shall
promptly notify the Administrative Agent of the final allocation of such
increase and, promptly after such notification, the Administrative Agent shall
promptly notify the Lenders of the final allocation of such increase and the
Increase Effective Date and shall provide an updated Schedule 2.01 reflecting
such changes.

42

--------------------------------------------------------------------------------






(d)Conditions to Effectiveness of Increase. As a condition precedent to such
increase, and in addition to the other requirements set forth in this Section
2.13, the following conditions precedent shall be satisfied:
(i)    the Aggregate Revolving Commitments shall not exceed $300,000,000 without
the consent of the Required Lenders;
(ii)    no Default shall have occurred and be continuing on the Increase
Effective Date;
(iii)    the representations and warranties set forth in Article VI and the
other Loan Documents shall be true and correct in all material respects on and
as of the Increase Effective Date, except (x) to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date and (y) for any representation and warranty that is qualified by
materiality or reference to Material Adverse Effect, which such representation
and warranty shall be true and correct in all respects;
(iv)    the Administrative Agent shall have received (A) additional Revolving
Commitments in a corresponding amount of such requested increase from either
existing Lenders and/or one or more Additional Lenders (it being understood and
agreed that no existing Lender shall be required to provide an additional
Revolving Commitment) and (B) an executed counterpart from each Additional
Lender of a lender joinder agreement, in form and substance reasonably
acceptable to the Administrative Agent;
(v)    the Administrative Agent shall have received a certificate from the
Borrower as well as all other documents (including, if applicable, resolutions
of the board of directors of the Borrower) it may reasonably request relating to
the corporate or other necessary authority for such increase in the Aggregate
Revolving Commitments, and any other matters relevant thereto, all in form and
substance reasonably satisfactory to the Administrative Agent; and
(vi)    if any Loans are outstanding at the time of the increase in the
Aggregate Revolving Commitments, the Borrower shall, if applicable, prepay one
or more existing Loans (such prepayment to be subject to Section 3.05) in an
amount necessary such that immediately after giving effect to the increase in
the Aggregate Revolving Commitments, each Lender will hold its pro rata share
(based on its Applicable Percentage of the increased Aggregate Revolving
Commitments) of outstanding Loans.
(e)Conflicting Provisions. This Section 2.13 shall supersede any provisions in
Section 2.12 or 11.01 to the contrary.


2.14    Cash Collateral.


(a)    Certain Credit Support Events. Upon the request of the Administrative
Agent or the L/C Issuer (i) if the L/C Issuer has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in an
L/C Borrowing, (ii) if, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, (iii) the Borrower shall be
required to provide Cash Collateral pursuant to Section 9.02(c) or (iv) there
shall exist a Defaulting Lender, the Borrower shall, in each case, promptly, but
in any case within two Business Days after such request, repay the L/C Borrowing
or provide Cash Collateral in an amount not less than the applicable Minimum
Collateral Amount (determined in the case of Cash Collateral provided pursuant
to Section 2.14(a)(iv), after giving effect to Section 2.15(a)(iv) and any Cash
Collateral provided by the Defaulting Lender).


(b)    Grant of Security Interest. The Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to
the control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant to this Section 2.14,
and in all proceeds of the foregoing, all as security for the obligations to
which such Cash Collateral may be applied pursuant to Section 2.14(c). If at any
time the Administrative Agent determines that Cash Collateral is subject to any
right or claim of any Person other than the Administrative Agent or the L/C
Issuer as herein provided, or that the total amount of such Cash Collateral is
less than the applicable Minimum Collateral Amount, the Borrower

43

--------------------------------------------------------------------------------




will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency. All Cash Collateral (other than credit support not
constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Bank of America. The Borrower shall pay
within ten days of demand therefor from time to time all customary account
opening, activity and other administrative fees and charges in connection with
the maintenance and disbursement of Cash Collateral.


(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.14 or Section
2.03, 2.04 or 9.02 in respect of Letters of Credit shall be held and applied to
the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.


(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 11.06(b)(vi))) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided, however, (x) that Cash Collateral furnished by or on behalf of a Loan
Party shall not be released during the continuance of an Event of Default (and
following application as provided in this Section 2.14 may be otherwise applied
in accordance with Section 9.03), and (y) the Person providing Cash Collateral
and the L/C Issuer may agree that Cash Collateral shall not be released but
instead held to support future anticipated Fronting Exposure or other
obligations.


2.15    Defaulting Lenders.


(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:


(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and Section
11.01.


(ii)    Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 11.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment of any
amounts owing by that Defaulting Lender to the L/C Issuer hereunder; third, to
Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to such
Defaulting Lender in accordance with Section 2.14; fourth, as the Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the L/C
Issuer’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.14; sixth, to the payment of any amounts owing to the Lenders or
a L/C Issuer as a result of any judgment of a court of competent jurisdiction
obtained by any Lender or a L/C Issuer against that Defaulting Lender as a
result of that Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this

44

--------------------------------------------------------------------------------




Agreement; and eighth, to that Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or L/C Borrowings in respect of which that
Defaulting Lender has not fully funded its appropriate share and (y) such Loans
or L/C Borrowings were made at a time when the conditions set forth in Section
5.02 were satisfied or waived, such payment shall be applied solely to pay the
Loans of, and L/C Borrowings owed to, all Non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of, or L/C Borrowings
owed to, that Defaulting Lender. Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender or to post Cash Collateral pursuant to this Section
2.15(a)(ii) shall be deemed paid to and redirected by that Defaulting Lender,
and each Lender irrevocably consents hereto.


(iii)    Certain Fees.


(A)    No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.08(a) for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).


(B)    Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.14.


(C)    With respect to any fee payable under Section 2.08(a) or any Letter of
Credit Fee not required to be paid to any Defaulting Lender pursuant to Section
2.15(a)(iii)(A) or (B), the Borrower shall (x) pay to each Non-Defaulting Lender
that portion of any such fee otherwise payable to such Defaulting Lender with
respect to such Defaulting Lender’s participation in L/C Obligations that has
been reallocated to such Non-Defaulting Lender pursuant to Section 2.15(a)(iv),
(y) pay to the L/C Issuer the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to such L/C Issuer’s Fronting Exposure
to such Defaulting Lender, and (z) not be required to pay the remaining amount
of any such fee.


(iv)    Reallocation of Applicable Percentages to Reduce Fronting Exposure. All
or any part of such Defaulting Lender’s participation in L/C Obligations shall
be reallocated among the Non-Defaulting Lenders in accordance with their
respective Applicable Percentages (calculated without regard to such Defaulting
Lender’s Revolving Commitment) but only to the extent that (x) the conditions
set forth in Section 5.02 are satisfied at the time of such reallocation (and,
unless the Borrower shall have otherwise notified the Administrative Agent at
such time, the Borrower shall be deemed to have represented and warranted that
such conditions are satisfied at such time), and (y) such reallocation does not
cause the aggregate Revolving Credit Exposure of any Non-Defaulting Lender to
exceed such Non-Defaulting Lender’s Revolving Commitment. Subject to Section
11.20, no reallocation hereunder shall constitute a waiver or release of any
claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.


(v)    Cash Collateral. If the reallocation described in Section 2.15(a)(iv)
cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to it hereunder or under applicable
Law, Cash Collateralize the L/C Issuer’s Fronting Exposure in accordance with
the procedures set forth in Section 2.14.


(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent and the
L/C Issuer agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion

45

--------------------------------------------------------------------------------




of outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit to be held on a pro rata basis
by the Lenders in accordance with their Applicable Percentages (without giving
effect to Section 2.15(a)(iv)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.


ARTICLE III


TAXES, YIELD PROTECTION AND ILLEGALITY


3.01    Taxes.


(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.
(i)    Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent or the
Borrower, as applicable) require the deduction or withholding of any Tax from
any such payment by the Administrative Agent or a Loan Party, then the
Administrative Agent or such Loan Party shall be entitled to make such deduction
or withholding, upon the basis of the information and documentation to be
delivered pursuant to Section 3.01(e).


(ii)    If any Loan Party or the Administrative Agent shall be required by the
Internal Revenue Code to withhold or deduct any Taxes, including both United
States Federal backup withholding and withholding taxes, from any payment, then
(A) the Administrative Agent shall withhold or make such deductions as are
determined by the Administrative Agent to be required based upon the information
and documentation it has received pursuant to Section 3.01(e), (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Internal Revenue
Code, and (C) to the extent that the withholding or deduction is made on account
of Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.


(iii)    If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Internal Revenue Code to withhold or deduct any
Taxes from any payment, then (A) such Loan Party or the Administrative Agent, as
applicable, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to Section 3.01(e), (B) such Loan Party or the Administrative Agent, as
applicable, shall timely pay the full amount withheld or deducted to the
relevant Governmental Authority in accordance with such Laws, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Loan Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.


(b)    Payment of Other Taxes by the Loan Parties. Without limiting the
provisions of Section 3.01(a), the Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.



46

--------------------------------------------------------------------------------




(c)    Indemnification by the Loan Parties. (i) Each of the Loan Parties shall,
and does hereby, jointly and severally indemnify each Recipient, and shall make
payment in respect thereof within 10 days after demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section 3.01) payable or paid
by such Recipient or, to the extent a Loan Party has not previously indemnified
such Recipient pursuant to Section 3.01(a)(ii) or (a)(iii), required to be
withheld or deducted from a payment to such Recipient, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender or the L/C
Issuer (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender or the L/C Issuer, shall be
conclusive absent manifest error. Each of the Loan Parties shall, and does
hereby, jointly and severally indemnify the Administrative Agent, and shall make
payment in respect thereof within 10 days after demand therefor, for any amount
which a Lender or the L/C Issuer for any reason fails to pay indefeasibly to the
Administrative Agent as required pursuant to Section 3.01(c)(ii).


(ii)    Each Lender and the L/C Issuer shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within 10 days after demand
therefor, (x) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or the L/C Issuer (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (y) the Administrative Agent and the Loan Parties, as applicable, against
any Taxes attributable to such Lender’s failure to comply with the provisions of
Section 11.06(d) relating to the maintenance of a Participant Register and (z)
the Administrative Agent and the Loan Parties, as applicable, against any
Excluded Taxes attributable to such Lender or the L/C Issuer, in each case, that
are payable or paid by the Administrative Agent or a Loan Party in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender and the L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this Section 3.01(c)(ii).


(d)    Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or by the
Administrative Agent to a Governmental Authority as provided in this Section
3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.


(e)    Status of Lenders; Tax Documentation.


(i)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D)) shall not be required
if in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

47

--------------------------------------------------------------------------------




(ii)Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,
(A)any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(I)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN-E (or W-8BEN, as
applicable) establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN-E (or W-8BEN, as applicable) establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;
(II)executed originals of IRS Form W-8ECI;
(III)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit 3.01(e)(i) to the effect that
such Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A)
of the Internal Revenue Code, a “10 percent shareholder” of the Borrower within
the meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the
Internal Revenue Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN-E (or W-8BEN, as applicable); or
(IV)to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E
(or W-8BEN, as applicable), a U.S. Tax Compliance Certificate substantially in
the form of Exhibit 3.01(e)(ii) or Exhibit 3.01(e)(iii), IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit 3.01(e)(iv) on behalf of each such direct
and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may

48

--------------------------------------------------------------------------------




be necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this Section 3.01(e)(ii)(D),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.
(iii)Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.
(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If any Recipient determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
by any Loan Party or with respect to which any Loan Party has paid additional
amounts pursuant to this Section 3.01, it shall pay to such Loan Party an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by such Loan Party under this Section 3.01 with respect
to the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) incurred by such Recipient, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund); provided that such Loan Party, upon the request of the Recipient,
agrees to repay the amount paid over to such Loan Party (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Recipient in the event the Recipient is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this Section
3.01(f), in no event will the applicable Recipient be required to pay any amount
to the Loan Party pursuant to this Section 3.01(f) the payment of which would
place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This Section 3.01(f) shall not be construed to require any
Recipient to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to any Loan Party or any other Person.


(g)    Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the L/C Issuer, the termination of
the Revolving Commitments and the repayment, satisfaction or discharge of all
other Obligations.


3.02    Illegality.


If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
Lending Office to make, maintain or fund Loans whose interest is determined by
reference to the Eurodollar Rate, or to determine or charge interest rates based
upon the Eurodollar Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars in the London interbank market, then, on notice thereof by
such Lender to the Borrower through the Administrative Agent, (i) any obligation
of such Lender to make or continue Eurodollar Rate Loans or to convert Base Rate
Loans to Eurodollar Rate Loans shall be suspended, and (ii) if such notice
asserts the illegality of such Lender making or maintaining Base Rate Loans the
interest rate on which is determined by reference to the Eurodollar Rate
component of the Base Rate, the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate, in each case until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, (x) the Borrower shall, upon demand from
such Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans (the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate), either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Rate Loans and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurodollar Rate, the Administrative Agent shall during the
period of such

49

--------------------------------------------------------------------------------




suspension compute the Base Rate applicable to such Lender without reference to
the Eurodollar Rate component thereof until the Administrative Agent is advised
in writing by such Lender that it is no longer illegal for such Lender to
determine or charge interest rates based upon the Eurodollar Rate. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.


3.03    Inability to Determine Rates.


If in connection with any request for a Eurodollar Rate Loan or a conversion to
or continuation thereof, (a) the Administrative Agent determines that (i) Dollar
deposits are not being offered to banks in the London interbank Eurodollar
market for the applicable amount and Interest Period of such Eurodollar Rate
Loan or (ii) adequate and reasonable means do not exist for determining the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan or in connection with an existing or proposed Base Rate
Loan (in each case with respect to clause (a) (i) above, “Impacted Loans”), or
(b) the Administrative Agent or the Required Lenders determine that for any
reason the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Eurodollar Rate Loan, the Administrative Agent will
promptly so notify the Borrower and each Lender. Thereafter, (x) the obligation
of the Lenders to make or maintain Eurodollar Rate Loans shall be suspended, (to
the extent of the affected Eurodollar Rate Loans or Interest Periods), and
(y) in the event of a determination described in the preceding sentence with
respect to the Eurodollar Rate component of the Base Rate, the utilization of
the Eurodollar Rate component in determining the Base Rate shall be suspended,
in each case until the Administrative Agent upon the instruction of the Required
Lenders revokes such notice. Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Rate Loans (to the extent of the affected Eurodollar Rate Loans or
Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.


Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this Section 3.03, the
Administrative Agent, in consultation with the Borrower and the affected
Lenders, may establish an alternative interest rate for the Impacted Loans, in
which case, such alternative rate of interest shall apply with respect to the
Impacted Loans until (1) the Administrative Agent revokes the notice delivered
with respect to the Impacted Loans under clause (a) of the first sentence of
this Section 3.03, (2) the Administrative Agent or the Required Lenders notify
the Administrative Agent and the Borrower that such alternative interest rate
does not adequately and fairly reflect the cost to such Lenders of funding the
Impacted Loans, or (3) solely with respect to the Impacted Loans of a Lender
making the following determination, any Lender determines that any Law has made
it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for such Lender or its applicable Lending Office to make, maintain or
fund Loans whose interest is determined by reference to such alternative rate of
interest or to determine or charge interest rates based upon such rate or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to do any of the foregoing and provides the Administrative Agent and
the Borrower written notice thereof.


3.04    Increased Costs.


(a)    Increased Costs Generally. If any Change in Law shall:


(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
the L/C Issuer;


(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or



50

--------------------------------------------------------------------------------




(iii)    impose on any Lender or the L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;


and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
the L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrower will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered. Notwithstanding the
foregoing, no Lender shall be entitled to request compensation for any increased
cost relating to items described in Section 3.04(a)(iii) if it shall not be the
general policy and practice of such Lender to seek compensation in similar
circumstances under similar provisions in comparable credit facilities.


(b)    Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Revolving Commitments of such Lender or the
Loans made by, or participations in Letters of Credit held by, such Lender, or
the Letters of Credit issued by the L/C Issuer, to a level below that which such
Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or the L/C Issuer’s policies and the policies of such Lender’s or the
L/C Issuer’s holding company with respect to capital adequacy), then from time
to time the Borrower will pay to such Lender or the L/C Issuer, as the case may
be, such additional amount or amounts as will compensate such Lender or the L/C
Issuer or such Lender’s or the L/C Issuer’s holding company for any such
reduction suffered.


(c)    Certificates for Reimbursement. A certificate of a Lender or the L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or the L/C Issuer or its holding company, as the case may be, as specified in
Section 3.04(a) or (b) and delivered to the Borrower shall be conclusive absent
manifest error. The Borrower shall pay such Lender or the L/C Issuer, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.


(d)    Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation; provided that the Borrower shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section 3.04 for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).


(e)    Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender,
as long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent manifest
error), which shall be due and payable on each date on which interest is payable
on such Loan, provided the Borrower shall have received at least 10 days’ prior
notice (with a copy to the Administrative Agent) of such additional interest
from such Lender. If a Lender fails to give notice 10 days prior to the relevant
Interest Payment Date, such additional interest shall be due

51

--------------------------------------------------------------------------------




and payable 10 days from receipt of such notice; provided that the Borrower
shall not be required to compensate a Lender pursuant to the foregoing
provisions of this Section 3.04(e) if such Lender fails to give notice within 90
days after the date such Lender becomes aware of the additional interest which
is due.


3.05    Compensation for Losses.


Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:


(a)    any continuation, conversion, payment or prepayment of any Eurodollar
Rate Loan on a day other than the last day of the Interest Period for such
Eurodollar Rate Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);


(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Eurodollar
Rate Loan on the date or in the amount notified by the Borrower;


(c)    any assignment of a Eurodollar Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 11.13; or


(d)    any failure by the Borrower to make payment of any drawing under any
Letter of Credit (or interest due thereon) denominated in Dollars or in
Alternative Currency, as requested by the L/C Issuer, pursuant to the terms
hereof;


including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained and from any foreign currency
exchange losses. The Borrower shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.


For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank Eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.


3.06    Mitigation Obligations; Replacement of Lenders.


(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender gives a notice pursuant to Section 3.02, then at the request of the
Borrower, such Lender shall use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.


(b)    Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 3.01 and, in each case, such Lender has declined or
is unable to designate a different lending office in accordance with Section
3.06(a), the Borrower may replace such Lender in accordance with Section 11.13.



52

--------------------------------------------------------------------------------




3.07    Survival.


All of the Borrower’s obligations under this Article III shall survive
termination of the Aggregate Revolving Commitments and repayment of all other
Obligations hereunder.




ARTICLE IV


GUARANTY


4.01    The Guaranty.


(a)     Each of the Guarantors hereby jointly and severally guarantees to each
Lender, Swap Contract Provider or Treasury Management Bank, the L/C Issuer, and
the Administrative Agent as hereinafter provided, as primary obligor and not as
surety, the prompt payment of the Obligations in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) strictly in accordance with the terms thereof.
The Guarantors hereby further agree that if any of the Obligations are not paid
in full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise), the
Guarantors will, jointly and severally, promptly pay the same, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Obligations, the same will be promptly paid in
full when due (whether at extended maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise) in accordance
with the terms of such extension or renewal.


(b)     Notwithstanding any provision to the contrary contained herein or in any
other of the Loan Documents, Credit Facility Swap Contracts or Treasury
Management Agreements, the obligations of each Guarantor under this Agreement
and the other Loan Documents shall be limited to an aggregate amount equal to
the largest amount that would not render such obligations subject to avoidance
under the Debtor Relief Laws or any comparable provisions of any applicable
state law.


(c)     Notwithstanding anything to the contrary in any Loan Document, no
Guarantor shall be deemed under this Article IV to be a guarantor of any Swap
Obligations if such Guarantor was not an “Eligible Contract Participant” as
defined in § 1a(18) of the Commodity Exchange Act (“CEA”), as further defined
and modified by the final rules issued jointly by the Commodity Futures Trading
Commission and the SEC as published in 77 FR 30596 (May 23, 2012) (as amended,
modified or replaced from time to time, collectively, the “ECP Rules”), at the
time the guarantee under this Article IV becomes effective with respect to such
Swap Obligation and to the extent that the providing of such guarantee by such
Guarantor would violate the ECP Rules or any other applicable law or regulation;
provided however that in determining whether any Guarantor is an “Eligible
Contract Participant” under the ECP Rules, the guarantee of the Obligations of
such Guarantor under this Article IV by a Guarantor that qualifies as an
“Eligible Contract Participant” under § 1a(18)(A)(v)(I) of the CEA (a “Qualified
ECP Guarantor”) shall be taken into account.


(d)    Without limiting anything in this Article IV, each Qualified ECP
Guarantor hereby jointly and severally absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support as may be needed
from time to time by each other Loan Party to honor all of its obligations under
this Article IV in respect of Swap Obligations (provided, however, that each
Qualified ECP Guarantor shall only be liable under this Section 4.01(d) for the
maximum amount of such liability that can be hereby incurred without rendering
its undertaking under this Section 4.01(d), or otherwise under this Article IV,
voidable under applicable Law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount). The undertaking of each Qualified ECP
Guarantor under this Section 4.01(d) shall remain in full force and effect until
termination of the Aggregate Revolving Commitments and payment in full of all
Loans and other Obligations (other than unasserted indemnification and expense
reimbursement obligations and obligations and liabilities under Credit Facility
Swap Contracts and Treasury Management Agreements that are not yet due and
payable). Each Qualified ECP Guarantor intends that this Section 4.01(d)
constitute, and this Section 4.01(d) shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of § 1a(18)(A)(v)(II) of the CEA.



53

--------------------------------------------------------------------------------




4.02    Obligations Unconditional.


The obligations of the Guarantors under Section 4.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity or
enforceability of any of the Loan Documents, Credit Facility Swap Contracts or
Treasury Management Agreements, or any other agreement or instrument referred to
therein, or any substitution, release, impairment or exchange of any other
guarantee of or security for any of the Obligations, and, to the fullest extent
permitted by applicable law, irrespective of any other circumstance whatsoever
which might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor (other than the indefeasible payment in full in cash of all
the Obligations or a release in accordance with Section 10.10), it being the
intent of this Section 4.02 that the obligations of the Guarantors hereunder
shall be absolute and unconditional under any and all circumstances. Each
Guarantor agrees that such Guarantor shall have no right of subrogation,
indemnity, reimbursement or contribution against the Borrower or any other
Guarantor for amounts paid under this Article IV until such time as the
Obligations have been paid in full (other than unasserted indemnification and
expense reimbursement obligations and obligations and liabilities under Credit
Facility Swap Contracts and Treasury Management Agreements that are not yet due
and payable) and the Revolving Commitments have expired or terminated. Without
limiting the generality of the foregoing, it is agreed that, to the fullest
extent permitted by law, the occurrence of any one or more of the following
shall not alter or impair the liability of any Guarantor hereunder, which shall
remain absolute and unconditional as described above:


(a)    at any time or from time to time, without notice to any Guarantor, the
time for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;


(b)    any of the acts mentioned in any of the provisions of any of the Loan
Documents, any Credit Facility Swap Contract or Treasury Management Agreement,
or any other agreement or instrument referred to in the Loan Documents, such
Credit Facility Swap Contracts or such Treasury Management Agreements shall be
taken or omitted;


(c)    the maturity of any of the Obligations shall be accelerated, or any of
the Obligations shall be modified, supplemented or amended in any respect, or
any right under any of the Loan Documents, any Credit Facility Swap Contract or
Treasury Management Agreement, or any other agreement or instrument referred to
in the Loan Documents, such Credit Facility Swap Contracts or such Treasury
Management Agreements shall be waived or any other guarantee of any of the
Obligations or any security therefor shall be released, impaired or exchanged in
whole or in part or otherwise dealt with (other than in connection with the
indefeasible payment in full in cash of all Obligations or a release in
accordance with Section 10.10);


(d)    any Lien granted to, or in favor of, the Administrative Agent or any
Lender or Lenders as security for any of the Obligations shall fail to attach or
be perfected; or


(e)    any of the Obligations shall be determined to be void or voidable
(including for the benefit of any creditor of any Guarantor) or shall be
subordinated to the claims of any Person (including any creditor of any
Guarantor).


With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any Lender
exhaust any right, power or remedy or proceed against any Person under any of
the Loan Documents, any Credit Facility Swap Contract or any Treasury Management
Agreement, or any other agreement or instrument referred to in the Loan
Documents, such Credit Facility Swap Contracts or such Treasury Management
Agreements, or against any other Person under any other guarantee of, or
security for, any of the Obligations.


4.03    Reinstatement.


The obligations of the Guarantors under this Article IV shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, and each Guarantor
agrees that it will indemnify the Administrative Agent and each Lender on demand
for all reasonable costs and expenses (including the reasonable fees, charges
and disbursements of counsel)

54

--------------------------------------------------------------------------------




incurred by the Administrative Agent or such Lender in connection with such
rescission or restoration, including any such costs and expenses incurred in
defending against any claim alleging that such payment constituted a preference,
fraudulent transfer or similar payment under any bankruptcy, insolvency or
similar law.


4.04    Certain Additional Waivers.


Each Guarantor further agrees that such Guarantor shall have no right of
recourse to security for the Obligations, except through the exercise of rights
of subrogation pursuant to Section 4.02 and through the exercise of rights of
contribution pursuant to Section 4.06.


4.05    Remedies.


The Guarantors agree that, to the fullest extent permitted by law, as between
the Guarantors, on the one hand, and the Administrative Agent and the Lenders,
on the other hand, the Obligations may be declared to be forthwith due and
payable as provided in Section 9.02 (and shall be deemed to have become
automatically due and payable in the circumstances provided in said
Section 9.02) for purposes of Section 4.01 notwithstanding any stay, injunction
or other prohibition preventing such declaration (or preventing the Obligations
from becoming automatically due and payable) as against any other Person and
that, in the event of such declaration (or the Obligations being deemed to have
become automatically due and payable), the Obligations (whether or not due and
payable by any other Person) shall forthwith become due and payable by the
Guarantors for purposes of Section 4.01.


4.06    Rights of Contribution.


The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable law. Such contribution rights shall be
subordinate and subject in right of payment to the obligations of such
Guarantors under the Loan Documents and no Guarantor shall exercise such rights
of contribution until all Obligations have been paid in full and the Revolving
Commitments have terminated.


4.07    Guarantee of Payment; Continuing Guarantee.


The guarantee in this Article IV is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to all Obligations whenever arising.




ARTICLE V


CONDITIONS PRECEDENT


5.01    Conditions of Closing.


The obligation of the Administrative Agent, the L/C Issuer and each Lender to
enter into this Agreement and to make the initial Credit Extension hereunder is
subject to satisfaction or waiver of the following conditions precedent:


(a)    Loan Documents. Receipt by the Administrative Agent of executed
counterparts of this Agreement, the Revolving Notes (to the extent requested by
any Lender), the Fee Letters and the Ineligible Assignees Letter Agreement, each
properly executed by a Responsible Officer of the signing Loan Party and, in the
case of this Agreement, by each Lender.


(b)    Opinions of Counsel. Receipt by the Administrative Agent of reasonably
satisfactory opinions of (i) Skadden, Arps, Slate, Meagher & Flom LLP, special
New York counsel to the Borrower and (ii) the general counsel of the Borrower,
addressed to the Administrative Agent and each Lender, dated as of the Closing
Date.


(c)    Organization Documents, Resolutions, Etc. Receipt by the Administrative
Agent of the following, in form and substance reasonably satisfactory to the
Administrative Agent:

55

--------------------------------------------------------------------------------






(i)    copies of the Organization Documents of each Loan Party certified to be
true and complete by the appropriate Governmental Authority of the state or
other jurisdiction of its incorporation or organization, where applicable, and
certified by a Responsible Officer of such Loan Party to be true and correct;
    
(ii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of a Responsible Officer of each Loan
Party as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of such Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Loan Party is a party; and


(iii)    a certificate of good standing for each Loan Party from the appropriate
Governmental Authority of the state or other jurisdiction of its formation.


(d)    Consents. Receipt by the Administrative Agent of any consents reasonably
required to be obtained in connection with the execution, delivery and
performance of the obligations of the Loan Parties under the Loan Documents, if
any.


(e)    Closing Certificate. Receipt by the Administrative Agent of a certificate
signed by a Responsible Officer of the Borrower (i) certifying that the
conditions specified in Sections 5.01(f) and (g) and Sections 5.02(a) and (b)
have been satisfied and (ii) providing a calculation (omitting the Excluded
Entities and giving pro forma effect to the repayment of the Indebtedness under
the Existing Credit Agreement and the incurrence of the Indebtedness under this
Agreement) of the financial covenants set forth in Section 8.09 as of September
30, 2015, in form and substance reasonably satisfactory to the Administrative
Agent, together with reasonably appropriate supporting financial statements and
calculations.


(f)    No Material Adverse Effect. There shall not have occurred since December
31, 2014 any event or condition that has had or could be reasonably expected,
either individually or in the aggregate, to have a Material Adverse Effect.


(g)    Litigation. There shall not exist any action, suit, investigation or
proceeding pending or, to the knowledge of the Borrower, threatened in any court
or before any arbitrator or Governmental Authority that could reasonably be
expected to have a Material Adverse Effect.


(h)    Existing Credit Agreement. Receipt by the Administrative Agent of
evidence that the Existing Credit Agreement has been or concurrently with the
Closing Date is being terminated, all amounts owing thereunder have been or
concurrently with the Closing Date are being paid in full and all Liens securing
obligations under the Existing Credit Agreement have been or concurrently with
the Closing Date are being released (or arrangements reasonably acceptable to
the Administrative Agent for such release shall have been made).


(i)    Fees. The Borrower shall have paid all fees under the Fee Letters
required to be paid on or before the Closing Date.


(j)    Attorney Costs and Other Expenses. The Borrower shall have paid (i) all
reasonable and documented fees, charges and disbursements (A) of a single
counsel to the Administrative Agent plus such additional amounts of such fees,
charges and disbursements as shall constitute its reasonable estimate of such
fees, charges and disbursements incurred or to be incurred by it through the
closing proceedings (provided that such estimate shall not thereafter preclude a
final settling of accounts between the Borrower and the Administrative Agent)
and (B) necessary in connection with the termination of the Existing Credit
Agreement and the release of liens related thereto and (ii) all reasonable and
documented out-of-pocket fees and expenses of the Arrangers and the
Administrative Agent required to be paid on or before the Closing Date, in each
case to the extent invoiced at least two (2) Business Days prior to the Closing
Date.


Without limiting the generality of the provisions of the last paragraph of
Section 10.03, for purposes of determining compliance with the conditions
specified in this Section 5.01, each Lender that has signed this Agreement

56

--------------------------------------------------------------------------------




shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to a Lender unless the Administrative
Agent shall have received written notice from such Lender prior to the proposed
Closing Date specifying its objection thereto.


5.02    Conditions to all Credit Extensions.


The obligation of each Lender to honor any request for a Borrowing or for an L/C
Credit Extension is subject to the satisfaction or waiver of the following
conditions precedent:


(a)    The representations and warranties of the Borrower and each other Loan
Party contained in Article VI or any other Loan Document, or which are contained
in any Loan Notice for a Borrowing or any request for an L/C Credit Extension or
any document furnished at any time pursuant to Section 7.01, 7.02 or 7.03, shall
be true and correct in all material respects on and as of the date of such
Borrowing or L/C Credit Extension, except (x) for any representation and
warranty that is qualified by materiality or reference to Material Adverse
Effect, which such representation and warranty shall be true and correct in all
respects on and as of the date of such Borrowing or L/C Credit Extension and (y)
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct in all material
respects as of such earlier date, and except that for purposes of this Section
5.02, the representations and warranties contained in Section 6.05(c) shall be
deemed to refer to the most recent statements furnished pursuant to Sections
7.01(a) and (b).


(b)    No Default shall exist, or would result from such proposed Borrowing or
L/C Credit Extension or from the application of the proceeds thereof.


(c)    The Administrative Agent and, if applicable, the L/C Issuer shall have
received a Request for Credit Extension in accordance with the requirements
hereof.


Each request for a Borrowing or an L/C Credit Extension submitted by the
Borrower shall be deemed to be a representation and warranty that the conditions
specified in Sections 5.02(a) and (b) have been satisfied on and as of the date
of the applicable Borrowing or L/C Credit Extension.




ARTICLE VI


REPRESENTATIONS AND WARRANTIES


The Loan Parties represent and warrant to the Administrative Agent and the
Lenders that:


6.01    Existence, Qualification and Power.


Each Loan Party (a) (i) is duly organized or formed and validly existing and
(ii) where applicable, in good standing under the Laws of the jurisdiction of
its incorporation or organization, (b) has all requisite organizational power
and authority and all requisite governmental licenses, authorizations, consents
and approvals to (i) own or lease its assets and carry on its business and (ii)
execute, deliver and perform its obligations under the Loan Documents to which
it is a party, and (c) is duly qualified and is licensed and, where such concept
exists, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, license or good standing; except in each case
referred to in clause (a)(ii), (b)(i) or (c), to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect.


6.02    Authorization; No Contravention.


The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is party and any other document or certificate delivered by
a Loan Party (or by a Responsible Officer on behalf of a Loan Party) under any
Loan Document has been duly authorized by all necessary corporate or other
organizational action, and, if required, action by its partners, members or
shareholders, as applicable, and does not (a) contravene the

57

--------------------------------------------------------------------------------




terms of any of such Person’s Organization Documents; (b) conflict with or
result in any breach or contravention of, or the creation of any Lien under, or
require any payment to be made under (i) any Management Agreement, (ii) any
Contractual Obligation to which such Person is a party or pursuant to which such
Person or the properties of such Person or any of its Subsidiaries is bound or
(iii) any order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which such Person or its property is subject; or (c) violate
any Law (including, without limitation, Regulation U or Regulation X issued by
the FRB); except, in the case of clauses (b)(ii), (b)(iii) and (c), to the
extent that it could not be reasonably expected to have a Material Adverse
Effect.


6.03    Governmental Authorization.


No material approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority is required in connection
with the execution, delivery or performance by any Loan Party of this Agreement
or any other Loan Document other than those that have already been obtained and
are in full force and effect.


6.04    Binding Effect.


Each Loan Document has been duly executed and delivered by each Loan Party that
is party thereto. Each Loan Document constitutes a legal, valid and binding
obligation of each Loan Party that is party thereto, enforceable against each
such Loan Party in accordance with its terms subject to and as limited by the
effect of any applicable bankruptcy, insolvency, reorganization, moratorium and
other similar laws of general application affecting the rights and remedies of
creditors and by equitable principles relating to enforcement to the extent
applicable.


6.05    Financial Statements; No Material Adverse Effect.


(a)    The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (ii) fairly present in all material
respects the financial condition of Public FIG and its consolidated subsidiaries
as of the date thereof and their results of operations for the period covered
thereby in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly disclosed therein.


(b)    From the date of the Audited Financial Statements to and including the
Closing Date, there has been no event or circumstance, either individually or in
the aggregate, that has had or could reasonably be expected to have a Material
Adverse Effect.


(c)    The financial statements delivered pursuant to Sections 7.01(a) and (b)
have been prepared in accordance with GAAP (except, in each case, as may
otherwise be permitted under Section 7.01(a) or (b), as applicable) and present
fairly, as applicable, in all material respects the (i) consolidated financial
condition, results of operations and cash flows of Public FIG and its
consolidated subsidiaries and (ii) balance sheet and statement of operations of
the Loan Parties and their Subsidiaries, on a combined basis (for the avoidance
of doubt, omitting the Excluded Entities), in each case, as of the dates thereof
and for the periods covered thereby, in the case of financial statements
delivered pursuant to Section 7.01(b), subject to normal year-end audit
adjustments and the absence of footnotes.


6.06    Litigation.


As of the Closing Date, there is no action, suit, proceeding, claim or dispute
pending or, to the knowledge of the Loan Parties, threatened, at law, in equity,
in arbitration or before any Governmental Authority, by or against a Loan Party
or any of its consolidated subsidiaries or against any of their properties or
revenues (a) that reasonably could be expected to adversely affect the legality,
validity or enforceability of this Agreement or any other Loan Document against
any Loan Party that is party thereto or (b) that has a reasonable possibility of
being adversely determined and, if adversely determined, could, either
individually or together with other such actions, suits, claims or disputes,
reasonably be expected to have a Material Adverse Effect.



58

--------------------------------------------------------------------------------




6.07    No Default.


No Default has occurred and is continuing.


6.08    Ownership of Property; Liens.


Each of the Loan Parties and their Subsidiaries has good title to, or valid
leasehold interests in, all Property necessary in the conduct of its business as
currently conducted except as could not reasonably be expected to have a
Material Adverse Effect. The Property of the Loan Parties and their Subsidiaries
is subject to no Liens, other than Permitted Liens.


6.09    Insurance.


The properties of the Loan Parties and their Subsidiaries are adequately insured
with insurance companies that are not Affiliates of the Loan Parties, in such
amounts, with such deductibles and covering such risks as the Loan Parties
believe are adequate.


6.10    Taxes.


The Loan Parties and their Subsidiaries have (a) filed all federal and other tax
returns and reports required to be filed and (b) have paid all federal and other
taxes, assessments, fees and other governmental charges levied or imposed upon
them or their properties, income or assets that are due and payable, except, in
each case referred to in clause (a) or (b), (i) those which are being contested
in good faith by appropriate proceedings diligently conducted and for which
adequate reserves have been provided in accordance with GAAP or (ii) to the
extent failure to file and/or pay could not reasonably be expected to have a
Material Adverse Effect.


6.11    ERISA Compliance.


(a)    There are no pending or, to the best knowledge of the Loan Parties,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.


(b)    Except, in each case, as could not reasonably be expected to have a
Material Adverse Effect (i) no ERISA Event has occurred, and to the knowledge of
the Loan Parties, there is no fact, event or circumstance that could reasonably
be expected to constitute or result in an ERISA Event; (ii) the Borrower and
each ERISA Affiliate has met all applicable requirements under the Pension
Funding Rules in respect of each Pension Plan, and no waiver of the minimum
funding standards under the Pension Funding Rules has been applied for or
obtained; (iii) neither the Borrower nor any ERISA Affiliate has incurred any
liability to the PBGC other than for the payment of premiums, and there are no
premium payments which have become due that are unpaid; (iv) neither the
Borrower nor any ERISA Affiliate has engaged in a transaction that could be
subject to Section 4069 or Section 4212(c) of ERISA; and (v) no Pension Plan has
been terminated by the plan administrator thereof nor by the PBGC, and no event
or circumstance has occurred or exists that could reasonably be expected to
cause the PBGC to institute proceedings under Title IV of ERISA to terminate any
Pension Plan.


6.12    Subsidiaries.


(a)    As of the Closing Date and, thereafter, as of the last day of the most
recent fiscal quarter for which schedules have been updated pursuant to Section
7.02(b) set forth on Schedule 6.12(a) is a complete and accurate list of the
Borrower and the direct and indirect Material Subsidiaries of FOE I and
Principal Holdings, together with (A) jurisdiction of formation or organization
and the type of entity and tax payer identification number for each such Person
that is a Loan Party, (B) identification of which of such Subsidiaries are
Guarantors and (C) for any such Subsidiary that is not a Guarantor, a notation
as to why it is not a Guarantor pursuant to the exceptions set forth in Section
7.12.



59

--------------------------------------------------------------------------------




(b)    As of the Closing Date and, thereafter, as of the last day of the most
recent fiscal quarter for which schedules have been updated pursuant to Section
7.02(b), all Unrestricted Subsidiaries, as identified by the Borrower, are set
forth on Schedule 6.12(b), as such Schedule 6.12(b) may be updated from time to
time in accordance with Section 7.02(b).


6.13    Use of Proceeds; Margin Regulations; Investment Company Act.


(a)    The Revolving Loans shall be used in accordance with Section 7.11. No
portion of any Loan or Letter of Credit has been or will be used for the purpose
of purchasing or carrying any Margin Stock. The Borrower is not engaged and will
not engage, principally or as one of its important activities, in the business
of purchasing or carrying Margin Stock or extending credit for the purpose of
purchasing or carrying Margin Stock. Following the application of the proceeds
of each Borrowing or drawing under each Letter of Credit, not more than 25% of
the value of the assets (either of the Borrower only or of the Loan Parties and
their Subsidiaries on a consolidated basis) will be Margin Stock.


(b)    None of the Loan Parties is or is required to be registered as an
“investment company” under the Investment Company Act of 1940.


6.14    Disclosure.


No report, financial statement, certificate or other information (other than
information of a general economic or general industry nature) furnished in
writing by or on behalf of any Loan Party to the Administrative Agent or any
Lender in connection with the negotiation of this Agreement or delivered in
writing hereunder or under any other Loan Document (in each case, as modified or
supplemented by other information so furnished when taken together with Public
FIG’s public filings), taken as a whole, contains (when furnished) any material
misstatement of material fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not materially misleading; provided that, with respect to forecasts
or projected financial information, the Loan Parties represent only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time of preparation; it being understood that actual results
may differ materially from such forecasts or projected financial information (it
being further understood by the Administrative Agent and the Lenders that any
such forecasts and projections are not to be viewed as facts and are subject to
significant uncertainties and contingencies, many of which are beyond the
control of any Loan Party or Subsidiary, that no assurances can be given that
such projections will be realized and that actual results may differ materially
from such projections).


6.15    Compliance with Laws.


Each of the Loan Parties and each Subsidiary is in compliance with the
requirements of all Laws and all orders, writs, injunctions and decrees of a
Governmental Authority applicable to it or to its Properties, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.


6.16    OFAC.


Neither any Loan Party, nor any of its Subsidiaries, nor, to the knowledge of
any Loan Party, any director, officer, employee, agent, affiliate or
representative thereof, is an individual or entity that is, or is owned or
controlled by any individual or entity that is (i) currently the subject or
target of any Sanctions, (ii) included on OFAC’s List of Specially Designated
Nationals, HMT’s Consolidated List of Financial Sanctions Targets and the
Investment Ban List, or any similar list enforced by the United States federal
government (including, without limitation, OFAC), the European Union or Her
Majesty’s Treasury or (iii) located, organized or resident in a Designated
Jurisdiction.


6.17    Anti-Corruption Laws.


The Loan Party and its Subsidiaries (a) conduct their businesses in compliance
in all material respects with the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010, and other similar anti-corruption

60

--------------------------------------------------------------------------------




legislation in other jurisdictions applicable to any Loan Party or Subsidiary
from time to time and (b) have instituted and maintained policies and procedures
reasonably designed to achieve compliance with such laws.




ARTICLE VII


AFFIRMATIVE COVENANTS


So long as any Lender shall have any Revolving Commitment hereunder, any
principal or interest on any Loan, any L/C Obligation or any fees payable
hereunder shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding, each Loan Party shall and shall cause each Subsidiary to:


7.01    Financial Statements.


Deliver to the Administrative Agent:


(a)    Annual Financial Statements. Within 120 days after the end of each fiscal
year of Public FIG (or on the date delivered to the SEC if earlier), (i) a
consolidated balance sheet of Public FIG and its consolidated subsidiaries and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year, and (ii) the balance sheet and
statement of operations for the Loan Parties and their Subsidiaries, on a
combined basis (for the avoidance of doubt, such financial statements delivered
pursuant to this clause (ii) shall omit the Excluded Entities, shall not be
required to include any statement of cash flows and shall not be required to be
included in any report of Public FIG to the SEC on Form 10-K), in each case (A)
as at the end of each such fiscal year, (B) setting forth in comparative form
the figures for the previous year and (C) in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by an opinion of a Registered
Public Accounting Firm of nationally recognized standing, which opinion shall
not be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit (other than a
qualification related to the Maturity Date); provided that the requirements set
forth in this Section 7.01(a) may be fulfilled by providing to the
Administrative Agent the report of Public FIG to the SEC on Form 10-K for the
applicable fiscal year to the extent such Form 10-K includes the information
required by this Section 7.01(a).


(b)    Quarterly Financial Statements. Within 55 days after the end of each of
the first three fiscal quarters of each fiscal year of Public FIG (or on the
date delivered to the SEC if earlier), (i) a consolidated balance sheet of
Public FIG and its consolidated subsidiaries and the related consolidated
statements of income or operations, shareholders’ equity and cash flows and (ii)
the balance sheet and statement of operations for the Loan Parties and their
Subsidiaries, on a combined basis ((for the avoidance of doubt, such financial
statements delivered pursuant to this clause (ii) shall omit the Excluded
Entities, shall not be required to include any statement of cash flows and shall
not be required to be included in any report of Public FIG to the SEC on Form
10-Q) in each case, (A) as of the end of such fiscal quarter and for the portion
of Public FIG’s fiscal year then ended, (B) setting forth, to the extent
required by applicable SEC regulations, the figures for the relevant portion of
the previous fiscal year and (C) in reasonable detail and certified by a
Responsible Officer of the Borrower as fairly presenting, in all material
respects, the financial condition, results of operations, shareholders’ equity
and cash flows of Public FIG and its consolidated subsidiaries, as applicable,
in accordance with GAAP, subject only to normal year-end audit adjustments and
the absence of footnotes; provided that the requirements set forth in this
Section 7.01(b) may be fulfilled by providing to the Administrative Agent the
report of Public FIG to the SEC on Form 10-Q for the applicable fiscal quarter
to the extent such Form 10-Q includes the information required by this Section
7.01(b).


7.02    Certificates; Other Information.


Deliver to the Administrative Agent:


(a)    Either prior to or concurrently with the delivery of the financial
statements referred to in Sections 7.01(a) and (b), a duly completed Financial
Compliance Certificate signed by a Responsible Officer of the Borrower (i)
setting forth calculations of the financial covenants set forth in Section 8.09
as of the end of the applicable fiscal quarter

61

--------------------------------------------------------------------------------




or fiscal year and (ii) to the extent that any change in GAAP or application
thereof has occurred since the date of the Audited Financial Statements and such
change has a material impact on the financial statements accompanying such
Financial Compliance Certificate (which impact has not been noted in such
financial statements), a summary of such change and the effect thereof on such
financial statements accompanying such Financial Compliance Certificate.


(b)     Within 10 days subsequent to the delivery of the financial statements
referred to in Section 7.01(a) and (b), a duly completed Non-Financial
Compliance Certificate signed by a Responsible Officer of the Borrower which
shall include a revised Schedule 6.12(a) and Schedule 6.12(b) if applicable, and
a description of any change of legal name, form of entity or state of formation
of a Loan Party not previously disclosed in writing to the Administrative Agent.


(c)    Promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency, in any such case, regarding
financial or other operational results of any Loan Party or any Subsidiary
thereof other than (i) customary audits of registered investment advisors (under
the Investment Advisors Act of 1940) and registered investment companies (under
the Investment Company Act of 1940) and (ii) other ordinary course or routine
notices, correspondence, inquiries, examinations or audits.


(d)    Promptly, such additional information regarding the business, financial
or corporate affairs of any Loan Party or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender (through
the Administrative Agent) may from time to time reasonably request (subject to
the limitations set forth in Section 7.10).


Documents required to be delivered pursuant to Section 7.01(a), Section 7.01(b),
Section 7.02(c), Section 7.03(d) or Section 7.03(e) (to the extent any such
documents, or information required thereby, are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents or provides a link thereto on the Borrower’s website on the
Internet at the website address listed on Schedule 11.02; or (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent). Except for Compliance Certificates, as set forth in
Sections 7.02(a) and 7.02(b), the Administrative Agent shall have no obligation
to request the delivery of or to maintain paper copies of the documents referred
to above, and in any event shall have no responsibility to monitor compliance by
the Borrower with any such request by a Lender for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers may, but shall not be obligated to, make available to the Lenders and
the L/C Issuer materials and/or information provided by or on behalf of any Loan
Party hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on Debt Domain, IntraLinks, Syndtrak or another similar electronic
system (the “Platform”); (b) certain of the Lenders (each, a “Public Lender”)
may have personnel who do not wish to receive material non-public information
with respect to any Loan Party or any Subsidiary or Affiliate thereof, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities; (c) if any Loan Party marks any Borrower Materials “PUBLIC,” the
Borrower shall be deemed to have authorized the Administrative Agent, the
Arrangers, the L/C Issuer and the Lenders to treat such Borrower Materials as
not containing any material non-public information (although it may be sensitive
and proprietary) with respect to the Borrower or its securities for purposes of
United States federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 11.07); (d) all Borrower Materials marked “PUBLIC” by any
Loan Party are permitted to be made available through a portion of the Platform
designated as “Public Side Information;” and (e) the Administrative Agent and
the Arrangers shall be entitled to treat any Borrower Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
that is not marked as “Public Side Information.” Notwithstanding the foregoing,
the Borrower shall be under no obligation to mark any Borrower Materials
“PUBLIC.”



62

--------------------------------------------------------------------------------




7.03    Notices.


(a)    Promptly after any Loan Party becomes aware thereof, notify the
Administrative Agent of the occurrence of any Default.


(b)    Promptly after any Loan Party becomes aware thereof, notify the
Administrative Agent of any matter that has resulted or could reasonably be
expected to result in a Material Adverse Effect.


(c)    Promptly after any Loan Party becomes aware thereof, notify the
Administrative Agent of the occurrence of any ERISA Event.


(d)    Promptly after the same become publicly available, (i) copies of each
annual report, proxy or financial statement or other report or communication
sent by any Loan Party or Public FIG to the equity holders of Public FIG
generally , and (ii) copies of all annual, regular, periodic and special reports
and registration statements filed by Public FIG under Section 13 or 15(d) of the
Securities Exchange Act of 1934, and, in any such case, not otherwise required
to be delivered to the Administrative Agent pursuant hereto.


(e)    Promptly notify the Administrative Agent of any announcement by S&P or
Fitch of any establishment of, or change in, a Debt Rating.


Each notice pursuant to this Section 7.03(a) through (c) shall be accompanied by
a statement of a Responsible Officer of the Borrower setting forth reasonable
details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto (if applicable).


7.04    Payment of Tax Obligations.


Pay and discharge, before the same shall become delinquent or in default, all
material tax liabilities, assessments and governmental charges or levies imposed
upon it or its properties or assets, except (a) those which are being contested
in good faith by appropriate proceedings diligently conducted and for which
adequate reserves have been provided in accordance with GAAP or (b) to the
extent failure to pay, discharge or contest could not reasonably be expected to
have a Material Adverse Effect.


7.05    Preservation of Existence, Etc.


(a)    With respect to any Loan Party or any Material Subsidiary, preserve,
renew and maintain in full force and effect its legal existence, and with
respect to the Borrower, its legal existence under the Laws of a jurisdiction
within the United States, except in a transaction not prohibited by Section 8.03
or 8.04.


(b)    Preserve, renew and maintain in full force and effect, where such concept
exists, its good standing under the Laws of the jurisdiction of its
organization, except to the extent the failure to do so could not reasonably be
expected to have a Material Adverse Effect.
(c)    Take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that the failure to do so could not reasonably be
expected to have a Material Adverse Effect.


(d)    Preserve or renew all of its registered patents, copyrights, trademarks,
trade names and service marks, the non-preservation of which could reasonably be
expected to have a Material Adverse Effect.


7.06    Maintenance of Properties.


Maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear excepted and make all necessary repairs thereto and
renewals and replacements thereof, except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.



63

--------------------------------------------------------------------------------




7.07    Maintenance of Insurance.


Maintain in full force and effect adequate insurance with insurance companies
not Affiliates of the Loan Parties in such amounts, with such deductibles and
covering such risks as the Loan Parties believe are adequate.


7.08    Compliance with Laws.


Comply with the requirements of all Laws and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.


7.09    Books and Records.


Maintain books of record and account in a manner sufficient to (a) permit the
preparation of financial statements in accordance with GAAP and (b) calculate
the financial covenants set forth in Section 8.09.


7.10    Inspection Rights.


Subject to Section 11.07, permit representatives of the Administrative Agent and
each Lender (which shall be coordinated through the Administrative Agent) to
visit and inspect any of its Properties, to examine its corporate, financial and
operating records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its directors, senior officers,
and independent public accountants (and the Loan Parties shall be afforded the
opportunity to participate in any discussions with such directors, senior
officers, and independent public accountants), at such reasonable times during
normal business hours but not more frequently than once each fiscal year, upon
reasonable advance notice to the Borrower; provided that (a) absent an Event of
Default the Administrative Agent and the Lenders shall be responsible for the
expenses related thereto, (b) during the existence of an Event of Default the
Administrative Agent (or any of its representatives) may do any of the foregoing
at the expense of the Borrower at any time during normal business hours and as
often as may be reasonably desired and (c) notwithstanding anything to the
contrary in this Section 7.10, none of the Loan Parties or their Subsidiaries
will be required to disclose, permit the inspection, examination or making of
extracts, or discussion of, any documents, information or other matter that (i)
in respect of which disclosure to the Administrative Agent (or, as applicable,
any Lender or any of their respective designated representatives) is then
prohibited by law, rule or regulation or any agreement binding on any Loan Party
or any of its Subsidiaries, as long as such agreement was not entered into in
contemplation of or in connection with such inspection or (ii) in any Loan
Party’s or Subsidiary's reasonable judgment, would compromise, or likely cause
any Loan Party or Subsidiary to lose the benefit of protection in respect of,
any attorney-client privilege, privilege afforded to attorney work product or
similar privilege; provided that, upon any reasonable request of the
Administrative Agent, such Loan Party or Subsidiary shall make available
redacted versions of requested documents or, if unable to do so consistent with
the preservation of such privilege, shall use commercially reasonable efforts to
disclose information responsive to the requests of the Administrative Agent, any
Lender or any of their respective representatives pursuant to this Section 7.10,
in a manner that will protect such privilege.


7.11    Use of Proceeds.


The Loans shall be used (a) repay the Indebtedness outstanding under the
Existing Credit Agreement and (b) for other lawful general corporate purposes.


7.12    Subsidiary Guarantors.


Subject to the proviso below, concurrently with the delivery of any
Non-Financial Compliance Certificate pursuant to Section 7.02(b) related to the
financial statements most recently delivered pursuant to Section 7.01(a) or (b)
(or on such later date as may be agreed upon by the Administrative Agent), each
Material Subsidiary of FOE I and Principal Holdings (whether or not existing on
the Closing Date) that was not a Guarantor as of the date of such Non-Financial
Compliance Certificate shall (a) become a Guarantor by executing and delivering
to the Administrative

64

--------------------------------------------------------------------------------




Agent, a Joinder Agreement or such other documents as the Administrative Agent
shall deem appropriate for such purpose, and (b) concurrently with or promptly
after the execution of any such Joinder Agreement, (i) deliver to the
Administrative Agent documents consistent with those delivered pursuant to
Section 5.01(c) and (ii) upon the reasonable request of the Administrative
Agent, deliver opinions of counsel to such Person substantially consistent with
those delivered pursuant to Section 5.01(b), all in form reasonably satisfactory
to the Administrative Agent; provided that no Material Subsidiary shall be
required to become a Guarantor if:


(i)    such action would require the consent of a third party or is otherwise
contractually prohibited, or


(ii)    such Material Subsidiary (A) is an investment advisory affiliate that
acts as a general partner, managing member or investment manager to a Fortress
Fund, (B) is not a Wholly Owned Subsidiary of a Loan Party or Subsidiary (or is
not anticipated to be (in the good faith determination of the Borrower) a Wholly
Owned Subsidiary of a Loan Party within the next twelve months of the formation
or organization of such Person), (C) is a Foreign Subsidiary or a Subsidiary of
a Foreign Subsidiary or (D) is a TK Parent.


7.13    ERISA Compliance.


Except as could not reasonably be expected to have a Material Adverse Effect,
do, and cause each of its ERISA Affiliates to do, each of the following: (a)
maintain each Plan in compliance in all material respects with the applicable
provisions of ERISA, the Internal Revenue Code and other federal or state law;
(b) cause each Plan that is qualified under Section 401(a) of the Internal
Revenue Code to maintain such qualification; and (c) make all required
contributions to any Plan subject to Section 412 of the Internal Revenue Code.


7.14    Debt Ratings.


The Borrower shall use commercially reasonable efforts to maintain Debt Ratings
from either S&P or Fitch.


7.15    Unrestricted Subsidiaries.


The Borrower may designate certain Subsidiaries as Unrestricted Subsidiaries to
the extent disclosed and identified as such on Schedule 6.12(b) or in a written
notice from the Borrower to the Administrative Agent (which notice shall be
deemed to supplement Schedule 6.12(b) until such Schedule 6.12(b) is updated
pursuant to Section 7.02(b)); provided that, in the event that the aggregate
amount of EBITDA attributable to all Unrestricted Subsidiaries, for the most
recent four fiscal quarter period for which the Reported Financial Information
has been received by the Administrative Agent, exceeds 5.00% of Consolidated
EBITDA of the Loan Parties and their Subsidiaries (including, for purposes of
such calculation, Unrestricted Subsidiaries), within ten (10) Business Days
after the delivery of such Reported Financial Information, the Borrower shall
redesignate one or more Unrestricted Subsidiaries as “Subsidiaries” so that,
immediately after giving effect to such redesignation, the aggregate amount of
EBITDA attributable to all Unrestricted Subsidiaries for the most recent four
fiscal quarter period for which the Reported Financial Information has been
received by the Administrative Agent does not exceed 5.00% of Consolidated
EBITDA of the Loan Parties and their Subsidiaries (including, for purposes of
such calculation, Unrestricted Subsidiaries). Any Person so redesignated as a
Subsidiary shall comply with the requirements set forth in Section 7.12 within
ten (10) Business Days after such redesignation (or on such later date as may be
agreed upon by the Administrative Agent).


7.16    Anti-Corruption Laws.


Conduct its businesses in compliance in all material respects with the United
States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010 and other
similar anti-corruption legislation in other jurisdictions applicable to any
Loan Party or Subsidiary from time to time and maintain policies and procedures
reasonably designed to achieve compliance with such laws.





65

--------------------------------------------------------------------------------




ARTICLE VIII


NEGATIVE COVENANTS


So long as any Lender shall have any Revolving Commitment hereunder, any
principal or interest on any Loan, any L/C Obligation or any fees payable
hereunder shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding, no Loan Party shall, nor shall it permit any Subsidiary to,
directly or indirectly:


8.01    Liens.


Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:


(a)    Liens pursuant to any Loan Document;


(b)    Liens existing on the date hereof and listed on Schedule 8.01 and any
renewals, replacements or extensions thereof; provided that (i) the Property
covered thereby is not changed, (ii) the amount secured or benefited thereby is
not increased and (iii) the direct or any contingent obligor with respect
thereto is not changed;


(c)    Liens (other than Liens imposed under ERISA) for taxes, assessments or
governmental charges or levies not yet due or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;


(d)    statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and suppliers and other Liens imposed by law or pursuant
to customary reservations or retentions of title arising in the ordinary course
of business; provided that such Liens (i) secure only amounts that are not
overdue by more than 60 days, (ii) are unfiled and no other action has been
taken to enforce the same or (iii) the obligations secured thereby are being
contested in good faith by appropriate proceedings for which adequate reserves
determined in accordance with GAAP have been established;


(e)    pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation or other insurance-related obligations;


(f)    deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness for borrowed money or Indebtedness for Capital Leases),
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature;


(g)    zoning restrictions, easements, rights-of-way, restrictions and other
similar encumbrances affecting real property which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the Loan Parties and their Subsidiaries taken as
whole;
(h)    attachment, judgment or similar Liens securing judgments (or appeal,
surety, stay or similar bonds relating to such judgments) not constituting an
Event of Default under Section 9.01(h);


(i)    leases, licenses, subleases or sublicenses granted to others not
interfering in any material respect with the business of a Loan Party or any of
their Subsidiaries, taken as a whole;


(j)    any interest of title of a lessor under, and Liens arising from UCC
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases not prohibited by this Agreement;


(k)    Liens deemed to exist in connection with Investments in permitted
repurchase obligations (including repurchase obligations of the type described
in clause (d) of the definition of “Cash Equivalents”) and reasonable customary
initial deposits and margin deposits and Liens attaching to trading accounts and
other brokerage accounts maintained in the ordinary course of business and not
for speculative purposes;



66

--------------------------------------------------------------------------------




(l)    customary rights of setoff upon deposits of cash in favor of banks or
other financial institutions and Liens arising as a matter of Law encumbering
deposits or other funds maintained with a financial institution;


(m)    Liens of a collection bank arising under Section 4‑210 of the Uniform
Commercial Code on items in the course of collection;


(n)    Liens of sellers of goods to a Loan Party and any of its Subsidiaries
arising under Article 2 of the Uniform Commercial Code or similar provisions of
applicable law in the ordinary course of business, covering only the goods sold
and securing only the unpaid purchase price for such goods and related expenses;


(o)    Liens in connection with Indebtedness permitted by Section 8.02(j);


(p)    Liens, if any, in favor of the L/C Issuer to Cash Collateralize or
otherwise secure the obligations of a Defaulting Lender to fund risk
participations hereunder;


(q)    Liens on the Equity Interests of any TK Entity securing Indebtedness or
other obligations not prohibited from being incurred hereunder not to exceed an
aggregate amount of $20,000,000 at any one time; provided that for the purposes
of this Section 8.01(q), the amount of any Lien shall be calculated to be the
lower of (i) the amount of Indebtedness (which shall be calculated as the lesser
of the stated principal amount thereof and the maximum principal amount thereof
stated to be secured by such Lien) or other obligations secured by such Lien and
(ii) the amount of the cash investment made, directly or indirectly, in exchange
for ownership of the Equity Interests subject to such Lien;


(r)    Liens securing Indebtedness incurred pursuant to Section 8.02(k) in an
aggregate amount not to exceed $25,000,000 at any time; provided that for the
purposes of this Section 8.01(r), the amount of any Lien shall be calculated to
be the lower of (i) the amount of Indebtedness (which shall be calculated as the
lesser of the stated principal amount thereof and the maximum principal amount
thereof stated to be secured by such Lien) secured by such Lien, and (ii) the
value of the assets subject to such Lien at the time such Lien is granted (in
the case of any Lien on any Equity Interests of any Person, such value to be
calculated as the amount of the cash investment made, directly or indirectly, in
exchange for ownership of such Equity Interests);


(s)    Liens that are contractual rights of set-off (i) relating to the
provision of treasury or cash management services by banks or other financial
institutions not given in connection with the issuance of Indebtedness, (ii)
relating to pooled deposit or sweep accounts of any Loan Party or any Subsidiary
to permit satisfaction of overdraft or similar obligations or otherwise in
connection with banking arrangements in the ordinary course of business of the
Loan Parties and the Subsidiaries or (iii) relating to agreements other than in
connection with Indebtedness entered into by a Loan Party or a Subsidiary;


(t)    Liens arising from precautionary Uniform Commercial Code financing
statement filings;


(u)    any Lien existing on any property or asset prior to the acquisition
thereof (including by merger or consolidation) by any Loan Party or any
Subsidiary or existing on any property or asset of any Person that becomes a
Subsidiary after the date hereof prior to the time such Person becomes a
Subsidiary; provided that (i) such Lien is not created in contemplation of or in
connection with such acquisition or such Person becoming a Subsidiary, as the
case may be, (ii) such Lien does not apply to any other property or assets of
such Loan Party or such Subsidiary other than improvements thereon and the
proceeds from the disposition of such property and (iii) such Lien shall secure
only those obligations which it secures on the date of such acquisition or the
date such Person becomes a Subsidiary, as the case may be, or any refinancings,
refundings, extensions, renewals or replacements of such obligations;


(v)    Liens on insurance policies and the proceeds thereof securing
Indebtedness permitted by Section 8.02(l); and


(w)    Liens not otherwise permitted by this Section 8.01 securing Indebtedness
or other obligations not prohibited from being incurred hereunder not to exceed
an aggregate amount of $35,000,000 at any one time; provided that for the
purposes of this Section 8.01(w), the amount of any Lien shall be calculated to
be the lower of (i) the

67

--------------------------------------------------------------------------------




amount of Indebtedness (which shall be calculated as the lesser of the stated
principal amount thereof and the maximum principal amount thereof stated to be
secured by such Lien) or other obligations secured by such Lien and (ii) the
value of the assets subject to such Lien at the time such Lien is granted (in
the case of any Lien on any Equity Interests of any Person, such value to be
calculated as the amount of the cash investment made, directly or indirectly, in
exchange for ownership of such Equity Interests).


8.02    Indebtedness.


Create, incur, assume or suffer to exist any Indebtedness, except:


(a)    Indebtedness under the Loan Documents;


(b)    Indebtedness of the Loan Parties and their Subsidiaries set forth in
Schedule 8.02 (and renewals, refundings, refinancings and extensions thereof;
provided that (i) the principal amount of such Indebtedness is not increased at
the time of such refinancing, refunding, renewal or extension except by an
amount equal to any accrued but unpaid interest and redemption premium payable
by the terms of such Indebtedness thereon or other reasonable amount paid, and
fees and expenses reasonably incurred, in connection with such refinancing and
by an amount equal to any existing commitments unutilized thereunder and (ii)
the terms relating to collateral (if any) and subordination (if any) of any such
refinancing, refunding, renewing or extending Indebtedness, and of any agreement
entered into and of any instrument issued in connection therewith, are no less
favorable in any material respect to the Loan Parties than the terms of any
agreement or instrument governing the Indebtedness being refinanced, refunded,
renewed or extended;


(c)    Indebtedness of a Loan Party or a Subsidiary to another Loan Party or
Subsidiary;


(d)    obligations (contingent or otherwise) of any Loan Party or any Subsidiary
existing or arising under (i) any Credit Facility Swap Contract or (ii) any
other Swap Contract; provided that with respect to clause (ii) such obligations
are (or were) entered into by such Person for the purpose of hedging or
mitigating risks associated with liabilities, commitments, investments, assets,
or property held or reasonably anticipated by such Person, or changes in the
value of securities issued by such Person, and not for speculative purposes;


(e)    current liabilities of the Loan Parties or their respective Subsidiaries
incurred in the ordinary course of business but not incurred through (i) the
borrowing of money or (ii) the obtaining of credit except for credit on an open
account basis customarily extended and in fact extended in connection with
customary purchases of goods and services;


(f)    Indebtedness in respect of Taxes, assessments, governmental charges or
levies and claims for labor, materials and supplies to the extent that payment
therefor shall not at the time be required to be made in accordance with the
provisions of Section 7.04;
(g)    Indebtedness in respect of judgments or awards to the extent not
resulting in an Event of Default;


(h)    endorsements for collection, deposit or negotiation and warranties of
products or services, in each case incurred in the ordinary course of business;


(i)    Indebtedness in the form of either a direct obligation of a Loan Party or
in the form of a guaranty by a Loan Party, in each case, with respect to the
obligation to refund or repay Promote Fees previously received, directly or
indirectly, from a Fortress Fund;


(j)    (i) Indebtedness for Capital Leases and purchase money obligations for
fixed or capital assets in an aggregate principal amount not to exceed
$40,000,000 at any one time outstanding and (ii) other Indebtedness in an
aggregate principal amount not to exceed $30,000,000 at any one time
outstanding;


(k)    other Indebtedness of a Loan Party or a Subsidiary as long as,
immediately after giving effect to the incurrence of such Indebtedness and the
application of the proceeds thereof, the Borrower is in compliance with the

68

--------------------------------------------------------------------------------




covenants set forth in Section 8.09 on a Pro Forma Basis; provided that the
principal amount of any Indebtedness incurred pursuant to this Section 8.02(k)
by Subsidiaries that are not Guarantors shall not exceed, in the aggregate at
any one time outstanding, $25,000,000;


(l)    Indebtedness consisting of the financing of insurance premiums in the
ordinary course of business;


(m)    Indebtedness owed to any Person (including obligations in respect of
letters of credit for the benefit of such Person) providing workers’
compensation, health, disability or other employee benefits or property,
casualty or liability insurance, pursuant to reimbursement or indemnification
obligations to such Person, in each case incurred in the ordinary course of
business;


(n)    Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds, performance and completion guarantees and similar obligations
(other than in respect of other Indebtedness for borrowed money), in each case
provided in the ordinary course of business;


(o)    Indebtedness arising from agreements providing for indemnification,
adjustment of purchase or acquisition price or similar obligations, in each
case, incurred or assumed in connection with any Acquisition or the disposition
of any business, assets or a Subsidiary not prohibited by this Agreement;


(p)    any Guarantee consisting of a pledge of or other grant of a Lien on the
Equity Interests of any TK Entity to the extent otherwise permitted pursuant to
Section 8.01(q); and


(q)    Guarantees with respect to Indebtedness permitted under this Section
8.02.


8.03    Fundamental Changes.


Merge, dissolve, liquidate, consolidate with or into another Person; provided
that, notwithstanding the foregoing provisions of this Section 8.03, (a) the
Borrower may merge or consolidate with or into any of its Subsidiaries, with or
into a Top Tier Guarantor or any Subsidiary of a Top Tier Guarantor; provided
that the Borrower shall be the continuing or surviving Person, (b) any Loan
Party other than the Borrower may merge or consolidate with or into any other
Loan Party that is not the Borrower, (c) any Subsidiary that is not a Loan Party
may be merged or consolidated with or into any Loan Party other than the
Borrower; provided that such surviving Person is a Loan Party or shall promptly
become a Loan Party, (d) any Subsidiary that is not a Loan Party may be merged
or consolidated with or into any other Subsidiary that is not a Loan Party, (e)
any Subsidiary that is not a Loan Party may dissolve, liquidate or wind up its
affairs at any time; provided that such dissolution, liquidation or winding up,
as applicable, could not have a Material Adverse Effect and (f) any Disposition
permitted by Section 8.04 may be consummated. It is understood and agreed that
this Section 8.03 shall not prohibit any change in ownership of a Loan Party or
a Subsidiary that is not a Loan Party that does not cause a Change of Control as
long as such Person remains a Loan Party, if it was a Loan Party.


8.04    Dispositions.


Make any Disposition except:


(a)     Permitted Transfers; and


(b)     other Dispositions so long as (i) the consideration paid in connection
therewith shall be at least 75% cash and/or Cash Equivalents (if fair market
value of the assets subject to such Disposition is greater than zero) and shall
be in an amount not less than the fair market value of the Property Disposed of;
provided, however, that for the purposes of this clause (i), the following shall
be deemed to be cash: (x) any liabilities that are assumed or paid by the
transferee with respect to the applicable Disposition, (y) any securities
received by the applicable Loan Party from such transferee that are converted by
such Loan Party into cash or Cash Equivalents (to the extent of the cash or Cash
Equivalents received) within 180 days following the closing of the applicable
Disposition and (z) aggregate non-cash consideration received by the applicable
Loan Party having an aggregate fair market value (determined as of the closing

69

--------------------------------------------------------------------------------




of the applicable Disposition for which such non-cash consideration is received)
not to exceed $5,000,000 at such time (net of any non-cash consideration
converted into cash and Cash Equivalents), (ii) such transaction is not a Sale
and Leaseback Transaction, (iii) such transaction does not involve the sale or
other disposition of an Equity Interest (other than any (A) transfer relating to
Promote Fees or (B) Disposition to a Loan Party) in any Subsidiary that,
directly or indirectly through another Subsidiary (when combined with all such
transactions during the most recently ended four quarter period), (x) generated
more than 20% of Consolidated EBITDA for the most recently ended four quarter
period, (y) generated more than 20% of the revenues of the Loan Parties and
their Subsidiaries, on a combined basis, for the most recently ended four
quarter period, or (z) owns assets in excess of 20% of the assets of the Loan
Parties and their Subsidiaries, on a combined basis, (iv) such transaction does
not involve a sale or other disposition of receivables other than receivables
owned by or attributable to other Property concurrently being disposed of in a
transaction, (v) at the time of such Disposition (other than with respect to a
Disposition, in which a Loan Party or Subsidiary is subject to a legally binding
contract that was entered into when no Default existed) no Default exists or
would be caused by such Disposition and (vi) such transaction (whether in one
transaction or in a series of transactions) would not Dispose of all or
substantially all of the combined assets of the Loan Parties (whether now owned
or hereafter acquired) to or in favor of any Person;


8.05    Restricted Payments.


Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that:


(a)    each Subsidiary may declare and make Restricted Payments to a Loan Party
and any other Person that owns an Equity Interest in such Subsidiary, ratably
according to their respective holdings of the type of Equity Interest in respect
of which such Restricted Payment is being made;


(b)    each Loan Party and each Subsidiary may declare and make Restricted
Payments payable solely in the Equity Interests of such Person;


(c)    the Top Tier Guarantors may declare and make Permitted Tax Distributions;


(d)    a Loan Party or a Subsidiary may declare and make any Distribution to the
extent it would be permitted as a Disposition under Section 8.04; and


(e)    the Borrower and the Top Tier Guarantors may declare and make any other
Restricted Payments so long as (i) with respect to any Restricted Payment of the
type declared by the board of directors (or other governing body) of such
Person, no Default exists at the time of declaration thereof or would result
immediately after giving effect thereto (as determined at the time of such
declaration) and such Restricted Payment is made within 60 days of such
declaration and (ii) with respect to any other Restricted Payments, no Event of
Default exists at the time such Restricted Payment is made or immediately after
giving effect thereto.


8.06    Change in Nature of Business.


Engage in any material line of business not in the investment management
business, any business conducted as of the Closing Date or any business
reasonably related, ancillary or complementary thereto or that is a reasonable
extension of any of the foregoing.


8.07    [Reserved]


8.08    Burdensome Agreements.


Enter into, or permit to exist, any Contractual Obligation that encumbers or
restricts, in each case in any material respect, the ability of any Subsidiary
that is not a Loan Party to make any cash Distributions to any Loan Party on its
Equity Interests, except for (a) this Agreement and the other Loan Documents,
(b) any Permitted Lien or any document or instrument governing any Permitted
Lien; provided that any such restriction contained therein relates

70

--------------------------------------------------------------------------------




only to the asset or assets subject to such Permitted Lien, (c) customary
restrictions and conditions contained in any agreement relating to the sale,
lease, license or other Disposition of any Property not prohibited by this
Agreement pending the consummation of such sale, disposition or during the term
of such lease or license, (d) agreements, instruments or other arrangements
pertaining to other Indebtedness permitted hereby so long as it is not, in the
Borrower’s good faith judgment, materially more restrictive or burdensome in
respect of the foregoing activities than the Loan Documents (provided that such
restrictions would not materially and adversely affect the exercise of rights or
remedies of the Administrative Agent or the Lenders hereunder or restrict any
Loan Party in any manner from performing its obligations under the Loan
Documents), (e) Indebtedness permitted hereby that is not governed by the laws
of the United States or any state or political subdivision thereof and that is
incurred by any Subsidiary that is not a Loan Party, (f) customary restrictions
on cash or other deposits (including escrowed funds) or net worth imposed under
Contractual Obligations; provided that such restrictions and encumbrances apply
only to such Loan Party or Subsidiary and to any Equity Interests in such Loan
Party or Subsidiary, (g) any Contractual Obligation in effect at the time a
Person becomes a Subsidiary, so long as such Contractual Obligation was not
entered into in connection with or in contemplation of such Person becoming a
Subsidiary and any amendment, modification, refinancing, replacement, renewal or
extension thereof that does not materially expand the scope of any such
encumbrance or restriction taken as a whole, which encumbrance or restriction is
not applicable to the properties or assets of any Loan Party, other than the
Subsidiary or the property or assets of the Subsidiary so acquired or (h)
restrictions or conditions imposed by Governmental Authorities in the event that
such Subsidiary does not maintain capital at the level required by applicable
Governmental Authorities.




8.09    Financial Covenants.


Subject to the terms of Section 1.03(c)(ii):


(a)    Minimum Management Fee Earning Assets. Permit, as of the end of any
fiscal quarter of the Borrower (beginning with the fiscal quarter ending
December 31, 2015), the Management Fee Earning Assets to be less than
$30,000,000,000.


(b)    Consolidated Leverage Ratio. Permit, as of the end of any fiscal quarter
of the Borrower for the four quarter period ending on such date (beginning with
the fiscal quarter ending December 31, 2015), the Consolidated Leverage Ratio to
be greater than 2.50 to 1.00.


(c)    Consolidated Interest Coverage Ratio. Permit, as of the end of any fiscal
quarter of the Borrower for the four quarter period ending on such date
(beginning with the fiscal quarter ending December 31, 2015), the Consolidated
Interest Coverage Ratio to be less than 4.00 to 1.00.


8.10    Organization Documents; Fiscal Year.


(a)    Amend, modify or change the Organization Documents of a Loan Party in a
manner materially adverse to the rights or interests of the Lenders; it being
acknowledged and agreed that none of the following shall be deemed to be
materially adverse to rights or interests of the Lenders: amendments,
modifications and changes (i) determined in good faith by the board of
directors, general partner or managing member (or other governing body), as
applicable, of any Loan Party as necessary or appropriate in connection with the
creation, authorization or issuance of any class or series of equity interests
in any Loan Party; (ii) reflecting the admission, substitution, withdrawal or
removal of partners or members of any Loan Party; (iii) reflecting a change in
the name, type of organization, the location of the principal place of business,
the registered agent or the registered office of any Loan Party; or (iv)
determined in good faith by the board of directors, general partner or managing
member (or other governing body), as applicable, of any Loan Party to be
necessary or appropriate to address changes in U.S. Federal or other applicable
income tax regulations, legislation or interpretation.


(b)    Without prior written notice to the Administrative Agent, change the
fiscal year of a Loan Party.

71

--------------------------------------------------------------------------------






8.11    Investments in Fortress Funds.


Permit any Investment by a general partner (in its capacity as general partner)
in a Fortress Fund if a Default exists or would result from such Investment in a
Fortress Fund.


8.12    Excluded Entities.


(a)    Permit the Loan Parties and their Subsidiaries to make any new or
additional Investments in, or transfers of assets to (other than Restricted
Payments permitted by Section 8.05), any Excluded Entity unless at the time of
such new or additional Investment, or such transfer of assets, and immediately
after giving effect thereto, no Default or Event of Default exists. For the
avoidance of doubt, Investments in any Excluded Entity are permitted to remain
outstanding during a Default or Event of Default so long as such Investment was
made prior to the Closing Date or in the absence of any Default or Event of
Default.


(b)    During the existence of a Default or an Event of Default, permit any
Indebtedness of an Excluded Entity to be recourse to any Loan Party or any
Subsidiary thereof in any manner, including by way of any Guarantee by any Loan
Party or Subsidiary of any Indebtedness of an Excluded Entity.


8.13    Sanctions.


Directly or, to the knowledge of any Loan Party, indirectly, use the proceeds of
any Loan or Letter of Credit, to lend, contribute or otherwise make available
such proceeds to any Subsidiary, Affiliate, joint venture partner or other
individual or entity, to fund any activities of or business with any individual
or entity, or in any Designated Jurisdiction, that, at the time of such funding,
is the subject of Sanctions, or in any other manner that will result in a
violation by any individual or entity (including any individual or entity
participation in the transactions, whether as a Lender, Arranger, Administrative
Agent, L/C Issuer, or otherwise) of Sanctions.
    
8.14    Anti-Corruption Laws.


Directly or, to the knowledge of any Loan Party, indirectly use the proceeds of
any credit extension under this Agreement for any purpose which would breach the
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010 or
other similar anti-corruption legislation in other jurisdictions applicable to
any Loan Party or any Subsidiary from time to time.


ARTICLE IX


EVENTS OF DEFAULT AND REMEDIES


9.01    Events of Default.


Any of the following shall constitute an Event of Default:


(a)    Non-Payment. The Borrower or any other Loan Party fails to pay (i) when
and as required to be paid herein and in the currency required hereunder, any
amount of principal of any Loan or any L/C Borrowing, (ii) within five Business
Days after the same becomes due, any interest on any Loan or on any L/C
Obligation, or any fee due hereunder or (iii) within ten Business Days after the
same becomes due, any other amount payable hereunder or under any other Loan
Document; or


(b)    Specific Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Section 7.05(a), or 7.11 or Article
VIII; provided that (i) with respect to any non-consensual Lien on any property
or asset of any Loan Party or any Subsidiary, no Default or Event of Default
shall exist under this Section 9.01(b) unless any such Lien shall not have been
terminated, removed or released within 30 days from the date such Lien was
initially placed thereon and (ii) with respect to any breach of Section 8.12(b),
no Default or Event of Default shall exist under this Section 9.01(b) unless any
such Indebtedness of an Excluded Entity shall continue to

72

--------------------------------------------------------------------------------




be recourse to any Loan Party or any Subsidiary for a period of 30 days or more
from the date on which such Indebtedness was no longer permitted to be recourse;
or


(c)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 9.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues unremedied for a period of thirty days or more after the Borrower
receives written notice from the Administrative Agent thereof; or


(d)    Representations and Warranties. Any representation or warranty made or
deemed made by or on behalf of the Borrower or any other Loan Party herein or in
any other Loan Document, any Loan Notice for a Borrowing, any request for an L/C
Credit Extension or any document delivered pursuant to Section 7.01, 7.02 or
7.03 shall be incorrect in any material respect when made or deemed made (unless
such representation or warranty is qualified by materiality or Material Adverse
Effect then incorrect in any respect when made or deemed made); or


(e)    Cross-Default. (i) A Loan Party or any Material Subsidiary (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness (other than
Indebtedness hereunder and Indebtedness under Swap Contracts) having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than the Threshold Amount, and such failure shall continue
after the applicable grace period, if any, or (B) fails to observe or perform
any other agreement or condition relating to any such Indebtedness contained in
any instrument or agreement evidencing, securing or relating thereto, or any
other event occurs, the effect of which default or other event is to cause, or
to permit the holder or holders of such Indebtedness (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause,
after the expiration of any applicable grace period and delivery of notice if
required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity; or (ii) there occurs under any Swap Contract an
Early Termination Date (as defined in such Swap Contract) resulting from (A) any
event of default under such Swap Contract as to which any Loan Party or any
Material Subsidiary is the Defaulting Party (as defined in such Swap Contract)
or (B) any Termination Event (as so defined) under such Swap Contract as to
which any Loan Party or any Material Subsidiary is an Affected Party (as so
defined) and, in either event, the Swap Termination Value owed by such Loan
Party or such Material Subsidiary as a result thereof is greater than the
Threshold Amount; provided that this Section 9.01(e) shall not apply to (i)
secured Indebtedness that becomes due as a result of the sale, transfer or other
disposition (including as a result of an Involuntary Disposition) of the
property or assets securing such Indebtedness (to the extent such sale, transfer
or other disposition is not prohibited under this Agreement) or (ii) any
Indebtedness that becomes due as a result of a refinancing thereof permitted by
Section 8.02; or


(f)    Insolvency Proceedings, Etc. A Loan Party or any of its Material
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes a general assignment for the benefit of
creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or any such receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged, undismissed or unstayed for 60 calendar days; or any
proceeding under any Debtor Relief Law seeking relief in respect of any such
Person or all or any material part of its property is instituted without the
consent of such Person and continues undismissed or unstayed for 60 calendar
days, or a final order approving or ordering any of the foregoing shall be
entered; or


(g)    Inability to Pay Debts; Attachment. (i) a Loan Party or any Material
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated,
effectively stayed or fully bonded within 60 days after its issue or levy; or


(h)    Judgments. There is entered against a Loan Party or any Material
Subsidiary (i) one or more final judgments or orders for the payment of money in
an aggregate amount exceeding the Threshold Amount (to the extent not fully
bonded or covered by insurance or indemnification provided by Persons that are
not Affiliates of the Loan

73

--------------------------------------------------------------------------------




Parties) and the same shall remain undismissed, unvacated or undischarged for a
period of 60 consecutive days during which execution shall not be effectively
stayed, or (ii) any action that has not been effectively stayed shall be legally
taken by a judgment creditor to levy upon assets or properties of any Loan Party
or any Material Subsidiary to enforce any such judgment; or


(i)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of a Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) a Loan Party or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or


(j)    Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; or any Loan Party or any other Subsidiary of a
Loan Party contests in writing in any manner the validity or enforceability of
any Loan Document; or any Loan Party denies that it has any or further liability
or obligation under any Loan Document, or purports to revoke, terminate or
rescind any Loan Document (other than as a result of a release or discharge of
such Loan Party or a release, discharge or termination of such Loan Document, in
any such case, in accordance with the Loan Documents); or


(k)    Change of Control. There occurs any Change of Control.


9.02    Remedies Upon Event of Default.


If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions by notice to the Borrower:


(a)    declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;


(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;


(c)    require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto); and


(d)    exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;


provided, however, that upon the occurrence of an Event of Default under Section
9.01(f), the obligation of each Lender to make Loans and any obligation of the
L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without any notice
to the Borrower or any further act of the Administrative Agent or any Lender.


The Administrative Agent shall have the exclusive right on behalf of the Lenders
to enforce the payment of the principal of and interest on any Loan or L/C
Obligations after the date such principal or interest has become due and payable
pursuant to the terms of this Agreement.



74

--------------------------------------------------------------------------------




9.03    Application of Funds.


After the exercise of remedies provided for in Section 9.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 9.02), any amounts received on account of the Obligations
shall, subject to Sections 2.14 and 2.15, be applied by the Administrative Agent
in the following order:


First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including reasonable fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;


Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including reasonable
fees, charges and disbursements of counsel to the respective Lenders and the L/C
Issuer and amounts payable under Article III), ratably among them in proportion
to the respective amounts described in this clause Second payable to them;


Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Borrowings and
fees, premiums and scheduled periodic payments, and any interest accrued
thereon, due under any Credit Facility Swap Contract, ratably among the Lenders
(and, in the case of such Credit Facility Swap Contracts, Affiliates of Lenders)
and the L/C Issuer in proportion to the respective amounts described in this
clause Third held by them;


Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, (b) payment of breakage, termination
or other payments, and any interest accrued thereon, due under any Credit
Facility Swap Contract, (c) payments of amounts due under any Treasury
Management Agreement and (d) Cash Collateralize that portion of L/C Obligations
comprised of the aggregate undrawn amount of Letters of Credit, ratably among
the Lenders (and, in the case of such Credit Facility Swap Contracts, Affiliates
of Lenders) and the L/C Issuer in proportion to the respective amounts described
in this clause Fourth held by them; and


Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.


Subject to Section 2.03(c) and 2.14, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.




ARTICLE X


ADMINISTRATIVE AGENT


10.01    Appointment and Authority.


Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
X are solely for the benefit of the Administrative Agent, the Lenders and the
L/C Issuer, and neither the Borrower nor any other Loan Party shall have rights
as a third party beneficiary of any of such provisions, except with respect to
(i) the provisions set forth in Section 10.06 relating to the consent of the
Borrower to appoint a successor Administrative Agent and (ii) the provisions set
forth in Section 10.10 relating to guaranty matters and the Ineligible Assignees
Letter Agreement. It is understood and agreed that the use of the term “agent”
herein or in any other Loan Documents (or any other similar term) with reference
to the Administrative Agent is not intended to connote any

75

--------------------------------------------------------------------------------




fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.




10.02    Rights as a Lender.


The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with any Loan Party or any Subsidiary or other Affiliate thereof as
if such Person were not the Administrative Agent hereunder and without any duty
to account therefor to the Lenders.


10.03    Exculpatory Provisions.


The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent:


(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;


(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including, for the avoidance of
doubt, any action that may be in violation of the automatic stay under any
Debtor Relief Law or that may affect a forfeiture, modification or termination
of property of a Defaulting Lender in violation of any Debtor Relief Law; and


(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Loan Party or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.


The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and non-appealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Borrower, a Lender or the L/C Issuer.


The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article V or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

76

--------------------------------------------------------------------------------




10.04    Reliance by Administrative Agent.


The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Loan Parties),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.


10.05    Delegation of Duties.


The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub‑agents appointed by the Administrative Agent. The Administrative
Agent and any such sub‑agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article X shall apply to any such sub‑agent and
to the Related Parties of the Administrative Agent and any such sub‑agent, and
shall apply to their respective activities in connection with the syndication of
the credit facility provided for herein as well as activities as Administrative
Agent. The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and non-appealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.


10.06    Resignation of Administrative Agent.


(a)    The Administrative Agent may at any time give 30 days’ prior notice of
its resignation to the Lenders, the L/C Issuer and the Borrower. Upon receipt of
any such notice of resignation, the Required Lenders shall have the right, and,
with the consent of the Borrower (such consent not to be unreasonably withheld)
(or, if an Event of Default pursuant to Section 9.01(a), (f) or (g) has occurred
and is continuing, in consultation with the Borrower), to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States; provided that if any such
potential successor is not classified as a “U.S. person” and a “financial
institution” within the meaning of Treasury Regulation Section 1.1441-1, then
the Borrower shall have the right to prohibit such potential successor from
becoming the Administrative Agent in its reasonable discretion. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation (or such earlier day as
shall be agreed by the Required Lenders and the Borrower) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders and the L/C Issuer and with the consent
of the Borrower not to be unreasonably withheld, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
if any such potential successor is not classified as a “U.S. person” and a
“financial institution” within the meaning of Treasury Regulation Section
1.1441-1, then the Borrower shall have the right to prohibit such potential
successor from becoming the Administrative Agent in its reasonable discretion;
and provided further that if the Administrative Agent shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice on the Resignation Effective Date.


(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and with the consent of
the Borrower (such consent not to be unreasonably withheld) (or, if an Event of
Default pursuant to Section 9.01(a), (f) or (g) has occurred

77

--------------------------------------------------------------------------------




and is continuing, in consultation with the Borrower), appoint a successor. If
no such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days (or such earlier day as shall be
agreed by the Required Lenders) (the “Removal Effective Date”), then such
removal shall nonetheless become effective in accordance with such notice on the
Removal Effective Date.


(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable), (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (ii) except for any indemnity payments or other amounts owed to
the retiring or removed Administrative Agent as of the Resignation Effective
Date or the Removal Effective Date, as applicable, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender and the L/C Issuer directly,
until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section 10.06. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring or removed Administrative Agent (other
than as provided in Section 3.01(g) and other than any rights to indemnity
payments or other amounts owed to the retiring or removed Administrative Agent
as of the Resignation Effective Date or the Removal Effective Date, as
applicable), and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section 10.06). The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article X and Section 11.04 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its
sub‑agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.


Any resignation by or removal of Bank of America as Administrative Agent
pursuant to this Section 10.06 shall also constitute its resignation or removal
as L/C Issuer as of the Resignation Effective Date or the Removal Effective
Date, as applicable. If Bank of America resigns as L/C Issuer, it shall retain
all the rights, powers, privileges and duties of the L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as L/C Issuer and all L/C Obligations with respect thereto,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c). Upon the
appointment by the Borrower of a successor L/C Issuer hereunder (which successor
shall in all cases be a Lender other than a Defaulting Lender), (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer, (b) the retiring L/C Issuer
shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
the retiring L/C Issuer with respect to such Letters of Credit.


10.07    Non-Reliance on Administrative Agent and Other Lenders.


Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.


10.08    No Other Duties; Etc.


Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agents, documentation agents or co-agents shall have any
powers, duties or responsibilities under this Agreement or any of

78

--------------------------------------------------------------------------------




the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the L/C Issuer hereunder.


10.09    Administrative Agent May File Proofs of Claim.


In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:


(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations (other than obligations under Credit Facility Swap Contracts or
Treasury Management Agreements to which the Administrative Agent is not a party)
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders, the L/C Issuer and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the L/C Issuer and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the L/C Issuer and the Administrative Agent under
Sections 2.03(h) and (i), 2.08 and 11.04) allowed in such judicial proceeding;
and


(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.08
and 11.04.


Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.


10.10    Guaranty Matters/Ineligible Assignees Letter Agreement.


(a)
The Lenders and the L/C Issuer irrevocably agree,



(i)    that any Guarantor shall be automatically released from its obligations
under the Guaranty (A) upon termination of the Aggregate Revolving Commitments
and payment in full of all Loans and other Obligations (other than unasserted
indemnification and expense reimbursement obligations and obligations and
liabilities under Credit Facility Swap Contracts and Treasury Management
Agreements that are not yet due and payable) and the expiration or termination
of all Letters of Credit (other than Letters of Credit that have been Cash
Collateralized or as to which other arrangements satisfactory to the
Administrative Agent and the L/C Issuer shall have been made), or (B) if such
release is approved in accordance with Section 11.01;


(ii)    that any Guarantor shall be automatically released from its obligations
under the Guaranty if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder; and


(iii)    the Administrative Agent may (and is hereby irrevocably authorized by
each Lender to), upon the request of the Borrower, release any Guarantor from
its obligations under the Guaranty if such Guarantor is no longer a Material
Subsidiary or is otherwise not required pursuant to this terms of this Agreement
to provide a Guaranty.

79

--------------------------------------------------------------------------------




(b) The Lenders and the L/C Issuer irrevocably authorize the Administrative
Agent, at its option and in its discretion, to consent to any amendment or
modification to the Ineligible Assignees Letter Agreement on the date five
Business Days after written notice of any such amendment or modification is
posted to the Platform or otherwise furnished in writing to each Lender unless
at least three non-affiliated Lenders holding in the aggregate more than 25% of
(i) the unfunded Revolving Commitments and the outstanding Loans, L/C
Obligations and participations therein or (ii) if the Revolving Commitments have
been terminated, the outstanding Loans, L/C Obligations and participations
therein have notified the Administrative Agent of their objection to such
amendment or modification prior to the expiration of such five Business Day
period; provided that, notwithstanding anything to the contrary in this Section
10.10(b) or Section 11.01, upon written notice from time to time to the
Administrative Agent from the Borrower (and without notice to or consent of any
Lender), the Ineligible Assignees Letter Agreement may be supplemented by the
Borrower to include any Affiliate of any Person referred to in clause (a) or (b)
of the definition of “Ineligible Assignees”.


Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any Guarantor
from its obligations under the Guaranty pursuant to this Section 10.10. In each
case as specified in this Section 10.10, the Administrative Agent will, at the
Borrower’s expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to release (or evidence the
release of) such Guarantor from its obligations under the Guaranty, in each case
in accordance with the terms of the Loan Documents and this Section 10.10.


10.11    Credit Facility Swap Contracts and Treasury Management Agreements.


No Swap Contract Provider or Treasury Management Bank that obtains the benefits
of Section 9.03, or of the Guaranty shall have any right to notice of any action
or to consent to, direct or object to any action hereunder or under any other
Loan Document other than in its capacity as a Lender and, in such case, only to
the extent expressly provided in the Loan Documents. Notwithstanding any other
provision of this Article X to the contrary, the Administrative Agent shall not
be required to verify the payment of, or that other satisfactory arrangements
have been made with respect to, Obligations arising under Credit Facility Swap
Contracts and Treasury Management Agreements unless the Administrative Agent has
received written notice of such Obligations, together with such supporting
documentation as the Administrative Agent may request, from the applicable Swap
Contract Provider or Treasury Management Bank, as the case may be.


ARTICLE XI


MISCELLANEOUS


11.01    Amendments, Etc.


Except as otherwise provided in Section 2.13, no amendment or waiver of any
provision of this Agreement or any other Loan Document, and no consent to any
departure by the Borrower or any other Loan Party therefrom, shall be effective
unless in writing signed by the Required Lenders and the Borrower or the
applicable Loan Party, as the case may be, and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
that


(a)    no such amendment, waiver or consent shall:


(i)    extend or increase the Revolving Commitment of a Lender (or reinstate any
Revolving Commitment terminated pursuant to Section 9.02) without the written
consent of such Lender whose Revolving Commitment is being extended or increased
(it being understood and agreed that a waiver of any condition precedent set
forth in Section 5.02 or of any Default or a mandatory reduction in Revolving
Commitments, if any, is not considered an extension or increase in Revolving
Commitments of any Lender);


(ii)    postpone any date fixed by this Agreement or any other Loan Document for
any payment of principal (excluding mandatory prepayments), interest, fees or
other amounts due to a

80

--------------------------------------------------------------------------------




Lender or any scheduled or mandatory reduction of the Revolving Commitments
hereunder or under any other Loan Document, including, without limitation, by
amending the definition of “Maturity Date” or “Letter of Credit Expiration
Date”, without the written consent of any such Lender entitled to receive such
payment or whose Revolving Commitments are to be reduced;


(iii)    reduce the principal of, or the rate of interest specified herein on,
any Loan or L/C Borrowing, or (subject to clause (i) of the final proviso to
this Section 11.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender entitled to
receive such payment of principal, interest, fees or other amounts; provided,
however, that only the consent of the Required Lenders shall be necessary to
amend the definition of “Default Rate” or to waive any obligation of the
Borrower to pay interest or Letter of Credit Fees at the Default Rate;


(iv)    change Section 9.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender directly
and adversely affected thereby;


(v)    change any provision of this Section 11.01(a) or the definition of
“Required Lenders” without the written consent of each Lender directly and
adversely affected thereby; provided that in connection with the addition of one
or more additional credit facilities to this Agreement in accordance with the
terms hereof, the definition of “Required Lenders” may be modified, without the
consent of each Lender directly and adversely affected thereby, solely to
include the Lenders providing such additional credit facilities in such
definition; or


(vi)    release the Borrower or, except in connection with a merger,
consolidation or other transaction permitted under Section 8.03 or a Disposition
permitted under Section 8.04, all or substantially all of the value of the
Guaranty without the written consent of each Lender whose Obligations are
guarantied thereby.


(b)    unless also signed by the L/C Issuer, no amendment, waiver or consent
shall affect the rights or duties of the L/C Issuer under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it.


(c)    unless also signed by the Administrative Agent, no amendment, waiver or
consent shall affect the rights or duties of the Administrative Agent under this
Agreement or any other Loan Document;


provided, however, that notwithstanding anything to the contrary herein:


(i)     any Fee Letter may be amended, or rights or privileges thereunder
waived, in a writing executed only by the parties thereto;


(ii)     no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Revolving Commitment of any Defaulting Lender may
not be increased or extended without the consent of such Lender and (y) any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender that by its terms affects any Defaulting Lender
disproportionately adversely relative to other affected Lenders shall require
the consent of such Defaulting Lender;


(iii)     each Lender is entitled to vote as such Lender sees fit on any
bankruptcy reorganization plan that affects the Loans, and each Lender
acknowledges that the provisions of Section 1126(c) of the Bankruptcy Code of
the United States supersedes the unanimous consent provisions set forth herein;


(iv)     the Required Lenders shall determine whether or not to allow a Loan
Party to use cash collateral in the context of a bankruptcy or insolvency
proceeding and such determination shall be binding on all of the Lenders;

81

--------------------------------------------------------------------------------






(v)     the Ineligible Assignees Letter Agreement may be amended in accordance
with Section 10.10(b); and


(vi)     the Borrower may, by written notice to the Administrative Agent from
time to time (and with the consent of the Administrative Agent, not to be
unreasonably withheld), make one or more offers (each, a “Loan Modification
Offer”) to all the Lenders to make one or more amendments or modifications to
allow the maturity of the Loans and the Revolving Commitments, and the related
Letter of Credit Expiration Date, of the accepting Lenders to be extended (and
in connection therewith increase the Applicable Rate and/or fees payable with
respect to the Loans and Revolving Commitments (if any) of the accepting
Lenders) (“Extension Amendments”) pursuant to procedures reasonably specified by
the Administrative Agent and reasonably acceptable to the Borrower. Such notice
shall set forth (A) the terms and conditions of the requested Extension
Amendment and (B) the date on which such Extension Amendment is requested to
become effective. Extension Amendments shall become effective only with respect
to the Loans and/or Revolving Commitments of the Lenders that accept the
applicable Loan Modification Offer (such Lenders, the “Accepting Lenders”) and,
in the case of any Accepting Lender, only with respect to such Lender’s Loans
and/or Revolving Commitments as to which such Lender’s acceptance has been made.
The Borrower, each other Loan Party and each Accepting Lender shall execute and
deliver to the Administrative Agent such documentation (the “Loan Amendment”) as
the Administrative Agent shall reasonably specify to evidence the acceptance of
the Extension Amendments and the terms and conditions thereof, and the Loan
Parties shall also deliver such corporate resolutions, opinions and other
documents as reasonably requested by the Administrative Agent. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Loan Amendment. Each of the parties hereto hereby agrees that, (x) upon
the effectiveness of any Loan Amendment, this Agreement shall be deemed amended
to the extent (but only to the extent) necessary to reflect the existence and
terms of the Extension Amendment evidenced thereby and only with respect to the
Loans and Revolving Commitments of the Accepting Lenders as to which such
Lenders’ acceptance has been made, (y) the Administrative Agent may effect such
amendments to this Agreement as are reasonably necessary to provide for any such
extensions with the consent of the Borrower but without the consent of any other
Lenders (other than Accepting Lenders) and (z) any applicable Lender who is not
an Accepting Lender may be replaced by the Borrower in accordance with Section
11.13 on or before the applicable Maturity Date for such Lender. On the Maturity
Date of each Lender who is not an Accepting Lender (any such Lender, a
“Non-Extending Lender”), (I) the Revolving Commitment of each Non-Extending
Lender shall automatically terminate and (II) the Company shall repay such
Non-Extending Lender in accordance with Section 2.06 (and shall pay to such
Non-Extending Lender all of the other Obligations owing to it under this
Agreement) and after giving effect thereto shall prepay any Revolving Loans
outstanding on such date to the extent necessary to keep outstanding Revolving
Loans ratable with any revised Applicable Percentages of the respective Lenders
effective as of such date, and the Administrative Agent shall administer any
necessary reallocation of the Revolving Credit Exposures (without regard to any
minimum borrowing, pro rata borrowing and/or pro rata payment requirements
contained elsewhere in this Agreement).


(vii)    this Agreement may be amended with the written consent of the
Administrative Agent, the Borrower and the Lenders providing the Replacement
Revolving Loans (as defined below) to permit the refinancing of all or a portion
of outstanding Revolving Loans (“Refinanced Revolving Loans”) with a replacement
revolving loan (“Replacement Revolving Loans”) hereunder; provided that (A) the
aggregate principal amount of such Replacement Revolving Loans shall not exceed
the aggregate principal amount of such Refinanced Revolving Loans and (B) all
terms of this Agreement applicable to such Refinanced Revolving Loans shall be
applicable to such Replacement Revolving Loans (other than (x) the pricing, fees
and maturity date with respect to such Replacement Revolving Loans and (y) the
extent necessary to provide for covenants and other terms applicable to any
period after the latest final maturity of the Revolving Loans in effect
immediately prior to such refinancing). The Borrower, each other Loan Party and
the Lenders shall execute and deliver to the Administrative Agent such
documentation as the Administrative Agent shall reasonably specify to evidence
such amendments and the terms and conditions thereof, and the Loan Parties shall
also deliver such corporate resolutions, opinions and other documents as
reasonably requested by the Administrative Agent. The Administrative Agent shall
promptly notify each Lender as to the effectiveness of any such

82

--------------------------------------------------------------------------------




amendment. Each of the parties hereto hereby agrees that, (I) upon the
effectiveness of any such amendment, this Agreement shall be deemed amended to
the extent (but only to the extent) necessary to reflect the existence and terms
of such amendment evidenced thereby and only with respect to the Replacement
Revolving Loans and the Lenders providing same, (II) the Administrative Agent
may effect such amendments to this Agreement as are reasonably necessary to
provide for any such refinancing with the consent of the Borrower but without
the consent of any other Lender (other than Lenders providing such Replacement
Revolving Loans) and (III) any applicable Lender who does not agree to provide
Replacement Revolving Loans may be replaced by the Borrower in accordance with
Section 11.13 on or before the applicable Maturity Date for such Lender.


(viii)    this Agreement and the other Loan Documents may, in the Administrative
Agent’s reasonable discretion, be amended and waived with the consent of the
Administrative Agent at the request of the Borrower without the need to obtain
the consent of any other Lender if such amendment or waiver is not objected to
in writing by the Required Lenders to the Administrative Agent within ten
Business Days following receipt of notice thereof and if such amendment or
waiver is effectuated in order to cure ambiguities or defects, any obvious error
or any error or omission of a technical nature. The Administrative Agent shall
promptly notify each Lender of any such amendment. Each of the parties hereto
hereby agrees that, upon the effectiveness of any such amendment, this Agreement
or the applicable Loan Document shall be deemed amended to the extent (but only
to the extent) necessary to reflect the existence and terms of such amendment
evidenced thereby.
 
11.02    Notices and Other Communications; Facsimile Copies.


(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in Section
11.02(b)), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile as follows, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:


(i)    if to the Borrower or any other Loan Party, the Administrative Agent or
the L/C Issuer, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 11.02; and


(ii)    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire.


Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 11.02(b), shall be effective as provided in such Section
11.02(b).


(b)    Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e‑mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article II by electronic communication. The Administrative Agent, the L/C Issuer
or the Borrower may each, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. Unless otherwise notified by
the Administrative Agent to the Borrower, the Borrower may satisfy its
obligation to deliver documents or notices to the Administrative Agent or the
Lenders under Sections 7.01, 7.02 and 7.03 by delivering an electronic copy to
such e-mail address as provided to the Borrower in a notice from the
Administrative Agent).


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such

83

--------------------------------------------------------------------------------




as by the “return receipt requested” function, as available, return e-mail or
other written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that if such notice or other
communication is not sent during the normal business hours of the recipient,
such notice or communication shall be deemed to have been sent at the opening of
business on the next business day for the recipient.


(c)    Information. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Loan Party, any Lender, the L/C
Issuer or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of a Loan
Party’s or the Administrative Agent’s transmission of Borrower Materials through
the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final judgment to have resulted from the gross negligence or willful misconduct
of such Agent Party; provided, however, that in no event shall any Agent Party
have any liability to any Loan Party, any Lender, the L/C Issuer or any other
Person for indirect, special, incidental, consequential or punitive damages (as
opposed to direct or actual damages).


(d)    Change of Address, Etc. Each of the Borrower, the Administrative Agent
and the L/C Issuer may change its address, facsimile or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, facsimile or telephone number
for notices and other communications hereunder by notice to the Borrower, the
Administrative Agent and the L/C Issuer. In addition, each Lender agrees to
notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, facsimile number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.


(e)    Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic or electronic Loan Notices and
Letter of Credit Applications) purportedly given by or on behalf of any Loan
Party even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Loan Parties shall indemnify the
Administrative Agent, the L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of a
Loan Party. All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.


11.03    No Waiver; Cumulative Remedies.


No failure by any Lender, the L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided, and provided under each other
Loan Document are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.


Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them

84

--------------------------------------------------------------------------------




shall be vested exclusively in, and all actions and proceedings at law in
connection with such enforcement shall be instituted and maintained exclusively
by, the Administrative Agent in accordance with Section 9.02 for the benefit of
all the Lenders, the L/C Issuer, any Swap Contract Provider, any Treasury
Management Bank or any other holder of any Obligations; provided, however, that
the foregoing shall not prohibit (a) the Administrative Agent from exercising on
its own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent) hereunder and under the other Loan Documents,
(b) the L/C Issuer from exercising the rights and remedies that inure to its
benefit (solely in its capacity as L/C Issuer) hereunder and under the other
Loan Documents, (c) any Lender from exercising setoff rights in accordance with
Section 11.08 (subject to the terms of Section 2.12), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Administrative Agent hereunder and under the other Loan Documents, then (i)
the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 9.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.12, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.


11.04    Expenses; Indemnity; and Damage Waiver.


(a)    Costs and Expenses. The Loan Parties shall pay (i) all reasonable
documented out‑of‑pocket expenses incurred by the Administrative Agent and the
Arrangers (which shall be limited, in the case of legal fees and expenses, to
the reasonable and documented fees, charges and disbursements of one counsel for
the Administrative Agent and the Arrangers), in connection with the syndication
of the credit facility provided for herein, the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable documented out‑of‑pocket expenses incurred
by the L/C Issuer in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and
(iii) all documented out‑of‑pocket expenses incurred by the Administrative
Agent, any Lender or the L/C Issuer (which shall be limited, in the case of
legal fees and expenses, to the reasonable and documented fees, charges and
disbursements of one counsel for the Administrative Agent, the Lenders and the
L/C Issuer taken as a whole (unless (x) a conflict or potential conflict exists
as determined in the reasonable judgment of any such party in which case(s) the
fees, charges and disbursements of reasonably necessary additional counsel for
all such affected Lenders or the L/C Issuer shall be covered, or (y) special
local or foreign counsel is necessary as determined in the reasonable judgment
of the Administrative Agent, in which case(s) the fees, charges and
disbursements of reasonably necessary special local or foreign counsel for the
Administrative Agent shall be covered), in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section 11.04 or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such documented out‑of‑pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit. It
is understood and agreed that the Administrative Agent may determine, in its
discretion, the one counsel referenced in Section 11.04(a)(iii); provided,
however, that upon the written request of the Required Lenders (subject to the
proviso in Section 10.03(b)), the Administrative Agent shall, pursuant to such
written request, engage a different counsel to serve as the one counsel
referenced in Section 11.04(a)(iii).


(b)    Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (which
shall be limited, in the case of legal fees and expenses, to the reasonable
documented fees, charges and disbursements of one counsel for all Indemnitees,
plus (x) in the event of a conflict or potential conflict of interest as
determined in the reasonable judgment of any Indemnitee, reasonably necessary
additional counsel for all such affected Indemnitees and (y) in the event that
special local or foreign counsel is necessary as determined in the reasonable
judgment of the Administrative Agent, the fees, charges and disbursements of
reasonably necessary special local or foreign counsel for the Administrative
Agent) but excluding Taxes which are the subject matter of Section 3.01 other
than the net amount of any Taxes related to amounts paid pursuant to this
Section 11.04(b)), and shall indemnify and hold harmless each Indemnitee from
all reasonable documented fees and time charges and disbursements for attorneys
who may be employees of any Indemnitee, incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by the Borrower or any other Loan
Party arising out of, in connection

85

--------------------------------------------------------------------------------




with, or as a result of (i) the execution or delivery of this Agreement, any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby, or, in the case of the Administrative Agent (and any
sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents, (ii) any Loan or Letter of Credit or the
use or proposed use of the proceeds therefrom (including any refusal by the L/C
Issuer to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by a Loan Party or
any of its Subsidiaries, or any Environmental Liability related in any way to a
Loan Party or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee, (y) result from a claim brought by the
Borrower or any other Loan Party against an Indemnitee for breach in bad faith
of such Indemnitee’s obligations hereunder or under any other Loan Document, if
the Borrower or such Loan Party has obtained a final judgment in its favor on
such claim as determined by a court of competent jurisdiction or (z) does not
directly involve an act or omission of a Loan Party or any of its Affiliates and
is brought by an Indemnitee against any other Indemnitee (any claim covered by
clause (x), (y) or (z) above, a “Barred Claim”). Without limiting the provisions
of Section 3.01(c), this Section 11.04(b) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages, etc. arising from
any non-Tax claim. It is understood and agreed that the Administrative Agent may
determine, in its discretion, the one counsel for all Indemnitees referenced in
this Section 11.04(b); provided, however, that upon the written request of the
Required Lenders (subject to the proviso in Section 10.03(b)), the
Administrative Agent shall, pursuant to such written request, engage a different
counsel to serve as the one counsel for all Indemnitees referenced in this
Section 11.04(b).


(c)    Reimbursement by Lenders. To the extent that the Loan Parties for any
reason fail to indefeasibly pay any amount required under Section 11.04(a) or
(b) to be paid by them to the Administrative Agent (or any sub-agent thereof),
the L/C Issuer or any Related Party of any of the foregoing (and without
limiting their obligation to do so), each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent), the L/C Issuer or such Related
Party, as the case may be, such Lender’s Applicable Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Revolving Credit Exposure at such time) of
such unpaid amount (including any such unpaid amount in respect of a claim
asserted by such Lender), such payment to be made severally among them based on
such Lenders’ Applicable Percentages (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought; provided that
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) or the L/C Issuer in its capacity
as such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent) or L/C Issuer in connection with
such capacity. The obligations of the Lenders under this Section 11.04(c) are
subject to the provisions of Section 2.11(d).


(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Loan Party or Indemnitee shall assert, and each Loan Party
and Indemnitee hereby waives, and acknowledges that no other Person shall have,
any claim against any Indemnitee or Loan Party, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof; it being understood that this
sentence does not limit a Loan Party’s indemnification obligations with respect
to such damages owed to by an Indemnitee to a third party other than in
connection with a Barred Claim of such Indemnitee. No Loan Party or Indemnitee
referred to in Section 11.04(b) shall be liable for any damages arising from the
use by unintended recipients of any information or other materials distributed
by it through telecommunications, electronic or other information transmission
systems in connection with this Agreement or the other Loan Documents or the
transactions

86

--------------------------------------------------------------------------------




contemplated hereby or thereby unless such damages were caused by such Loan
Party’s or Indemnitee’s gross negligence or willful misconduct, as determined in
a final judgment by a court of competent jurisdiction.


(e)    Payments. All amounts due under this Section 11.04 shall be payable not
later than ten Business Days after demand therefor (accompanied by back up
documentation to the extent available).


(f)    Survival. The agreements in this Section 11.04 and the indemnity
provisions of Section 11.02(e) shall survive the resignation of the
Administrative Agent and the L/C Issuer, the replacement of any Lender, the
termination of the Revolving Commitments and the repayment, satisfaction or
discharge of all the other Obligations.


11.05    Payments Set Aside.


To the extent that any payment by or on behalf of any Loan Party is made to the
Administrative Agent, the L/C Issuer or any Lender, or the Administrative Agent,
the L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders and the L/C Issuer under clause (b) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.


11.06    Successors and Assigns.


(a)    Successors and Assigns Generally. The provisions of this Agreement and
the other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except that the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder or thereunder without the prior written consent
of the Administrative Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of Section 11.06(b), (ii) by way of
participation in accordance with the provisions of Section 11.06(d) or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Section 11.06(e) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in Section 11.06(d) and, to the extent expressly contemplated
hereby, the Related Parties of each of the Administrative Agent, the L/C Issuer
and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.


(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Revolving
Commitment and the Loans (including for purposes of this Section 11.06(b),
participations in L/C Obligations) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:


(i)    Minimum Amounts.


(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Revolving Commitment and the related Loans at the time owing
to it or contemporaneous assignments to related Approved Fund Lenders that equal
at least the amount specified in Section 11.06(b)(i)(B) in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund Lender, no minimum amount need be assigned; and



87

--------------------------------------------------------------------------------




(B)    in any case not described in Section 11.06(b)(i)(A), the aggregate amount
of the Revolving Commitment (which for this purpose includes Loans outstanding
thereunder) or, if the Revolving Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the “Trade Date” specified
in the Assignment and Assumption, shall not be less than $5,000,000 in the case
of an assignment of a Revolving Commitment (and the related Revolving Loans
thereunder) unless each of the Administrative Agent and, so long as no Event of
Default pursuant to Section 9.01(a), (f) or (g) has occurred and is continuing,
the Borrower otherwise consents (each such consent not to be unreasonably
withheld or delayed).


(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s Loans and
Revolving Commitments, and rights and obligations with respect thereto,
assigned, except that this Section 11.06(b)(ii) shall not prohibit any Lender
from assigning all or a portion of its rights and obligations in respect of its
Revolving Commitment (and the related Revolving Loans thereunder) on a non-pro
rata basis;


(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by Section 11.06(b)(i)(B) and, in addition:


(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default under Section
9.01(a), (f) or (g) has occurred and is continuing at the time of such
assignment or any other Event of Default has occurred and is in existence for at
least 10 Business Days and is continuing at the time of such assignment or (2)
such assignment is to a Lender, an Affiliate of a Lender or an Approved Fund
Lender;


(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of any Revolving Commitment if such assignment is to a Person that is not a
Lender, an Affiliate of such Lender or an Approved Fund Lender with respect to
such Lender; and


(C)    the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding).    


(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire.


(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), (C) to a natural Person or (D) to any Ineligible Assignee.


(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment

88

--------------------------------------------------------------------------------




liabilities then owed by such Defaulting Lender to the Administrative Agent, the
L/C Issuer or any Lender hereunder (and interest accrued thereon) and (y)
acquire (and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this Section
11.06(b)(vi), then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 11.06(c), from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Upon request, the Borrower (at its expense) shall
execute and deliver a Revolving Note or Revolving Notes to the assignee Lender.
Any assignment or transfer by a Lender of rights or obligations under this
Agreement that does not comply with this Section 11.06(b) shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with Section 11.06(d).


(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it (or the
equivalent thereof in electronic form) and a register for the recordation of the
names and addresses of the Lenders, and the Revolving Commitments of, and
principal amounts (and stated interest) of the Loans and L/C Obligations owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. In addition, the Administrative Agent shall maintain on the Register
information regarding the designation, and revocation of designation, of any
Lender as a Defaulting Lender. The Register shall be available for inspection by
the Borrower and any Lender at any reasonable time and from time to time upon
reasonable prior notice.


(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower, the L/C Issuer or the Administrative Agent, sell
participations to any Person (other than a natural Person, a Defaulting Lender,
an Ineligible Assignee or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Revolving Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations) owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent, the other
Lenders and the L/C Issuer shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Section 11.04(c) without regard to the existence of any
participation.


Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in clauses (i) through
(vi) of Section 11.01(a) that directly and adversely affects such Participant.
The Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.01, 3.04 and 3.05 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 11.06(b) (it being
understood that the documentation required under Section 3.01(e) shall be
delivered to the Lender who sells the participation); provided that such

89

--------------------------------------------------------------------------------




Participant (A) agrees to be subject to the provisions of Sections 3.06 and
11.13 as if it were an assignee under Section 11.06(b) and (B) shall not be
entitled to receive any greater payment under Section 3.01 or 3.04, with respect
to any participation, than the Lender from whom it acquired the applicable
participation would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 3.06 with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 11.08 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.12 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.


(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Revolving Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank or any central bank having jurisdiction over such Lender; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.


(f)    Resignation as L/C Issuer after Assignment. Notwithstanding anything to
the contrary contained herein, if at any time Bank of America assigns all of its
Revolving Commitments and Loans pursuant to Section 11.06(b), Bank of America
may, upon thirty days’ written notice to the Borrower and the Lenders, resign as
L/C Issuer. In the event of any such resignation as L/C Issuer, the Borrower
shall be entitled to appoint from among the Lenders a successor L/C Issuer
hereunder; provided, however, that no failure by the Borrower to appoint any
such successor shall affect the resignation of Bank of America as L/C Issuer. If
Bank of America resigns as L/C Issuer, it shall retain all the rights, powers,
privileges and duties of the L/C Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as L/C Issuer and
all L/C Obligations with respect thereto (including the right to require the
Lenders to make Base Rate Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.03(c)). Upon the appointment of a successor L/C
Issuer, (1) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and (2) the
successor L/C Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements reasonably satisfactory to Bank of America to effectively
assume the obligations of Bank of America with respect to such Letters of
Credit.


11.07    Treatment of Certain Information; Confidentiality.


Each of the Administrative Agent, the Lenders and the L/C Issuer agrees to
maintain the confidentiality of the Information (as defined below) and to not
use the Information for any purpose except in connection with the Loan
Documents, except that Information may be disclosed (a) to its Affiliates and to
its Related Parties and to any direct or indirect contractual counterparty (or
such contractual counterparty’s professional advisor) under any Credit Facility
Swap Contract, in each case whom it reasonably determines needs to know such
information in connection with this Agreement and the transactions contemplated
hereby (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (b) to the extent required or requested
by any regulatory authority purporting to have jurisdiction over such Person or
its Related Parties (including any self-regulatory authority, such as the
National Association of Insurance Commissioners) or in connection with any
pledge or assignment permitted under Section 11.06(e), (c) to the extent

90

--------------------------------------------------------------------------------




required by applicable laws or regulations or by any subpoena or similar legal
process, (d) to any other party hereto, (e) in connection with the exercise of
any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as (or containing provisions more
restrictive than) those of this Section 11.07, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such Information and instructed to keep such Information confidential) or (ii)
any actual or prospective counterparty (or its Related Parties) to any swap or
derivative transaction relating to a Loan Party and its obligations (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (g) with the consent of the Borrower, (h) to any
rating agency in connection with rating the Borrower or its Affiliates or the
credit facility provided hereunder, (i) to the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
or other market identifies with respect to the credit facility provided
hereunder, or (j) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section 11.07 or (y) becomes
available to the Administrative Agent, any Lender, the L/C Issuer or any of
their respective Affiliates on a nonconfidential basis from a source other than
the Borrower. In addition, the Administrative Agent and the Lenders may disclose
the existence of this Agreement and customary information about this Agreement
to market data collectors, similar service providers to the lending industry and
service providers to the Agents and the Lenders in connection with the
administration of this Agreement, the other Loan Documents, and the Commitments.


For purposes of this Section 11.07, “Information” means all information received
from a Loan Party or any Subsidiary relating to the Loan Parties or any
Subsidiary or any of their respective businesses, including investments, other
than any such information that is available to the Administrative Agent, any
Lender or the L/C Issuer on a nonconfidential basis prior to disclosure by such
Loan Party or any Subsidiary. Any Person required to maintain the
confidentiality of Information as provided in this Section 11.07 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.


Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
a Loan Party, a Subsidiary, their respective Affiliates or any of their
respective securities, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.


11.08    Set-off.


If an Event of Default shall have occurred and be continuing, each Lender, the
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable law,
to set-off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of the Borrower
or any other Loan Party against any and all of the obligations of the Borrower
or such Loan Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender or the L/C Issuer or their respective Affiliates,
irrespective of whether or not such Lender or the L/C Issuer shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or such Loan Party may be contingent or unmatured or
are owed to a branch or office of such Lender or the L/C Issuer different from
the branch or office holding such deposit or obligated on such indebtedness;
provided, that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.15 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff. The rights of each Lender, the L/C Issuer and
their respective Affiliates under this Section 11.08 are in addition to other
rights and remedies (including other rights of set-off) that such Lender, the
L/C Issuer or their respective Affiliates may have. Each Lender

91

--------------------------------------------------------------------------------




and the L/C Issuer agrees to notify the Borrower and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.


11.09    Interest Rate Limitation.


Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.


11.10    Counterparts; Integration.


This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic imaging means (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Agreement.


11.11    Survival of Representations and Warranties.


All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect until the Obligations have been indefeasibly paid in full and
the Revolving Commitments have expired or terminated.


11.12    Severability.


If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 11.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent or the L/C Issuer, as applicable, then such provisions
shall be deemed to be in effect only to the extent not so limited.


11.13    Replacement of Lenders.


If (i) any Lender requests compensation under Section 3.04, (ii) the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, (iii) any
Lender is a Non-Consenting Lender, (iv) any Lender is a Defaulting Lender or (v)
any other circumstance exists hereunder that gives the Borrower the right to
replace a Lender as a party hereto, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by,

92

--------------------------------------------------------------------------------




Section 11.06), all or a portion of its interests, rights (other than its
existing rights to payments pursuant to Sections 3.01 and 3.04) and obligations
under this Agreement and the related Loan Documents to one or more Eligible
Assignees that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that:


(a)    the Borrower or the applicable replacement Lender shall have paid to the
Administrative Agent the assignment fee specified in Section 11.06(b);


(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);


(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;


(d)    such assignment does not conflict with applicable Laws; and


(e)    in the case of any such assignment resulting from a Non-Consenting
Lender’s failure to consent to a proposed change, waiver, discharge or
termination with respect to any Loan Document, the applicable replacement bank,
financial institution or Fund Lender consents to the proposed change, waiver,
discharge or termination; provided that the failure by such Non-Consenting
Lender to execute and deliver an Assignment and Assumption shall not impair the
validity of the removal of such Non-Consenting Lender and the mandatory
assignment of such Non-Consenting Lender’s Revolving Commitments and outstanding
Loans and participations in L/C Obligations pursuant to this Section 11.13 shall
nevertheless be effective without the execution by such Non-Consenting Lender of
an Assignment and Assumption.


A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
11.14    Governing Law; Jurisdiction; Etc.


(a)    GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


(b)    SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT,
ANY LENDER, THE L/C ISSUER OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY OTHER FORUM THAN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY

93

--------------------------------------------------------------------------------




BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT
SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C
ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY BORROWER OR ANY OTHER LOAN
PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.


(c)    WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN SECTION 11.14(B). EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.


(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.


11.15    Waiver of Right to Trial by Jury.


EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 11.15.


11.16    USA PATRIOT Act Notice.


Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Act. The Borrower
shall, promptly following a written request by the Administrative Agent or any
Lender through the Administrative Agent, provide all documentation and other
information that the Administrative Agent or such Lender requires pursuant to
applicable Law or reasonably requests, in any such case, in order to comply with
its ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the Act.


11.17    Judgment Currency.


If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given. The obligation of the Borrower

94

--------------------------------------------------------------------------------




in respect of any such sum due from it to the Administrative Agent or the
Lenders hereunder or under the other Loan Documents shall, notwithstanding any
judgment in a currency (the “Judgment Currency”) other than that in which such
sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent agrees to return
the amount of any excess to the Borrower (or to any other Person who may be
entitled thereto under applicable law).


11.18    No Advisory or Fiduciary Responsibility.


In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each Loan Party acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (a) (i) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Arrangers and the Lenders are arm’s-length commercial transactions between
each Loan Party and their respective Affiliates, on the one hand, and the
Administrative Agent, the Arrangers and the Lenders, on the other hand, (ii)
each Loan Party has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate and (iii) each Loan Party is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (b) (i) the Administrative Agent, the Arrangers and each Lender is
and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for any Loan Party or any of their respective
Affiliates, or any other Person party hereto and (ii) neither the Administrative
Agent, the Arrangers nor any Lender has any obligation to any Loan Party or any
of their respective Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (c) the Administrative Agent, the Arrangers, the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Loan Parties and their
respective Affiliates, and neither the Administrative Agent, the Arrangers nor
any Lender has any obligation to disclose any of such interests to any Loan
Party or any of their respective Affiliates. To the fullest extent permitted by
law, each Loan Party hereby waives and releases any claims that it may have
against the Administrative Agent, the Arrangers or any Lender with respect to
any breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.


11.19    Electronic Execution of Assignments and Certain Other Documents.


The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other modifications, Loan Notices,
waivers and consents) shall be deemed to include electronic signatures, the
electronic matching of assignment terms and contract formations on electronic
platforms approved by the Administrative Agent, or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.



95

--------------------------------------------------------------------------------




11.20    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.


Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and


(b)the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)a reduction in full or in part or cancellation of any such liability;
(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.




[remainder of page intentionally left blank]





96

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.




BORROWER:                FIG LLC,
a Delaware limited liability company




By: /s/ Daniel N. Bass                    
Name: Daniel N. Bass                    
Title: Chief Financial Officer                






GUARANTORS:            FORTRESS OPERATING ENTITY I LP,
a Delaware limited partnership
By: FIG Corp, its General Partner




By: /s/ Daniel N. Bass                    
Name: Daniel N. Bass                    
Title: Chief Financial Officer                




PRINCIPAL HOLDINGS I LP,
a Delaware limited partnership
By: FIG Asset Co. LLC, its General Partner




By: /s/ Daniel N. Bass                    
Name: Daniel N. Bass                    
Title: Chief Financial Officer                




FORTRESS PRINCIPAL INVESTMENT GROUP LLC,
a Delaware limited liability company


By: /s/ Daniel N. Bass                    
Name: Daniel N. Bass                    
Title: Chief Financial Officer                



97

--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT:    BANK OF AMERICA, N.A.,
as Administrative Agent




By: /s/ Darleen R. DiGrazia                
Name: Darleen R. DiGrazia                
Title: Vice President                    





98

--------------------------------------------------------------------------------




LENDERS:                BANK OF AMERICA, N.A.,
as a Lender and an L/C Issuer




By: /s/ David H. Strickert                    
Name: David H. Strickert                    
Title: Managing Director                    


CITIBANK, N.A.,
as a Lender




By: /s/ Michael Vondriska                
Name: Michael Vondriska                
Title: Vice President                    






INDUSTRIAL AND COMMERCIAL BANK OF CHINA
LIMITED, NEW YORK BRANCH,
as a Lender




By: /s/ Shulin Peng                    
Name: Shulin Pen                    
Title: Managing Director                 


By: /s/ Kun Chen                    
Name: Kun Chen                    
Title: Assistant General Manager             




BARCLAYS BANK PLC,
as a Lender




By: /s/ Christopher Lee                    
Name: Christopher Lee                    
Title: Vice President                    
    
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as a Lender




By: /s/ Doreen Barr                
Name: Doreen Barr                
Title: Authorized Signatory            
    
By: /s/ Stefan Dickenmann            
Name: Stefan Dickenmann            
Title: Authorized Signatory            


    

99

--------------------------------------------------------------------------------




MORGAN STANLEY BANK, N.A.,
as a Lender




By: /s/ Michael King            
Name: Michael King            
Title: Authorized Signatory        


THE BANK OF NEW YORK MELLON,
as a Lender




By: /s/ Jean Earley            
Name: Jean Earley            
Title: Vice President            


GOLDMAN SACHS BANK USA,
as a Lender




By: /s/ Rebecca Kratz            
Name: Rebecca Kratz            
Title: Authorized Signatory        




DEUTSCHE BANK AG NEW YORK BRANCH,
as a Lender




By: /s/ Peter Cucchiara            
Name: Peter Cucchiara            
Title: Vice President            


By: /s/ Michael Shannon        
Name: Michael Shannon        
Title: Vice President            


WELLS FARGO BANK, N.A.,
as a Lender




By: /s/ Rosy Cohen            
Name: Rosy Cohen            
Title: Managing Director        





100